Exhibit 10.18

 

 

 

Published CUSIP Number: 056147AA1

Revolving Credit CUSIP Number: 05614TAB9

CREDIT AGREEMENT

dated as of May 11, 2015

among

BABCOCK & WILCOX ENTERPRISES, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

Swing Line Lender and an L/C Issuer,

and

The Other Lenders Party Hereto

BNP PARIBAS,

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Co-Syndication Agents

BRANCH BANKING AND TRUST COMPANY,

CITIZENS BANK OF PENNSYLVANIA,

COMPASS BANK,

TD BANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BNP PARIBAS SECURITIES CORP.,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     35   

1.03

 

Accounting Terms

     36   

1.04

 

Rounding

     36   

1.05

 

Exchange Rates; Currency Equivalents

     37   

1.06

 

Alternative Currencies

     37   

1.07

 

Times of Day; Rates

     37   

1.08

 

Letter of Credit Amounts

     38   

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     38   

2.01

 

Revolving Credit Loans

     38   

2.02

 

Borrowings, Conversions and Continuations of Loans

     38   

2.03

 

Letters of Credit

     40   

2.04

 

Swing Line Loans

     49   

2.05

 

Prepayments

     52   

2.06

 

Termination or Reduction of Commitments

     54   

2.07

 

Repayment of Loans

     55   

2.08

 

Interest

     55   

2.09

 

Fees

     56   

2.10

 

Computation of Interest and Fees

     56   

2.11

 

Evidence of Debt

     57   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     57   

2.13

 

Sharing of Payments by Lenders

     59   

2.14

 

Increase in Commitments

     60   

2.15

 

Cash Collateral

     62   

2.16

 

Defaulting Lenders

     63   

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     65   

3.01

 

Taxes

     65   

3.02

 

Illegality

     70   

3.03

 

Inability to Determine Rates

     70   

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     71   

3.05

 

Compensation for Losses

     73   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

   Page  

3.06

 

Mitigation Obligations

     73   

3.07

 

Survival

     74   

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     74   

4.01

 

Conditions of Execution Date

     74   

4.02

 

Conditions of Closing Date

     75   

4.03

 

Conditions to all Credit Extensions

     79   

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

     80   

5.01

 

Corporate Existence, Compliance with Law

     80   

5.02

 

Corporate Power; Authorization; Enforceable Obligations

     80   

5.03

 

Ownership of Borrower; Subsidiaries

     81   

5.04

 

Financial Statements

     82   

5.05

 

Material Adverse Change

     82   

5.06

 

Solvency

     82   

5.07

 

Litigation

     83   

5.08

 

Taxes

     83   

5.09

 

Full Disclosure

     83   

5.10

 

Margin Regulations

     83   

5.11

 

No Burdensome Restrictions; No Defaults

     83   

5.12

 

Investment Company Act

     83   

5.13

 

Use of Proceeds

     84   

5.14

 

Insurance

     84   

5.15

 

Labor Matters

     84   

5.16

 

ERISA

     84   

5.17

 

Environmental Matters

     85   

5.18

 

Intellectual Property

     85   

5.19

 

Title; Real Property

     85   

5.20

 

Security Instruments

     87   

5.21

 

OFAC

     87   

5.22

 

Anti-Corruption Laws

     87   

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

     87   

6.01

 

Financial Statements

     87   

6.02

 

Collateral Reporting Requirements

     89   

6.03

 

Default and certain other Notices

     90   

6.04

 

Litigation

     90   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section        Page  

6.05

 

Labor Relations

     90   

6.06

 

Tax Returns

     90   

6.07

 

Insurance

     91   

6.08

 

ERISA Matters

     91   

6.09

 

Environmental Matters

     91   

6.10

 

Patriot Act Information

     92   

6.11

 

Other Information

     92   

6.12

 

Preservation of Corporate Existence, Etc

     92   

6.13

 

Compliance with Laws, Etc

     92   

6.14

 

Conduct of Business

     92   

6.15

 

Payment of Taxes, Etc

     92   

6.16

 

Maintenance of Insurance

     93   

6.17

 

Access

     93   

6.18

 

Keeping of Books

     93   

6.19

 

Maintenance of Properties, Etc

     93   

6.20

 

Application of Proceeds

     93   

6.21

 

Environmental

     93   

6.22

 

Additional Collateral and Guaranties

     95   

6.23

 

Real Property

     96   

6.24

 

Further Assurances

     97   

6.25

 

Anti-Corruption Laws; Sanctions

     97   

6.26

 

Cash Collateralization of Extended Letters of Credit

     97   

6.27

 

Post Closing Deliveries

     97   

ARTICLE VII.

 

NEGATIVE COVENANTS

     98   

7.01

 

Indebtedness

     98   

7.02

 

Liens

     99   

7.03

 

Investments

     101   

7.04

 

Asset Sales

     102   

7.05

 

Restricted Payments

     103   

7.06

 

Fundamental Changes

     104   

7.07

 

Change in Nature of Business

     104   

7.08

 

Transactions with Affiliates

     105   

7.09

 

Burdensome Agreements

     105   

7.10

 

Form 10

     106   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section        Page  

7.11

 

Fiscal Year

     106   

7.12

 

Use of Proceeds

     106   

7.13

 

Sale Leasebacks

     106   

7.14

 

No Speculative Transactions

     106   

7.15

 

Anti-Corruption Laws

     106   

7.16

 

Financial Covenants

     106   

7.17

 

Sanctions

     107   

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

     107   

8.01

 

Events of Default

     107   

8.02

 

Remedies Upon Event of Default

     109   

8.03

 

Application of Funds

     109   

ARTICLE IX.

 

ADMINISTRATIVE AGENT

     110   

9.01

 

Appointment and Authority

     110   

9.02

 

Rights as a Lender

     111   

9.03

 

Exculpatory Provisions

     111   

9.04

 

Reliance by Administrative Agent

     112   

9.05

 

Delegation of Duties

     112   

9.06

 

Resignation of Administrative Agent

     112   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     114   

9.08

 

No Other Duties, Etc

     114   

9.09

 

Administrative Agent May File Proofs of Claim

     114   

9.10

 

Collateral and Guaranty Matters

     116   

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     116   

ARTICLE X.

 

MISCELLANEOUS

     117   

10.01

 

Amendments, Etc

     117   

10.02

 

Notices; Effectiveness; Electronic Communication

     119   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     121   

10.04

 

Expenses; Indemnity; Damage Waiver

     121   

10.05

 

Payments Set Aside

     124   

10.06

 

Successors and Assigns

     124   

10.07

 

Treatment of Certain Information; Confidentiality

     128   

10.08

 

Right of Setoff

     129   

10.09

 

Interest Rate Limitation

     130   

10.10

 

Counterparts; Integration; Effectiveness

     130   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

       Page  

10.11

 

Survival of Representations and Warranties

     130   

10.12

 

Severability

     131   

10.13

 

Replacement of Lenders

     131   

10.14

 

Governing Law; Jurisdiction; Etc

     131   

10.15

 

Waiver of Jury Trial

     132   

10.16

 

No Advisory or Fiduciary Responsibility

     133   

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     133   

10.18

 

Judgment Currency

     133   

SIGNATURES

       S-1   

 

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

 

Affiliate Agreements

1.01(b)

 

Initial Guarantors

2.01

 

Commitments and Applicable Percentages

4.02(a)(iii)

 

Mortgaged Properties

5.02

 

Consents

5.03

 

Ownership of Subsidiaries

5.04

 

Supplement to Financial Statements

5.07

 

Litigation

5.19(b)

 

Real Property

7.01

 

Existing Indebtedness

7.02

 

Existing Liens

7.03

 

Existing Investments

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

   

Form of

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C

 

Note

D

 

Compliance Certificate

E-1

 

Assignment and Assumption

E-2

 

Administrative Questionnaire

F

 

Guaranty

G

 

Collateral Agreement

H

 

Forms of U.S. Tax Compliance Certificates

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of May 11, 2015, among BABCOCK & WILCOX
ENTERPRISES, INC., a Delaware corporation, as the borrower hereunder (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Entity” means a Person to be acquired, or whose assets are to be
acquired, in an Acquisition.

“Acquisition” means, by way of any single transaction or a series of related
transactions, the acquisition of all or substantially all of (a) the assets of
an Acquired Entity, (b) the assets constituting what is known to the Borrower to
be all or substantially all of the business of a division, branch or other unit
operation of an Acquired Entity, or (c) the Stock and Stock Equivalents (other
than director’s qualifying shares and the like, as may be required by applicable
Requirements of Law) of, an Acquired Entity.

“Additional Lender” has the meaning specified in Section 2.14(b).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Agreements” means, collectively, the agreements listed on Schedule
1.01(a) hereto.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.



--------------------------------------------------------------------------------

“Alternative Currency” means, with respect to any Letter of Credit, those
currencies (other than Dollars) that are approved by the L/C Issuer issuing such
Letters of Credit in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and $300,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act
2010.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Commitment at such time, subject to
adjustment as provided in Section 2.16. If the Commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

-2-



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):

 

Applicable Rate        

Pricing

Level

 

Leverage Ratio

  Commitment
Fee     Eurocurrency
Rate/
Financial Letter
of
Credit Fees     Base
Rate     Performance
Letter of
Credit Fees /
Commercial
Letter of
Credit Fees   1   Less than 1.00 to 1.00     0.25 %      1.375 %      0.375 %   
  0.825 %  2  

Greater than or equal to 1.00 to 1.00, but less than 2.00 to 1.00

    0.30 %      1.625 %      0.625 %      0.975 %  3   Greater than or equal to
2.00 to 1.00     0.35 %      1.875 %      0.875 %      1.125 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 3 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Rate in effect from the Closing Date through the date
of delivery of the Compliance Certificate for the first full fiscal quarter of
the Borrower after the fiscal quarter in which the Closing Date occurs shall be
determined based upon Pricing Level 1.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means MLPFS, BNP Paribas Securities Corp., J.P. Morgan Securities
LLC, Wells Fargo Securities, LLC and Crédit Agricole Corporate and Investment
Bank, each in its capacity as a joint lead arranger and joint book manager.

“Asset Sale” has the meaning specified in Section 7.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate determined in accordance with clause
(b) of the definition thereof, plus 1.00%; provided that if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” has the meaning specified in the introductory paragraphs hereto.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrower’s Accountants” means Deloitte & Touche LLP or another firm of
independent nationally recognized public accountants.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Requirements of Law of, or
are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day; and

(b) if such day relates to any determination of the Spot Rate pursuant to this
Agreement, means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of the relevant
Alternative Currency for which the Spot Rate is being determined.

“BWC” means The Babcock & Wilcox Company, a Delaware corporation, and (as of the
date hereof, and prior to the Spinoff) the direct or indirect owner of 100% of
the equity interests of the Borrower.

“BWPGG” means Babcock & Wilcox Power Generation Group, Inc., a Delaware
corporation.

 

-4-



--------------------------------------------------------------------------------

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.

“Captive Insurance Subsidiaries” means, collectively or individually as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower, its other Subsidiaries and certain other Persons.

“Cash Collateralize” means to pledge and deposit with or deliver directly to an
L/C Issuer or to the Administrative Agent, for the benefit of the Administrative
Agent, any L/C Issuer or any Lender (including the Swing Line Lender), as the
context may indicate, as collateral for L/C Obligations, Obligations in respect
of Swing Line Loans, or obligations of Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent (but only if the Administrative Agent is a party to such Cash Collateral
arrangement) and (b) the applicable L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Collateralized Letter of Credit” has the meaning specified in
Section 2.03(o).

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
(i) any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or any branch or agency of
any of the foregoing, in each case if such bank has a minimum rating at the time
of investment of A-3 by S&P or P-3 by Moody’s, or (ii) any Lender or any branch
or agency of any Lender, (c) commercial paper, (d) municipal issued debt
securities, including notes and bonds, (e) (i) shares of any money market fund
that has net assets of not less than $500,000,000 and satisfies the requirements
of rule 2a-7 under the Investment Company Act of 1940 and (ii) shares of any
offshore money market fund that has net assets of not less than $500,000,000 and
a $1 net asset mandate, (f) fully collateralized repurchase agreements,
(g) demand deposit accounts and (h) obligations issued or guaranteed by the
government or by a governmental agency of Canada, Japan, Australia, Switzerland
or a country belonging to the European Union; provided, however, that (i) all
obligations of the type specified in clauses (c) or (d) above shall have a
minimum rating of A-1 or AAA by S&P or P-1 or Aaa by Moody’s, in each case at
the time of acquisition thereof, (ii) the country credit rating of any country
issuing or guaranteeing (or whose governmental agency issues or guarantees) any
obligation of the type specified in clause (h) above shall be AA or higher by
S&P or an equivalent rating or higher by another generally recognized rating
agency providing country credit ratings and (iii) the maturities of all
obligations of the type described in clause (b) or (h) above shall not exceed
one year from the date of acquisition thereof.

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less, to the extent included in
the calculation of Interest Expense of such Person for such period, (a) the
amount of debt discount and debt issuance costs amortized, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing Financial
Covenant Debt and (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness.

 

-5-



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements in the ordinary
course of business of the Borrower and its Subsidiaries, but excluding any such
agreement providing for overdraft services or financing that may remain
outstanding for more than three Business Days.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, and (b) any Person that
is a party to a Cash Management Agreement at the time it or its relevant
Affiliate becomes a Lender (whether on the Closing Date or at a later date
pursuant to Section 10.06), in its capacity as a party to such Cash Management
Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) underwriters in the course of their distribution of Voting Stock in an
underwritten registered public offering provided such underwriters shall not
hold such Stock for longer than five Business Days) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of more than 30% of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis; or

(b) during any period of twelve consecutive calendar months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided that individuals
who are elected or appointed as members of the board of directors or other
equivalent governing body in connection with the Spinoff (to the extent
consistent with the Form 10 Transactions) shall, from and after the date the
Spinoff is consummated, be deemed to be members of the board of directors or
equivalent governing body pursuant to clause (i) above.

 

-6-



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the Pledged Interests and all other personal
and real property of the Borrower, any Guarantor or any other Person in which
the Administrative Agent or any Secured Party is granted a Lien under any
Security Instrument as security for all or any portion of the Obligations or any
other obligation arising under any Loan Document.

“Collateral Agreement” means the Pledge and Security Agreement dated as of the
Closing Date by the Borrower and the Guarantors to the Administrative Agent for
the benefit of the Secured Parties, substantially in the form of Exhibit G.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Commitment Letter” means that certain commitment letter dated as of April 7,
2015 by and among the Borrower, BWPGG, the Arrangers, Bank of America, BNP
Paribas, JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association and
Crédit Agricole Corporate and Investment Bank.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system, as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.

“Consolidated Tangible Assets” means, as of any date of determination, the
difference of (a) the consolidated total assets of the Borrower and its
Subsidiaries as of such date, determined in accordance with GAAP, minus (b) all
Intangible Assets of the Borrower and its Subsidiaries on a consolidated basis
as of such date.

 

-7-



--------------------------------------------------------------------------------

“Consortium” means any joint venture, consortium or other similar arrangement
that is not a separate legal entity entered into by the Borrower or any of its
Subsidiaries and one or more third parties, provided that no Loan Party shall,
whether pursuant to the Constituent Documents of such joint venture or
otherwise, be under any Contractual Obligation to make Investments or incur
Guaranty Obligations after the Closing Date, or, if later, at the time of, or at
any time after, the initial formation of such joint venture, consortium or
similar arrangement that would be in violation of any provision of this
Agreement.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws,
partnership agreement or operating agreement (or the equivalent governing
documents) of such Person.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by GAAP
and, in the case of Mortgaged Property, there is no material risk of forfeiture
of such property;

(b) Liens of landlords arising by statute or lease contracts entered into in the
ordinary course, inchoate, statutory or construction liens and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

(c) liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds or other similar instruments;

 

-8-



--------------------------------------------------------------------------------

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of Real Property not materially
detracting from the value of such Real Property and not materially interfering
with the ordinary conduct of the business conducted at such Real Property;

(e) encumbrances arising under leases or subleases of Real Property that do not,
individually or in the aggregate, materially detract from the value of such Real
Property or materially interfere with the ordinary conduct of the business
conducted at such Real Property;

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

(g) liens, pledges or deposits relating to escrows established in connection
with the purchase or sale of property otherwise permitted hereunder and the
amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or sale (whether established for an adjustment in
purchase price or liabilities, to secure indemnities, or otherwise);

(h) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or a Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness; and

(i) options, put and call arrangements, rights of first refusal and similar
rights (i) relating to Investments in Subsidiaries, Joint Ventures and
Consortiums or (ii) provided for in contracts or agreements entered into in the
ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirements of Law of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations arising under any
Loan Document other than Letter of Credit Fees, an interest rate equal to
(i) the Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate applicable to Letter of Credit Fees plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding

 

-9-



--------------------------------------------------------------------------------

(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
three Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, at the time of
determination, the subject of any Sanction.

“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the Maturity Date.

“Disregarded Entity” means any Person that is disregarded as an entity separate
from its owner for U.S. federal income tax purposes.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

-10-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” means, for any period,

(a) Consolidated Net Income for such period;

plus

(b) the sum of, in each case to the extent deducted in the calculation of such
Consolidated Net Income but without duplication,

(i) any provision for income taxes,

(ii) Interest Expense,

(iii) depreciation expense,

(iv) amortization of intangibles or financing or acquisition costs,

(v) any aggregate net loss from the sale, exchange or other disposition of
business units by the Borrower or its Subsidiaries, and

(vi) all other non-cash charges (including impairment of intangible assets and
goodwill) and non-cash losses for such period (excluding any non-cash item to
the extent it represents an accrual of, or reserve for, cash disbursements for
any period ending prior to the Maturity Date);

provided, that, to the extent that all or any portion of the income or gains of
any Person is deducted pursuant to any of clauses (c)(iv) and (v) below for a
given period, any amounts set forth in any of the preceding clauses (b)(i)
through (b)(vi) that are attributable to such Person shall not be included for
purposes of this clause (b) for such period,

minus

(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication,

(i) any credit for income tax,

(ii) non-cash interest income,

(iii) any other non-cash gains or other items which have been added in
determining Consolidated Net Income (other than any such gain or other item that
has been deducted in determining EBITDA for a prior period),

(iv) the income of any Subsidiary or Joint Venture to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by such Subsidiary or Joint Venture, as applicable, of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary or Joint Venture, as applicable,

(v) the income of any Person (other than a Subsidiary) in which any other Person
(other than the Borrower or a Wholly-Owned Subsidiary or any director holding
qualifying shares in accordance with applicable law) has an interest, except to
the extent of the amount of dividends or other distributions or transfers or
loans actually paid to the Borrower or a Wholly-Owned Subsidiary by such Person
during such period, and

 

-11-



--------------------------------------------------------------------------------

(vi) any aggregate net gains from the sale, exchange or other disposition of
business units by the Borrower or any of its Subsidiaries out of the ordinary
course of business.

For any period of measurement that includes any Permitted Acquisition or any
sale, exchange or disposition of any Subsidiary or business unit of the Borrower
or any Subsidiary, EBITDA (and the relevant elements thereof) shall be computed
on a pro forma basis for each such transaction as if it occurred on the first
day of the period of measurement thereof, so long as the Borrower provides to
the Administrative Agent reconciliations and other detailed information relating
to adjustments to the relevant financial statements (including copies of
financial statements of the acquired Person or assets in any Permitted
Acquisition) used in computing EBITDA (and the relevant elements thereof)
sufficient to demonstrate such pro forma calculations in reasonable detail.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Line of Business” means the businesses and activities engaged in by
the Borrower and its Subsidiaries on the Closing Date, any other businesses or
activities reasonably related or incidental thereto and any other businesses
that, when taken together with the existing businesses of the Borrower and its
Subsidiaries, are immaterial with respect to the assets and liabilities of the
Borrower and its Subsidiaries, taken as a whole.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed to by, the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates or was sponsored,
maintained or contributed to by, or required to be contributed to by, the
Borrower, any of its Subsidiaries, any Guarantor or any of their respective
ERISA Affiliates with respect to liabilities for which the Borrower, any such
Subsidiary, any such Guarantor or any of their respective ERISA Affiliates could
be liable under the Code or ERISA.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401
et seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251
et seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents.

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.

 

-12-



--------------------------------------------------------------------------------

“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower, any of
its Subsidiaries or any Guarantor within the meaning of Section 414(b), (c),
(m) or (o) of the Code. Any former ERISA Affiliate of the Borrower, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor within the meaning of this
definition solely with respect to the period such entity was an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor and with respect to
liabilities arising after such period for which the Borrower, such Subsidiary or
such Guarantor could be liable under the Code or ERISA.

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to a Title IV Plan, (b) the withdrawal of the
Borrower, any of its Subsidiaries, any Guarantor or any ERISA Affiliate from a
Title IV Plan subject to Section 4063 or Section 4064 of ERISA during a plan
year in which any such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or the termination of any such Title IV Plan
resulting, in either case, in a material liability to any such entity, (c) the
“complete or partial withdrawal” (within the meaning of Sections 4203 and 4205
of ERISA) of the Borrower, any of its Subsidiaries, any Guarantor or any ERISA
Affiliate from any Multiemployer Plan where the Withdrawal Liability is
reasonably expected to exceed $1,000,000 (individually or in the aggregate),
(d) notice of reorganization, insolvency, intent to terminate or termination of
a Multiemployer Plan is received by the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate, (e) the filing of a notice of intent to
terminate a Title IV Plan under Section 4041(c) of ERISA or the treatment of a
plan amendment as a termination under Section 4041(e) of ERISA, where such
termination constitutes a “distress termination” under Section 4041(c) of ERISA,
(f) the institution of proceedings to terminate a Title IV Plan by the PBGC,
(g) the failure to make any required contribution to a Title IV Plan or
Multiemployer Plan or to meet the minimum funding standard of Sections 430 and
431 of the Code (in either case, whether or not waived), (h) the imposition of a
Lien with respect to any employee pension plan under the provisions of the Code
that relate to such plans or ERISA on the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate, (i) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, (j) the imposition of liability on the Borrower, any of its Subsidiaries,
any Guarantor or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, (k) the occurrence of an act or omission which would
reasonably be expected to give rise to the imposition on the Borrower, any of
its Subsidiaries, any Guarantor or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any “employee pension plan” (within the meaning of Section 3(2) of ERISA), or
(l) receipt from the IRS of notice of the failure of any employee pension plan
that is intended to be qualified under Section 401(a) of the Code so to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any such employee pension plan to qualify for exemption from taxation under
Section 501(a) of the Code.

 

-13-



--------------------------------------------------------------------------------

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the London Interbank Offered Rate (“LIBOR”), as published
by Bloomberg (or other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

(b) for any interest calculation of the Eurocurrency Rate with respect to a Base
Rate Loan on any date, the rate per annum equal to (i) LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in Same Day Funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.

Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan
Party that is directly or indirectly owned (in whole or in part) by any Foreign
Subsidiary of a Loan Party.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

-14-



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender or L/C Issuer,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender or L/C Issuer (as applicable) with respect to an applicable
interest in a Loan or Commitment or otherwise under a Loan Document pursuant to
a law in effect on the date on which (i) such Lender or L/C Issuer (as
applicable) acquires such interest in the Loan or Commitment or becomes a party
to this Agreement (other than pursuant to an assignment request by the Borrower
under Section 10.13) or (ii) such Lender or L/C Issuer (as applicable) changes
its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(b), amounts with respect to such Taxes were payable either to such
Lender’s or L/C Issuer’s (as applicable) assignor immediately before such Lender
or L/C Issuer (as applicable) became a party hereto or to such Lender or L/C
Issuer (as applicable) immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(f) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Execution Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of June 24, 2014 by and among BWC, as the borrower,
Bank of America, as the administrative agent, and the lenders from time to time
party thereto.

“Extended Letter of Credit” has the meaning specified in Section 2.03(a)(ii).

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that, for any determination of Fair Market Value in
connection with an Asset Sale to be made pursuant to Section 7.04(i) in which
the Fair Market Value of the properties disposed of in such Asset Sale exceeds
$25,000,000, the Borrower shall provide evidence reasonably satisfactory to the
Administrative Agent with respect to the calculation of such Fair Market Value.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
that implement or modify the foregoing (together with any Requirement of Law
implementing such agreements).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal

 

-15-



--------------------------------------------------------------------------------

Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means each of (a) the fee letter dated as of April 7, 2015 by and
among the Borrower, BWPGG, the Arrangers, Bank of America, BNP Paribas, JPMorgan
Chase Bank, N.A., Wells Fargo Bank, National Association and Crédit Agricole
Corporate and Investment Bank, (b) the fee letter dated as of April 7, 2015by
and among the Borrower, BWPGG, Bank of America and MLPFS, (c) the fee letter
dated as of April 7, 2015 by and among the Borrower, BWPGG, BNP Paribas and BNP
Paribas Securities Corp., (d) the fee letter dated as of April 7, 2015 by and
among the Borrower, BWPGG, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities
LLC, (e) the fee letter dated as of April 7, 2015 by and among the Borrower,
BWPGG, Wells Fargo Bank, National Association and Wells Fargo Securities, LLC
and (f) the fee letter dated as of April 7, 2015 by and among the Borrower,
BWPGG and Crédit Agricole Corporate and Investment Bank.

“Financial Covenant Debt” of any Person means, without duplication, Indebtedness
of the type specified in clauses (a), (b), (c), (d), (e), (f), (g) and (h) of
the definition of “Indebtedness”. For the avoidance of doubt, the term
“Financial Covenant Debt” shall not include (a) reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees and (b) Indebtedness of the Borrower or any Subsidiary of the
Borrower that is owed to the Borrower or any Subsidiary of the Borrower.

“Financial Letter of Credit” means any standby Letter of Credit that is not a
Performance Letter of Credit.

“First-Tier Foreign Subsidiary” mean a Foreign Subsidiary all or any portion of
whose Stock is owned directly by the Borrower or a Domestic Subsidiary that is a
Guarantor.

“Fiscal Quarter” means the fiscal quarter of the Borrower ending on
March 31, June 30, September 30 or December 31 of the applicable calendar year,
as applicable.

“Fiscal Year” means the fiscal year of the Borrower, which is the same as the
calendar year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Foreign Subsidiary Reorganization” means the transfer (whether by Asset Sale,
dividend, distribution, contribution, merger or otherwise), in a series of
transactions, of the Stock and Stock Equivalents of certain Foreign Subsidiaries
and Investments owned, directly or indirectly, by the Borrower among the
Borrower and its Subsidiaries; provided that:

(a) both before and after giving effect thereto, no Default shall have occurred
and be continuing;

(b) all of the Stock and Stock Equivalents of such Foreign Subsidiaries and
Investments owned, directly or indirectly, by the Borrower on the Closing Date
shall be owned, directly or indirectly, by the Borrower upon the completion
thereof (other than any such Stock, Stock Equivalents or Investments that are
retired or replaced);

 

-16-



--------------------------------------------------------------------------------

(c) any Stock, Stock Equivalents or Investments issued or made in connection
therewith, to the extent replacing Stock, Stock Equivalents or Investments
previously owned, directly or indirectly, by the Borrower on the Closing Date
shall be owned, directly or indirectly, by the Borrower upon the completion
thereof;

(d) after giving effect thereto, the Borrower shall be in compliance with
Section 6.22 (including, without limitation, by pledging any Pledged Interests
issued by any First Tier Foreign Subsidiary owned by any Loan Party)

(f) in connection therewith, no assets owned by any Loan Party that is a party
to the Collateral Agreement, other than Stock and Stock Equivalents of Foreign
Subsidiaries, shall be transferred to any Person that is not a Loan Party that
is a party to the Collateral Agreement; provided that the foregoing shall not
prohibit Investments otherwise permitted by a provision of Section 7.03 other
than Section 7.03(k).

“Form 10” means the Form 10 (together with any exhibits thereto) filed with the
SEC relating to the Spinoff.

“Form 10 Transactions” means the individual transactions entered into in
connection with the Spinoff on substantially the same terms as set forth in the
Form 10 (with non-material changes or other additional non-material
transactions, steps or terms that are not adverse to any material interest of
the Lenders being considered to be “on substantially the same terms”); provided
that any amendments, additions, or other modifications to the Form 10 are made
in accordance with Section 7.10.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

-17-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means, collectively, each Wholly-Owned Domestic Subsidiary of the
Borrower listed on Schedule 1.01(b) hereto, and each other Person that is or
becomes a party to the Guaranty (including by execution of a Joinder Agreement
pursuant to Section 6.22), but expressly excludes all Captive Insurance
Subsidiaries and all Excluded Domestic Subsidiaries.

“Guaranty” means the Guaranty Agreement dated as of the Closing Date made by the
Borrower (solely with respect to Obligations in the nature of Secured Cash
Management Agreements and Secured Hedge Agreements) and by the Guarantors in
favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit F, and any Joinder Agreement with respect
thereto.

“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, regardless of non-performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if (and only if) in
the case of any agreement described under clause (b)(i), (ii), (iii), (iv) or
(v) above the primary purpose or intent thereof is to provide assurance to the
obligee of Indebtedness of any other Person that such Indebtedness will be paid
or discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. For the avoidance of doubt, the term “Guaranty Obligation”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.

“Hedge Bank” means (a) any Person that, at the time it enters into a Secured
Swap Contract, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Secured Swap Contract, and (b) any Person that is a party to a
Secured Swap Contract at the time it or its relevant Affiliate becomes a Lender
(whether on the Closing Date or at a later date pursuant to Section 10.06), in
its capacity as a party to such Secured Swap Contract.

 

-18-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, together with
its Subsidiaries, (a) contributed less than $3,000,000 to the EBITDA of the
Borrower and its Subsidiaries during the most recently-ended four-quarter period
of the Borrower (taken as a single period) and (b) as of any date of
determination has assets with an aggregate net book value of $3,000,000 or less.

“Increase Effective Date” has the meaning specified in Section 2.14(c).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
promissory notes, bonds, debentures or similar instruments, (c) all matured
reimbursement obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees, and other similar
obligations, (d) all other obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees and other
similar obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees, (e) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue
by more than ninety days or are being disputed in good faith, (f) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement (other than operating leases) with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (g) all Capital Lease Obligations of
such Person, (h) all Guaranty Obligations of such Person, (i) all obligations of
such Person to purchase, redeem, retire, defease or otherwise acquire for value
any Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (j) net
payments that such Person would have to make in the event of an early
termination as determined on the date Indebtedness of such Person is being
determined in respect of Swap Contracts of such Person and (k) all Indebtedness
of the type referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and general intangibles) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, but limited to the value of the property owned by
such Person securing such Indebtedness. For the avoidance of doubt, the term
“Indebtedness” shall not include reimbursement or other obligations with respect
to unmatured or undrawn, as applicable, Performance Guarantees.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the Confidential Information Memorandum, dated
June 2014, in respect of the credit facilities provided under this Agreement.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises and licenses.

“Intellectual Property Security Agreement” has the meaning given to such term in
the Collateral Agreement.

 

-19-



--------------------------------------------------------------------------------

“Intercompany Subordinated Debt Payment” means any payment or prepayment,
whether required or optional, of principal, interest or other charges on or with
respect to any Subordinated Debt of the Borrower or any Subsidiary of the
Borrower, so long as (a) such Subordinated Debt is owed to the Borrower or a
Subsidiary of the Borrower and (b) no Event of Default under Sections 8.01(a),
(b) or (f) shall have occurred and be continuing.

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries as of any day, the ratio of (a) EBITDA for the Borrower and its
Subsidiaries for the last four full Fiscal Quarters ending on or prior to such
day for which the financial statements and certificates required by
Section 6.01(a) or 6.01(b) have been delivered to (b) the Cash Interest Expense
of the Borrower and its Subsidiaries for the last four full Fiscal Quarters
ending on or prior to such day for which the financial statements and
certificates required by Section 6.01(a) or 6.01(b) have been delivered.

“Interest Expense” means, for any Person for any period, total interest expense
of such Person and its Subsidiaries for such period, as determined on a
consolidated basis in conformity with GAAP and including, in any event (without
duplication for any period or any amount included in any prior period), (a) net
costs under Interest Rate Contracts for such period, (b) any commitment fee
(including, in the case of the Borrower or any of its Subsidiaries, the
commitment fees hereunder) accrued, accreted or paid by such Person during such
period, (c) any fees and other obligations (other than reimbursement
obligations) with respect to letters of credit (including, in respect of the
Borrower or any of its Subsidiaries, the Letter of Credit Fees) and bankers’
acceptances (whether or not matured) accrued, accreted or paid by such Person
for such period and (d) the fronting fee with respect to each Letter of Credit.
For purposes of the foregoing, interest expense shall (i) be determined after
giving effect to any net payments made or received by the Borrower or any
Subsidiary with respect to interest rate Swap Contracts, (ii) exclude interest
expense accrued, accreted or paid by the Borrower or any Subsidiary of the
Borrower to the Borrower or any Subsidiary of the Borrower and (iii) exclude
credits to interest expense resulting from capitalization of interest related to
amounts that would be reflected as additions to property, plant or equipment on
a consolidated balance sheet of the Borrower and its Subsidiaries prepared in
conformity with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice or such other period that is twelve
months or less requested by the Borrower and consented to by all the Lenders;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

-20-



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Investment” means, as to any Person, (a) any purchase or similar acquisition by
such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any purchase by such Person of all or substantially all of the
assets of a business conducted by any other Person, or all or substantially all
of the assets constituting what is known to the Borrower to be the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person. For the avoidance of
doubt, the term “Investment” shall not include reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees.

“Inventory” has the meaning specified in the Collateral Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any other Permitted L/C Party) or in
favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Guaranty or any
Security Instrument.

“Joint Venture” means any Person (a) in which the Borrower, directly or
indirectly, owns any Stock and Stock Equivalents of such Person and (b) that is
not a Subsidiary of the Borrower, provided that (i) the Administrative Agent, on
behalf of the Secured Parties, has a valid, perfected, first priority security
interest in the Stock and Stock Equivalents in such joint venture owned directly
by any Loan Party except where (x) the Constituent Documents of such joint
venture prohibit such a security interest to be granted to the Administrative
Agent or (y) such joint venture has incurred Non-Recourse Indebtedness the terms
of which either (A) require security interests in such Stock and Stock
Equivalents to be granted to secure such Non-Recourse Indebtedness or
(B) prohibit such a security interest to be granted to the Administrative Agent,
and (ii) no Loan Party shall, whether pursuant to the Constituent Documents of
such joint venture or otherwise, be under any Contractual Obligation to make
Investments or incur Guaranty Obligations after the Closing Date, or, if later,
at the time of, or at any time after, the initial formation of such joint
venture, that would be in violation of any provision of this Agreement.

“Landlord Lien Waiver” means a lien waiver signed by a landlord in such form as
is reasonably satisfactory to the Administrative Agent.

 

-21-



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, each other Lender that is listed on the
signature pages hereto as an “L/C Issuer” and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(l) hereof, each in its respective
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder (whether pursuant to Section 2.03(l), 2.03(m), 9.06,
10.06 or otherwise), but excluding any Lender that resigns or is removed as an
L/C Issuer pursuant to the terms hereof (except to the extent such Person has
continuing rights and/or obligations with respect to Letters of Credit after
such resignation or removal). References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.

“L/C Issuer Sublimit” means with respect to each L/C Issuer, such amount as may
be separately agreed between such L/C Issuer and the Borrower from time to time
(with specific notice of such amount, and any change thereto, with respect to
each L/C Issuer being promptly communicated to the Administrative Agent),
provided that the L/C Issuer Sublimit with respect to any Person that ceases to
be an L/C Issuer for any reason pursuant to the terms hereof shall be $0
(subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The L/C Obligations of (a) any Lender at any
time shall be its Applicable Percentage of the total L/C Obligations at such
time, and (b) any particular L/C Issuer at any time shall mean the L/C
Obligations allocable to Letters of Credit issued by such L/C Issuer.

“Lender” has the meaning specified in the introductory paragraphs hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder, and includes all
letters of credit issued under the Existing

 

-22-



--------------------------------------------------------------------------------

Credit Agreement that are outstanding on the Closing Date and issued for the
account of a Permitted L/C Party, which shall in each case be deemed to have
been issued hereunder. A Letter of Credit may be a commercial letter of credit
or a standby letter of credit, and a standby Letter of Credit may be a
Performance Letter of Credit or a Financial Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Maturity Date (or, if such day is not a Business Day, the immediately preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries as of
any day, the ratio of (a) Financial Covenant Debt of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP as of
such day to (b) EBITDA for the Borrower and its Subsidiaries for the last four
full Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered.

“Leverage Ratio Increase” has the meaning specified in Section 7.16(b).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
effective financing statement under the UCC or comparable law of any
jurisdiction naming the owner of the asset to which such Lien relates as debtor.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Guaranty, each Security
Instrument, each Joinder Agreement, each Committed Loan Notice, each Issuer
Document, each Fee Letter, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.03 or 2.15 of this Agreement
and all other instruments and documents heretofore or hereafter executed or
delivered to or in favor of the Administrative Agent, any Lender or any L/C
Issuer in connection with the Loans made, Letters of Credit issued and
transactions contemplated by this Agreement.

“Loan Parties” means, collectively, the Borrower, each Guarantor and any other
Person (other than a Lender) providing Collateral pursuant to any Security
Instrument.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means a Permitted Acquisition in which the sum of the
cash consideration paid (including for the repayment and retirement of
outstanding Indebtedness) plus any Indebtedness assumed equals or exceeds
$100,000,000.

 

-23-



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Intellectual Property” has the meaning specified in the Collateral
Agreement.

“Material Real Property” means, any parcel of real property located in the
United States and owned by any Loan Party that has a Fair Market Value in excess
of $3,000,000; provided that, upon request of the Borrower, the Administrative
Agent may agree in its sole discretion to exclude from this definition any
parcel of real property (and/or the buildings and contents therein) that is
located in a special flood hazard area as designated by any federal Governmental
Authority.

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Borrower that (a) has assets that represent more than 10% of the
consolidated GAAP value of the assets of the Borrower and its Subsidiaries,
inclusive of the subject Subsidiary, as of such date or (b) contributed more
than 10% of the EBITDA of the Borrower and its Subsidiaries, inclusive of the
subject Subsidiary, during the most recently-ended four-quarter period of the
Borrower (taken as a single period), or (c) with respect to any new Person
acquired or created by the Borrower, (i) would have contributed more than 10% of
the EBITDA of the Borrower and its Subsidiaries, inclusive of the subject
Subsidiary, on a pro forma basis as of the last day of the most recently ended
four-quarter period of the Borrower (taken as a single period) or (ii) held more
than 10% of the consolidated GAAP value of the assets of the Borrower and its
Subsidiaries, inclusive of the subject Subsidiary, as of such date, or (d) owns,
directly or indirectly, Stock or Stock Equivalents in one or more other
Subsidiaries of the Borrower that, when aggregated with such Subsidiary,
(i) contributed more than 10% of the EBITDA of the Borrower and its
Subsidiaries, inclusive of the subject Subsidiary, during the most recently
ended four-quarter period of the Borrower (taken as single period) or (ii) held
more than 10% of the consolidated GAAP value of the assets of the Borrower and
its Subsidiaries, inclusive of the subject Subsidiary, as of such date.

“Maturity Date” means the fifth anniversary of the Closing Date; provided that
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of each L/C Issuer with respect to
Letters of Credit issued by such L/C Issuer and outstanding at such time and
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i) or
(a)(ii), an amount equal to 100% of the Outstanding Amount of all LC
Obligations.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgagee Policies” has the meaning specified in Section 4.02(a)(iii)(B).

 

-24-



--------------------------------------------------------------------------------

“Mortgaged Properties” mean, initially, (a) each parcel of Real Property and the
improvements thereto specified on Schedule 4.02(a)(iii) (except to the extent
the Administrative Agent agrees, as provided in such definition, between the
Execution Date and the Closing Date to exclude any such parcel (and/or the
buildings and contents therein) from the definition of Material Real Property)
and (b) shall include each other parcel of Material Real Property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 6.23.

“Mortgages” mean the fee or leasehold mortgages or deeds of trust, assignments
of leases and rents and other security documents (including any such document
delivered in connection with the Existing Credit Agreement and remaining in
place in connection with this Agreement) granting a Lien on any Mortgaged
Property to secure the Obligations, each in form and substance reasonably
satisfactory to the Administrative Agent, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale by, or Recovery Event of, the Borrower or any
of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable out-of-pocket expenses incurred by the Borrower
or such Subsidiary in connection with such transaction and (C) Taxes actually
paid or withheld or reasonably expected to be paid or withheld within the
twenty-four month period following the date of the relevant transaction (and Tax
distributions or payments under a Tax sharing agreement with respect thereto) in
connection with such Asset Sale or Recovery Event (including any Taxes paid or
withheld or reasonably expected to be paid or withheld within the twenty-four
month period following the date of the relevant transaction as a result of any
gain recognized in connection therewith or any repatriation of the resulting
cash or Cash Equivalents to the United States); provided that, if the amount of
any estimated taxes pursuant to subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such Asset Sale or Recovery
Event, the aggregate amount of such excess shall constitute Net Cash Proceeds;
and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses and Taxes, incurred by the Borrower or such Subsidiary in
connection therewith.

“Non-Cash Consideration” means the Fair Market Value of non-cash consideration
received by the Borrower or a Subsidiary in connection with an Asset Sale less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on such Non-Cash Consideration.

 

-25-



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means Indebtedness of a Joint Venture or Subsidiary
of the Borrower (in each case that is not a Loan Party) (a) that, if it is
incurred by a Subsidiary of the Borrower, is on terms and conditions reasonably
satisfactory to the Administrative Agent, (b) that is not, in whole or in part,
Indebtedness of any Loan Party (and for which no Loan Party has created,
maintained or assumed any Guaranty Obligation) and for which no holder thereof
has or could have upon the occurrence of any contingency, any recourse against
any Loan Party or the assets thereof (other than (i) the Stock or Stock
Equivalents issued by the Joint Venture or Subsidiary that is primarily
obligated on such Indebtedness that are owned by a Loan Party and (ii) a
requirement that a Loan Party make an Investment of equity in such Joint Venture
in connection with the terms of such Indebtedness), (c) owing to an unaffiliated
third-party (which for the avoidance of doubt does not include the Borrower, any
Subsidiary thereof, any other Loan Party, any Joint Venture (or owner of any
interest therein) and any Affiliate of any of them) and (d) the source of
repayment for which is expressly limited to (i) the assets or cash flows of such
Subsidiary or Joint Venture and (ii) the Stock and Stock Equivalents of such
Subsidiary or Joint Venture securing such Indebtedness in compliance with the
provisions of clause (b) above.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party (and, with respect to Secured Cash
Management Agreements and Secured Hedge Agreements only, any Subsidiary of the
Borrower) arising under any Loan Document or otherwise with respect to any Loan,
Letter of Credit, Secured Cash Management Agreement or Secured Hedge Agreement,
in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party (or any Subsidiary of the Borrower
solely with respect to Secured Cash Management Agreements and Secured Hedge
Agreements) of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Revolving Credit Loans
occurring on such date; (b) with respect to Swing Line Loans

 

-26-



--------------------------------------------------------------------------------

on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, the L/C
Issuer, or the Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Subsidiary, a
Joint Venture or a Consortium of such Person to support only trade payables or
non-financial performance obligations of such Subsidiary, Joint Venture or
Consortium, and (c) any parent company guarantee or other direct or indirect
liability, contingent or otherwise, of such Person with respect to trade
payables or non-financial performance obligations of a Subsidiary, a Joint
Venture or a Consortium of such Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee that such
contractual obligation will be performed, or that any agreement relating thereto
will be complied with.

“Performance Letter of Credit” means (a) a standby Letter of Credit issued to
secure ordinary course performance obligations in connection with project
engineering, procurement, construction, maintenance and other similar projects
(including projects about to be commenced) or bids for prospective project
engineering, procurement, construction, maintenance and other similar projects,
and (b) a standby Letter of Credit issued to back a bank guarantee, surety bond,
performance bond or other similar obligation in each case issued to support
ordinary course performance obligations in connection with project engineering,
procurement, construction, maintenance and other similar projects (including
projects about to be commenced) or bids for prospective project engineering,
procurement, construction, maintenance and other similar projects.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under any applicable
Requirements of Law.

“Permitted Acquisition” means, the Acquisition of an Acquired Entity; provided
that:

(a) such Acquisition was approved by the board of directors of such Acquired
Entity;

(b) the Acquired Entity shall be in an Eligible Line of Business;

 

-27-



--------------------------------------------------------------------------------

(c) the Borrower and its Subsidiaries shall comply with Sections 6.22 and 6.23,
as applicable, within the time periods set forth in such Sections;

(d) at the time of such transaction:

(i) both before and after giving effect thereto, no Default shall have occurred
and be continuing;

(ii) the Borrower would be in compliance with the Leverage Ratio set forth in
Section 7.16(b) as of the last day of the most recently completed four Fiscal
Quarter period ended prior to such transaction for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered, after giving pro forma effect to such transaction and to any other
event occurring after such period as to which pro forma recalculation is
appropriate as if such transaction had occurred as of the first day of such
period (assuming, for purposes of pro forma compliance with Section 7.16(b),
that the maximum Leverage Ratio permitted at the time by such Section was in
fact 0.25 to 1.00 more restrictive than the Leverage Ratio actually provided for
in such Section at such time); provided that if such Acquisition is a Material
Acquisition with respect to which the Borrower is effectuating a Leverage Ratio
Increase, then the Leverage Ratio required to be satisfied pursuant to this
clause (ii) shall be determined as if such Leverage Ratio Increase was in effect
as of the last day of the four Fiscal Quarter period being utilized for such
measurement; and

(iii) if the purchase price for such Acquisition is in excess of $50,000,000,
the Borrower shall have delivered (prior to or simultaneously with the closing
of such Acquisition) a certificate of a Responsible Officer, certifying as to
the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance reasonably satisfactory to the Administrative
Agent; and

(e) if (i) the Borrower is a party to such transaction, it shall be a surviving
entity thereof and shall continue as the Borrower hereunder, and (ii) if any
party to any such transaction is a Guarantor, the surviving entity of such
transaction shall either be a Guarantor or become a Guarantor pursuant to
Section 6.22.

“Permitted L/C Party” means (a) the Borrower, (b) any Subsidiary of the
Borrower, (c) any Joint Venture and (d) any Consortium.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.01.

“Pledged Interests” means (a) the Stock and Stock Equivalents of each of the
existing or hereafter organized or acquired direct Domestic Subsidiaries of a
Loan Party; and (b) 65% of the Voting Stock (or if the relevant Person shall own
less than 65% of such Voting Stock, then 100% of the Voting Stock owned by such
Person) and 100% of the nonvoting Stock and Stock Equivalents of each existing
or hereafter organized or acquired First-Tier Foreign Subsidiary; provided that
Pledged Interests shall not include any Stock or Stock Equivalents in (i) any
Captive Insurance Subsidiary, (ii) any Joint Venture to the extent that the
Constituent Documents of such Joint Venture prohibit such a security interest to
be granted to the Administrative Agent, or (iii) any Subsidiary that is not a
Loan Party or any Joint Venture to the extent that such Joint Venture or
Subsidiary has incurred Non-Recourse Indebtedness the terms of

 

-28-



--------------------------------------------------------------------------------

which either (A) require security interests in such Stock and Stock Equivalents
to be granted to secure such Non-Recourse Indebtedness or (B) prohibit such a
security interest to be granted to the Administrative Agent; provided, further,
that the Pledged Interests (x) shall not include, in the aggregate, more than
65% of the “stock entitled to vote” (within the meaning of Treasury Regulation
Section 1.956-2(c)(2)) of any Foreign Subsidiary of any Person (taking into
account any stock of such Foreign Subsidiary that may be deemed to be pledged
for U.S. federal income tax purposes as a result of a pledge of Stock or Stock
Equivalents in a Disregarded Entity), (y) shall not include any Stock or Stock
Equivalents of a Foreign Subsidiary owned by any Person other than the Borrower
or a Guarantor, and (z) shall not include any Stock or Stock Equivalents of any
Excluded Domestic Subsidiary.

“Prepayment Event” means:

(a) (i) any Asset Sale (other than an Asset Sale permitted by any of
Section 7.04(a), (b), (c), (e), (f), (g), (h), (j), (k) or (l)), (ii) any sale
and leaseback transaction (whether or not permitted by Section 7.13) resulting
in aggregate Net Cash Proceeds in excess of $3,000,000 for any single
transaction or a series of related transactions or (iii) any Recovery Event; or

(b) the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 7.01.

“Projections” means those financial projections prepared by management of the
Borrower consisting of balance sheets, income statements and cashflow statements
of the Borrower and its Subsidiaries (giving effect to the Spinoff and the
related transactions) covering the Fiscal Years ending in 2015 through 2019,
inclusive, delivered to the Administrative Agent by the Borrower.

“Public Lender” has the meaning specified in Section 6.01.

“Rabbi Trust” means a “rabbi trust” or other similar arrangement established by
the Borrower or any of its Subsidiaries to hold assets in connection with an
employee benefit plan or arrangement.

“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Subsidiaries.

“Recipient” means the Administrative Agent, any Lender or any L/C Issuer.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking or condemnation proceeding
relating to any asset of the Borrower or any Subsidiary resulting in aggregate
Net Cash Proceeds in excess of $3,000,000 for any single transaction or a series
of related transactions.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.

 

-29-



--------------------------------------------------------------------------------

“Remainco Credit Facilities” means the senior secured credit facilities to be
entered into by (a) BWC on or about the Execution Date and (b) certain of its
Subsidiaries (other than the Borrower and its Subsidiaries) on or about the
Closing Date.

“Remedial Action” means all actions required by any applicable Requirement of
Law to (a) clean up, remove, treat or in any other way address any Contaminant
in the indoor or outdoor environment, (b) prevent the Release or threat of
Release or minimize the further Release so that a Contaminant does not migrate
or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment or (c) perform pre remedial studies and investigations and
post remedial monitoring and care.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) the unused Aggregate Commitments. The Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders;
provided that the amount of any participation in any Swing Line Loan and any
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or applicable L/C Issuer, as the
case may be, in making such determination.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given for Credit Extensions, amendments to Letters of
Credit, and continuations and conversions of Loans, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent (which such notice shall
include a specimen signature and incumbency confirmation reasonably satisfactory
to the Administrative Agent). Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents (other than Disqualified
Stock) or a dividend or distribution payable solely to the Borrower or one or
more Guarantors, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Stock or Stock Equivalents of the Borrower or any of its Subsidiaries now or
hereafter outstanding other than one payable solely to the Borrower or one or
more

 

-30-



--------------------------------------------------------------------------------

Guarantors and (c) any payment or prepayment of principal, premium (if any),
interest, fees (including fees to obtain any waiver or consent in connection
with any Indebtedness) or other charges on, or redemption, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Subordinated
Debt of the Borrower or any other Loan Party, other than any Intercompany
Subordinated Debt Payment or any required payment, prepayment, redemption,
retirement, purchases or other payments, in each case to the extent permitted to
be made by the terms of such Subordinated Debt.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by an L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of
Letters of Credit denominated in an Alternative Currency and outstanding as of
the Closing Date under the Existing Credit Agreement for the account of a
Permitted L/C Party, the Closing Date, and (e) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall determine or the
Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time. As of the Closing Date, the aggregate amount
of the Lenders’ Commitments shall equal $600,000,000.

“Revolving Credit Increase” has the meaning specified in Section 2.14(a).

“Revolving Credit Increase Lender” has the meaning specified in
Section 2.14(d)(ii).

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced at the time of determination by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority exercising
jurisdiction, the violation of which constitutes a violation of the law of the
United States or, as to any Subsidiary that is organized under the laws of any
non-United States jurisdiction, the law of that jurisdiction.

 

-31-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between or among the Borrower and/or any (or one or more)
Subsidiary of the Borrower and any Cash Management Bank.

“Secured Hedge Agreement” means any Secured Swap Contract that is entered into
by and between or among the Borrower and/or any (or one or more) Subsidiary of
the Borrower and any Hedge Bank.

“Secured Swap Contracts” means all Swap Contracts entered into by the Borrower
and/or any (or one or more) Subsidiary of the Borrower designed to alter the
risks of any Person arising from fluctuations in interest rates, currency values
or commodity prices.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Instruments.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Security Instruments” means, collectively, the Collateral Agreement, the
Mortgages, each Intellectual Property Security Agreement, and all other
agreements (including Joinder Agreements, control agreements, supplements,
collateral assignments and similar agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Borrower, any
Subsidiary or other Person (other than a Lender) shall grant or convey to the
Administrative Agent (for the benefit of the Secured Parties) a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Obligations or any other obligation under any Loan Document.

“Senior Secured Leverage Ratio” means, with respect to the Borrower and its
Subsidiaries as of any day, the ratio of (a) all Financial Covenant Debt of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP as of such day that is secured by a consensual Lien on any asset of
the Borrower or any of its Subsidiaries to (b) EBITDA for the Borrower and its
Subsidiaries for the last four full Fiscal Quarters ending on or prior to such
day for which the financial statements and certificates required by
Section 6.01(a) or 6.01(b) have most recently been delivered.

“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities are expected to mature and does not have unreasonably small
capital for its then current business activities. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

-32-



--------------------------------------------------------------------------------

“Spinoff” means the distribution of 100% of the issued and outstanding Stock of
the Borrower to the shareholders of BWC, to occur on or after the Closing Date,
the result of which is that immediately thereafter 100% of the Stock of the
Borrower shall be owned directly by the shareholders of BWC immediately prior to
such Restricted Payment.

“Spot Rate” for a currency means the rate determined by the applicable L/C
Issuer, with notice thereof to the Administrative Agent, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by such L/C Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that such L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is, by its terms, expressly subordinated to the prior payment
of any of the Obligations pursuant to subordination terms and conditions
reasonably satisfactory to the Administrative Agent. The terms of any
Subordinated Debt may permit Intercompany Subordinated Debt Payments.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that any reference herein or in any other Loan Document
to a “Subsidiary” of the Borrower shall exclude any Person whose financial
statements are not consolidated with the financial statements of the Borrower in
accordance with GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms

 

-33-



--------------------------------------------------------------------------------

and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated U.S. federal income tax returns or consolidated,
combined, unitary or similar tax returns for state, local or foreign tax
purposes.

“Tax Return” has the meaning specified in Section 5.08.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Title IV Plan” means an “employee pension benefit plan” (as defined by
Section 3(2) of ERISA), other than a Multiemployer Plan, covered by Title IV of
ERISA and to which the Borrower, any of its Subsidiaries, any Guarantor or any
ERISA Affiliate has any obligation or liability (contingent or otherwise).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and the Revolving Credit Exposure held by such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

-34-



--------------------------------------------------------------------------------

“UCC” has the meaning specified in the Collateral Agreement.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(B)(III).

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned” means, in respect of any Subsidiary of any Person, a circumstance
where all of the Stock of such Subsidiary (other than director’s qualifying
shares, and the like, as may be required by applicable law) is owned by such
Person, either directly or indirectly through one or more Wholly-Owned
Subsidiaries thereof.

“Withdrawal Liability” means, with respect to the Borrower, any of its
Subsidiaries or any Guarantor, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Constituent Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

-35-



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements for the
Fiscal Year ended December 31, 2014, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases (including leases entered into or renewed
after the Closing Date) shall be classified and accounted for (and the interest
component thereof calculated) on a basis consistent with that reflected in the
audited financial statements for the Fiscal Year ended December 31, 2014 for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

-36-



--------------------------------------------------------------------------------

1.05 Exchange Rates; Currency Equivalents.

(a) The applicable L/C Issuer shall determine the Spot Rates (and notify the
Administrative Agent of the same) as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of L/C Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.

1.06 Alternative Currencies.

(a) The Borrower may from time to time request that one or more L/C Issuers
issue and maintain Letters of Credit denominated in a currency other than
Dollars. Any such request shall be subject to the approval of the L/C Issuer
that will be issuing Letters of Credit in such currency.

(b) Any such request shall be made by the Borrower to one or more L/C Issuers
not later than 11:00 a.m., ten Business Days prior to the date of the desired
issuance of a Letter of Credit in such currency (or such other time or date as
may be agreed by any such L/C Issuer, in its sole discretion).

(c) If any L/C Issuer consents to the issuance of Letters of Credit in such
requested currency, such L/C Issuer shall so notify the Borrower and the
Administrative Agent, and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances by each such approving L/C Issuer (but not by any L/C Issuer
not approving such currency).

(d) Prior to the Closing Date, each L/C Issuer may agree, or may have agreed
under the Existing Credit Agreement, with the Borrower to issue Letters of
Credit in particular currencies (other than Dollars) immediately upon, and at
all times after, the Closing Date, or under the Existing Credit Agreement, and
each L/C Issuer and the Borrower shall notify the Administrative Agent (if not
already notified pursuant to the Existing Credit Agreement) of the currencies
(other than Dollars) approved by such L/C Issuer prior to or on the Closing
Date.

1.07 Times of Day; Rates.

(a) Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

 

-37-



--------------------------------------------------------------------------------

1.08 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans to the Borrower in Dollars
(each such loan, a “Revolving Credit Loan”) from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than 1:00 p.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or of any conversion of Eurocurrency
Rate Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing
of Base Rate Loans; provided that if the Borrower wishes to request Eurocurrency
Rate Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 1:00 p.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. Not later than 1:00
p.m., three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans having an Interest period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Revolving Credit Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Revolving Credit

 

-38-



--------------------------------------------------------------------------------

Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Revolving Credit Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Revolving Credit
Loans to be borrowed, converted or continued, (iv) the Type of Revolving Credit
Loans to be borrowed or to which existing Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Revolving Credit
Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans as described in
Section 2.02(a). In the case of a Revolving Credit Borrowing, each Lender shall
make the amount of its Revolving Credit Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than
(i) 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice so long as such Committed Loan Notice was received prior to the Business
Day specified for such Revolving Credit Borrowing in such Committed Loan Notice
and (ii) 3:00 p.m. in the case of any Revolving Credit Borrowing requested in a
Committed Loan Notice that was received on the same Business Day as the Business
Day specified for such Revolving Credit Borrowing in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.03 (and, if such Borrowing is the initial Credit Extension,
Section 4.02), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

-39-



--------------------------------------------------------------------------------

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five
Interest Periods in effect in respect of the Revolving Credit Facility.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies
applicable to such L/C Issuer for the account of any Permitted L/C Party, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of any Permitted L/C Party and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (v) the Total Outstandings shall not exceed the Revolving Credit
Facility, (w) the Revolving Credit Exposure of any Lender shall not exceed such
Lender’s Commitment, (x) the Outstanding Amount of the L/C Obligations in
Alternative Currencies shall not exceed the Alternative Currency Sublimit,
(y) the aggregate Outstanding Amount of all Financial Letters of Credit and
commercial letters of credit shall not exceed $150,000,000 and (z) the
Outstanding Amount of L/C Obligations of any L/C Issuer shall not exceed the L/C
Issuer Sublimit of such L/C Issuer. Each request by the Borrower or a Permitted
L/C Party for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period listed in subclause
(A)(1) of this Section, obtain Letters of Credit to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed. For the avoidance
of doubt, all Letters of Credit outstanding under the Existing Credit Agreement
as of the Closing Date for the account of a Permitted L/C Party shall in each
case be deemed to have been Letters of Credit issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if the expiry date of such
requested Letter of Credit would occur after the date that is seven Business
Days prior to the Maturity Date (each such issued Letter of Credit, an “Extended
Letter of Credit”) unless the applicable L/C Issuer has approved such later
expiry date, it being acknowledged and agreed that each such Extended Letter of
Credit shall be Cash Collateralized in accordance with Section 6.26.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Requirement of Law applicable to such L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular

 

-40-



--------------------------------------------------------------------------------

or shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such the L/C Issuer is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by such L/C Issuer, the Letter of Credit is in an
initial stated amount less than $100,000, in the case of a commercial Letter of
Credit, or $500,000, in the case of a standby Letter of Credit;

(D) except as otherwise agreed by such L/C Issuer, the Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency
applicable to such L/C Issuer;

(E) such L/C Issuer does not, as of the issuance date of such requested Letter
of Credit, issue Letters of Credit in the requested currency; or

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers or any of them.

 

-41-



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower or
the applicable Permitted L/C Party. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day
unless otherwise permitted by such L/C Issuer); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether
such requested Letter of Credit is a Performance Letter of Credit, a Financial
Letter of Credit or a commercial Letter of Credit; (H) the Permitted L/C Party
for whom such Letter of Credit is to be issued; and (I) such other matters as
the L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day unless otherwise permitted by such L/C Issuer); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Permitted L/C Party or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
the Applicable Percentage of such Lender times the amount of such Letter of
Credit.

(iii) If the Borrower or any Permitted L/C Party so requests in any applicable
Letter of Credit Application, the applicable L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any

 

-42-



--------------------------------------------------------------------------------

such extension at least once prior to the then applicable expiration date of
such Letter of Credit (without giving effect to the next ensuing extension
thereof) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit such extensions of such Letter of Credit; provided that if any such
extension results in any such Letter of Credit becoming an Extended Letter of
Credit the Borrower shall provide Cash Collateral therefor in accordance with
Section 6.26; provided, however, that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of any draw under a
Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit that has been drawn upon the amount of all
draws thereunder, in Dollars (or the Dollar Equivalent of such payment if such
payment was made in an Alternative Currency), no later than (x) the Business Day
on which the L/C Issuer has provided notice thereof to the Borrower if such
notice has been provided prior to 11:00 a.m. on such Business Day, or (y) no
later than 10:00 a.m. on the next succeeding Business Day after the Borrower
receives such notice from such L/C Issuer if such notice is not received prior
to 11:00 a.m. on such day (each such date, an “Honor Date”), and such L/C Issuer
shall provide prompt notice to the Administrative Agent of such reimbursement.
If the Borrower fails to so reimburse the applicable L/C Issuer by such time,
such L/C Issuer shall promptly notify the Administrative Agent of the Honor Date
and the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the Administrative
Agent shall provide such notice, along with the amount of such Lender’s
Applicable Percentage thereof, to each Lender. In such event, the Borrower shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion

 

-43-



--------------------------------------------------------------------------------

of the Commitments and the conditions set forth in Section 4.03 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable L/C Issuer.

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.03 (other than delivery by the Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount

 

-44-



--------------------------------------------------------------------------------

with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and, without
duplication, to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-45-



--------------------------------------------------------------------------------

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vi) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(vii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid, but only to the extent
not prohibited by any applicable Requirement of Law.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the
applicable L/C Issuer, and the applicable L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered

 

-46-



--------------------------------------------------------------------------------

by the Borrower which the Borrower proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The applicable L/C Issuer may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower or any other Permitted L/C Party for, and no L/C Issuer’s rights and
remedies against the Borrower or any other Permitted L/C Party shall be impaired
by, any action or inaction of such L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including any Requirement of Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender (subject to Section 2.16) in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) (i) for each commercial Letter of Credit equal to the Applicable Rate for
commercial Letters of Credit times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit, and (ii) for each standby
Letter of Credit equal to the Applicable Rate for such type (Financial Letter of
Credit or Performance Letter of Credit) of such Letter of Credit times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the Dollar Equivalent of the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08. Letter of Credit
Fees shall be (i) due and payable on the tenth Business Day after the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the Dollar Equivalent of the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at a rate separately agreed to between the Borrower and

 

-47-



--------------------------------------------------------------------------------

such L/C Issuer, computed on the Dollar Equivalent of the amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and such L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum specified in the applicable Fee Letter
or otherwise agreed between such L/C Issuer and the Borrower, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee with respect to
standby Letters of Credit shall be due and payable on the tenth Business Day
after the last Business Day of each March, June, September and December in
respect of the then-ended quarterly period (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. Such fronting fee with respect to commercial Letters of
Credit shall be due and payable as provided in subparts (i) and (ii) above. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Permitted L/C Parties. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, is for the account of, or the applicant therefor is, a Permitted
L/C Party other than the Borrower, the Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account, or upon the application, of Permitted L/C Parties other than the
Borrower inures to the benefit of the Borrower, and that the Borrower’s business
derives substantial benefits from the businesses of such Permitted L/C Parties.

(l) Additional L/C Issuers. In addition to Bank of America and each L/C Issuer
listed on the signature pages hereto as an “L/C Issuer,” the Borrower may from
time to time, with notice to the Lenders and the consent of the Administrative
Agent and the applicable Lender being so appointed, appoint additional Lenders
to be L/C Issuers hereunder, provided that the total number of L/C Issuers at
any time shall not exceed six Lenders (or such larger number of additional
Lenders as the Administrative Agent may agree to permit from time to time). Upon
the appointment of a Lender as an L/C Issuer hereunder such Person shall become
vested with all of the rights, powers, privileges and duties of an L/C Issuer
hereunder.

(m) Removal of L/C Issuers. The Borrower may at any time remove Bank of America
or any L/C Issuer that is appointed pursuant to subpart (l) above, if either
such Person is at such time a Defaulting Lender or such Person consents to such
removal; provided that (i) such removal shall be made upon not less than 30
days’ prior written notice to such L/C Issuer and the Administrative Agent (or
such shorter time as such L/C Issuer shall agree) and (ii) such removed L/C
Issuer shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by such L/C Issuer
and outstanding as of the effective date of its removal as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Revolving Credit Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Without

 

-48-



--------------------------------------------------------------------------------

limiting the foregoing, upon the removal of a Lender as an L/C Issuer hereunder,
the Borrower may, or at the request of such removed L/C Issuer the Borrower
shall use commercially reasonable efforts to, arrange for one or more of the
other L/C Issuers to issue Letters of Credit hereunder in substitution for the
Letters of Credit, if any, issued by such removed L/C Issuer and outstanding at
the time of such removal, or make other arrangements satisfactory to the removed
L/C Issuer to effectively cause another L/C Issuer to assume the obligations of
the removed L/C Issuer with respect to any such Letters of Credit.

(n) Reporting of Letter of Credit Information and L/C Issuer Sublimit. At any
time that there is more than one L/C Issuer, then on (i) the last Business Day
of each calendar month, and (ii) each date that an L/C Credit Extension occurs
with respect to any Letter of Credit, each L/C Issuer (or, in the case of part
(ii), the applicable L/C Issuer) shall deliver to the Administrative Agent a
report setting forth in form and detail reasonably satisfactory to the
Administrative Agent information with respect to each Letter of Credit issued by
such L/C Issuer that is outstanding hereunder, including any auto-renewal or
termination of auto-renewal provisions in such Letter of Credit. In addition,
each L/C Issuer shall provide notice to the Administrative Agent of its L/C
Issuer Sublimit, or any change thereto, promptly upon it becoming an L/C Issuer
or making any change to its L/C Issuer Sublimit. No failure on the part of any
L/C Issuer to provide such information pursuant to this Section 2.03(n) shall
limit the obligation of the Borrower or any Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03.

(o) Cash Collateralized Letters of Credit. If the Borrower has fully Cash
Collateralized the applicable L/C Issuer with respect to any Extended Letter of
Credit issued by such L/C Issuer in accordance with Section 6.26 and the
Borrower and the applicable L/C Issuer have made arrangements between them with
respect to the pricing and fees associated therewith (each such Extended Letter
of Credit a “Cash Collateralized Letter of Credit”), then on the day that is 95
days (or such shorter period of time permitted by such L/C Issuer) after the
date of notice to the Administrative Agent thereof by the applicable L/C Issuer
(so long as such Cash Collateral has remained in place for the entirety of such
95-day (or applicable shorter) period), and for so long as such Cash Collateral
remains in place (i) such Cash Collateralized Letter of Credit shall cease to be
a “Letter of Credit” hereunder, (ii) such Cash Collateralized Letter of Credit
shall not constitute utilization of the Revolving Credit Facility, (iii) no
Lender shall have any further obligation to fund participations, L/C Borrowings
or Revolving Credit Loans to reimburse any drawing under any such Cash
Collateralized Letter of Credit, (iv) no Letter of Credit Fee shall be due or
payable to the Lenders, or any of them, hereunder with respect to such Cash
Collateralized Letter of Credit, and (v) any fronting fee, issuance fee or other
fee with respect to such Cash Collateralized Letter of Credit shall be as agreed
separately between the Borrower and such L/C Issuer.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided that after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Revolving Credit Facility
at such time and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment; provided further that the Borrower shall not
use the

 

-49-



--------------------------------------------------------------------------------

proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.03. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

-50-



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan included in
the relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.03. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

-51-



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Credit Loans in whole or
in part without premium or penalty; provided that (i) such notice must be in a
form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans, and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the Revolving Credit Facility). If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.16,
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.

(i) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) In the event, and on each occasion, that any Net Cash Proceeds are received
by or on behalf of the Borrower or any of its Subsidiaries in respect of any
Prepayment Event, the Borrower shall, within five Business Days after such Net
Cash Proceeds are received (or, in the case of a Prepayment Event described in
clause (b) of the definition of the term “Prepayment Event”, on or before the
next succeeding Business Day following the occurrence of such Prepayment Event),
prepay Revolving Credit Loans in an aggregate amount equal to 100% of the amount
of such Net Cash Proceeds (such mandatory prepayments to be applied as set forth
in clause (ii) below); provided that, in the case of any event described in
clause (a) of the definition

 

-52-



--------------------------------------------------------------------------------

of the term “Prepayment Event”, so long as no Default shall have occurred and be
continuing and notice of the intent to utilize the reinvestment provisions of
this proviso is provided to the Administrative Agent prior to the date such
prepayment would otherwise be required to be made, if the Borrower and/or any of
its Subsidiaries invests (or commits to invest) the Net Cash Proceeds from such
event (or a portion thereof) within 365 days after receipt of such Net Cash
Proceeds in assets used or useful in the business of the Borrower and its
Subsidiaries, then no prepayment shall be required pursuant to this paragraph in
respect of such Net Cash Proceeds from such Prepayment Event (or the applicable
portion of such Net Cash Proceeds, if applicable, with any balance required to
be utilized to prepay the Loans in accordance with this provision) except to the
extent of any such Net Cash Proceeds therefrom that have not been so invested
(or committed to be invested) by the end of such 365-day period (or if committed
to be so invested within such 365-day period, have not been so invested within
18 months after the date of receipt of such Net Cash Proceeds), at which time a
prepayment shall be required in an amount equal to such Net Cash Proceeds that
have not been so invested.

(ii) Each prepayment of Revolving Credit Loans pursuant to Section 2.05(b)(i)
shall be applied to the Revolving Credit Facility (without permanent reduction
of the Commitments) in the manner set forth in clause (iv) of this
Section 2.05(b).

(iii) If the Administrative Agent notifies the Borrower at any time that the
Total Outstandings at such time exceed the Revolving Credit Facility in effect
at such time, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed the Revolving Credit Facility then in effect;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(iii) unless, after the
prepayment in full of the Revolving Credit Loans, the Total Outstandings exceed
the Revolving Credit Facility then in effect. The Administrative Agent may, at
any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.

(iv) Except as otherwise provided in Section 2.16, prepayments of the Revolving
Credit Facility made pursuant to this Section 2.05(b), first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations in full; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (i) of
this Section 2.05(b), the amount remaining, if any, after the prepayment in full
of all L/C Borrowings, Swing Line Loans and Revolving Credit Loans outstanding
at such time and the Cash Collateralization of the remaining L/C Obligations in
full may be retained by the Borrower for use in the ordinary course of its
business. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party or
any Defaulting Lender that has provided Cash Collateral) to reimburse the
applicable L/C Issuer or the applicable Lenders, as applicable.

(v) Notwithstanding anything to the contrary contained in any other provision of
this Section 2.05(b), to the extent any mandatory prepayment required pursuant
to Section 2.05(b)(i) (without giving effect to this Section 2.05(b)(v)) is
attributable to a Prepayment Event by a Foreign Subsidiary of the Borrower or an
Excluded Domestic Subsidiary, no such prepayment (or

 

-53-



--------------------------------------------------------------------------------

a portion thereof) shall be required to be made if either (A) such prepayment
(or portion thereof, or dividend or distribution to facilitate such prepayment)
shall, at the time it is required to be made, be prohibited by applicable
Requirement of Law (including by reason of financial assistance, corporate
benefit, restrictions on upstreaming or transfer of cash intra group and the
fiduciary and statutory duties of the directors of relevant Subsidiaries),
provided that the Borrower and its Subsidiaries shall make commercially
reasonable efforts with respect to such Requirement of Law to permit such
prepayment (or portion thereof, or dividend or distribution to facilitate such
prepayment) in accordance therewith (it being understood that such efforts shall
not require (x) any expenditure in excess of a nominal amount of funds or
(y) modifications to the organizational or tax structure of the Borrower and its
Subsidiaries to permit such prepayment (or portion thereof, or dividend or
distribution to facilitate such prepayment)), or (B) a Restricted Payment or
other distribution is reasonably necessary (notwithstanding the Loan Parties’
commercially reasonable efforts to make such mandatory prepayment without making
such Restricted Payment or other distribution) in connection with such
prepayment (or portion thereof) and the Borrower determines in good faith that
the Borrower or any Subsidiary would incur a material liability in respect of
Taxes (including any withholding tax) in connection with making such Restricted
Payment or other distribution (outside of any taxes applicable to such
Prepayment Event that both (x) are deducted in calculating the Net Cash Proceeds
thereof and (y) would be incurred even if no such Restricted Payment or other
distribution were made). Notwithstanding anything in the preceding sentence to
the contrary, in the event the limitations or restrictions described therein
cease to apply to any prepayment (or portion thereof, or dividend or
distribution to facilitate such prepayment) required under Section 2.05(b)(i),
the Borrower shall make such prepayment in an amount equal to the lesser of
(x) the amount of such prepayment previously required to have been made without
having given effect to such limitations or restrictions and (y) the amount of
cash and Cash Equivalents on hand at such time, in each case, less the amount by
which the Net Cash Proceeds from the Prepayment Event were previously used for
the permanent repayment of Indebtedness (including any reductions in commitments
related thereto).

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, or from time to time permanently reduce
the Revolving Credit Facility; provided that (a) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (b) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (c) the Borrower shall not terminate or reduce
the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Revolving Credit Facility, and (d) if, after giving effect to any reduction of
the Revolving Credit Facility, the Alternative Currency Sublimit or the Swing
Line Sublimit exceeds the amount of the Revolving Credit Facility, such Sublimit
shall be automatically reduced by the amount of such excess. Except as provided
in the preceding sentence, the amount of any such Revolving Credit Facility
reduction shall not be applied to the Alternative Currency Sublimit or the Swing
Line Sublimit unless otherwise specified by the Borrower.

(b) Application of Commitment Reductions; Payment of Fees.

(i) The Administrative Agent will promptly notify the Lenders of any notice of
termination or reduction of the Revolving Credit Facility. Any reduction of the
Revolving Credit Facility shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees in respect of the Revolving
Credit Facility accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination.

 

-54-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained herein, a notice of
termination of the Aggregate Commitments and the prepayment in full of the Loans
in connection therewith may state that such notice is conditioned upon the
effectiveness of other credit facilities, and if any notice so states it may be
revoked by the Borrower by notice to the Administrative Agent on or prior to the
date specified for the termination of the Aggregate Commitments and such
prepayment that the refinancing condition has not been met and the termination
and prepayment is to be revoked, provided that the Borrower will continue to be
responsible for any costs or expenses pursuant to Section 3.05 in connection
with the failure to prepay Loans resulting from such revocation.

2.07 Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans made
to the Borrower outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date 10 Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.

 

-55-



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Lender (subject to Section 2.16(a)(iii) with respect to Defaulting Lenders) in
accordance with its Applicable Percentage, a commitment fee in Dollars equal to
the Applicable Rate times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16. The commitment fee with respect to the Revolving
Credit Facility shall accrue at all times during the Availability Period with
respect to the Revolving Credit Facility, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the tenth Business Day after the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period for
the Revolving Credit Facility.

(ii) The commitment fees set forth in clause (i) above shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by such
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on

 

-56-



--------------------------------------------------------------------------------

which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Promptly after the request of any Lender to
the Borrower made through the Administrative Agent, the Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans to the Borrower in addition to such accounts
or records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative

 

-57-



--------------------------------------------------------------------------------

Agent’s Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent or
the applicable L/C Issuer after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Revolving Credit Borrowing of Base Rate Loans, prior to (A) 12:00 noon on
the date of such Revolving Credit Borrowing if such Revolving Credit Borrowing
is to be made on a Business Day other than the date the Administrative Agent
received the applicable Committed Loan Notice with respect to such Revolving
Credit Borrowing and (B) 2:00 p.m. on the date of such Revolving Credit
Borrowing if such Revolving Credit Borrowing is to be made on the same Business
Day as the date the Administrative Agent received the applicable Committed Loan
Notice with respect to such Revolving Credit Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Revolving Credit Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Revolving Credit Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Revolving Credit Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable L/C Issuer, as the

 

-58-



--------------------------------------------------------------------------------

case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. Subject to the application of Section 8.03 by its terms,
if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Credit Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Credit Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Loans and other amounts owing them, provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

-59-



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments.

(a) Request for Increase. The Borrower may, from time to time, request by
written notice to the Administrative Agent one or more increases in the
Revolving Credit Facility (each, a “Revolving Credit Increase”); provided that
(i) the principal amount for all such Revolving Credit Increases, in the
aggregate, since the Closing Date (including the then requested Revolving Credit
Increase) shall not exceed the sum (with utilization being determined by the
Borrower subject to the limits provided herein) of (x) $200,000,000 plus (y) a
principal amount such that, after giving effect to such proposed Revolving
Credit Increase (measured assuming the entire principal amount of any proposed
Revolving Credit Increase being incurred pursuant to this clause (y) is fully
drawn), any repayment of other Indebtedness in connection therewith and any
other appropriate pro forma adjustment events, the Senior Secured Leverage Ratio
is not greater than 2.00 to 1.00; (ii) any such request shall be in a minimum
amount of $10,000,000 (or a lesser amount in the event such amount represents
all remaining availability under this Section) and the Borrower may make a
maximum of five such requests (excluding any requests that are not consummated);
(iii) no Revolving Credit Increase shall increase the Swing Line Sublimit
without the consent of the Swing Line Lender; (iv) any Revolving Credit Increase
may, at the request of the Borrower, be available for the issuance of Letters of
Credit within the limits of the L/C Issuer Sublimits; and (v) each Revolving
Credit Increase shall constitute Obligations hereunder and shall be guaranteed
and secured pursuant to the Guaranty, Collateral Agreement and the other
Security Instruments on a pari passu basis with the other Obligations hereunder.

(b) Process for Increase. Revolving Credit Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.14 and otherwise on terms reasonably acceptable to the
Borrower and the Administrative Agent, or by any other Person that qualifies as
an Eligible Assignee (each such other Person, an “Additional Lender”) pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each proposed Additional Lender providing such Revolving
Credit Increase to the extent the Administrative Agent would be required to
consent to an assignment to such Additional Lender pursuant to
Section 10.06(b)(iii) and (ii) each L/C Issuer and the Swing Line Lender shall
have consented to each such Lender or proposed Additional Lender providing such
Revolving Credit

 

-60-



--------------------------------------------------------------------------------

Increase if such consent by the L/C Issuers or the Swing Line Lender, as the
case may be, would be required under Section 10.06(b)(iii) for an assignment of
Revolving Credit Loans or Commitments to such Lender or proposed Additional
Lender; provided further that the Borrower shall not be required to offer or
accept commitments from existing Lenders for any Revolving Credit Increase. No
Lender shall have any obligation to increase its Revolving Commitment pursuant
to a request for a Revolving Credit Increase, and no consent of any Lender,
other than the Lenders agreeing to provide any portion of a Revolving Credit
Increase, shall be required to effectuate such Revolving Credit Increase.

(c) Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Revolving Credit Increase (the
“Increase Effective Date”). The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such Revolving Credit
Increase and the Increase Effective Date.

(d) Conditions.

(i) As a condition precedent to each Revolving Credit Increase, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower and, if
reasonably determined by the Administrative Agent to be necessary or desirable
under applicable Requirements of Law with respect to the Loan Documents of a
Guarantor, of each such Guarantor, dated as of the Increase Effective Date,
signed by a Responsible Officer of the Borrower or each such Guarantor, as
applicable, and (A) certifying and attaching the resolutions adopted by the
Borrower or such Guarantor approving or consenting to such Revolving Credit
Increase (which, with respect to any such Loan Party, may, if applicable, be the
resolutions entered into by such Loan Party in connection with the incurrence of
the Obligations on the Closing Date) and (B) certifying that (1) both before and
immediately after giving effect to such Revolving Credit Increase, as of the
Increase Effective Date no Default or Event of Default shall exist and be
continuing, (2) immediately after giving effect to such Revolving Credit
Increase, as of the Increase Effective Date the Borrower shall be in pro forma
compliance (after giving effect to the incurrence of such Revolving Credit
Increase and the use of proceeds thereof) with each of the financial covenants
contained in Section 7.16 and (3) the representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this clause
(i)(B)(3), the representations and warranties contained in Sections 5.04(a) and
(b) shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively. In addition, as a condition precedent to
each Revolving Credit Increase, the Borrower shall deliver or cause to be
delivered such other officer’s certificates, Organization Documents and legal
opinions of the type delivered on the Closing Date as are reasonably requested
by, and in form and substance reasonably satisfactory to, the Administrative
Agent.

(ii) Each Revolving Credit Increase shall have the same terms as the outstanding
Revolving Credit Loans and be part of the existing Revolving Credit Facility
hereunder. Upon each Revolving Credit Increase (x) each Lender having a
Commitment immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender

 

-61-



--------------------------------------------------------------------------------

providing a portion of the Revolving Credit Increase (each, a “Revolving Credit
Increase Lender”) in respect of such increase, and each such Revolving Credit
Increase Lender will automatically and without further act be deemed to have
assumed a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in (1) Letters of Credit and
(2) Swing Line Loans, will, in each case, equal each Lender’s Applicable
Percentage (after giving effect to such increase in the Revolving Credit
Facility) and (y) if, on the date of such increase there are any Revolving
Credit Loans outstanding, the Lenders shall make such payments among themselves
as the Administrative Agent may reasonably request to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from such Revolving Credit Increase, and the Borrower shall
pay to the applicable Lenders any amounts required to be paid pursuant to
Section 3.05 in connection with such payments among the Lenders as if such
payments were effected by prepayments of Revolving Credit Loans.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (ii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iii) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (ii) above) or within one Business Day (in all other cases)
(or such longer period of time permitted by the Administrative Agent and the
applicable L/C Issuer) following any request by the Administrative Agent or the
applicable L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iii) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral pursuant to the preceding sentence are subject to any right or claim
of any Person other than the Administrative Agent or that the total amount of
such funds is less than the applicable Minimum Collateral Amount as required by
the preceding sentence, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
applicable Minimum Collateral Amount over (y) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the applicable L/C
Issuer.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing (unless otherwise agreed by the depositary) deposit
accounts at the Administrative Agent or the relevant L/C Issuer, as applicable.
To the extent provided by the Borrower, the Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the relevant L/C Issuer or to the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), as applicable, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant to this Section 2.15, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines

 

-62-



--------------------------------------------------------------------------------

that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower or the relevant Defaulting Lender will, promptly
(but in any event within five Business Days) after demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. The Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s and the applicable L/C Issuer’s good faith determination
that there exists excess Cash Collateral; provided that (x) Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirements of Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required

 

-63-



--------------------------------------------------------------------------------

by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing (unless otherwise agreed by the depositary) deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.03 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

-64-



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under any applicable Requirement of Law, (x) first, prepay Swing
Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender (except that during the continuance of an Event of Default,
the Borrower’s agreement shall not be required), the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) L/C Issuer. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “Requirements of Law” includes FATCA.

(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (f) below.

 

-65-



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment made hereunder or under any
other Loan Document, then (A) the Administrative Agent shall withhold or make
such deductions as are determined in the good faith discretion of the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (f) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction for Indemnified Taxes
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Requirements of Law other than the Code to withhold or deduct any
Taxes from any payment made hereunder or under any other Loan Document, then
(A) such Loan Party or the Administrative Agent, as required by such
Requirements of Law as determined in the good faith discretion of such Loan
Party or the Administrative Agent (as applicable), shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (f) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Requirements
of Law, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Requirements of Law, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction for Indemnified
Taxes been made.

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Requirements
of Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Tax Indemnifications. (i) Each of the Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability (setting forth in reasonable detail the
basis and calculation of such payment or liability) delivered to the Borrower by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, the Loan Parties are not indemnifying any Person for
Excluded Taxes, except to the extent provided in the immediately succeeding
sentence. Each of the Loan Parties shall jointly and

 

-66-



--------------------------------------------------------------------------------

severally indemnify the Administrative Agent, within 10 days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(d)(ii) below.
Upon making such payment to the Administrative Agent, the Borrower shall be
subrogated to the rights of the Administrative Agent pursuant to
Section 3.01(d)(ii) below against the applicable defaulting Lender (other than
the right of set off pursuant to the last sentence of Section 3.01(d)(ii)).

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

(e) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Requirements of Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

(f) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Requirements of Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

-67-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), and the
Administrative Agent shall deliver to the Borrower on or prior to the date it
becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), properly completed and
executed originals of IRS Form W-9 certifying that such Lender (or the
Administrative Agent, as applicable) is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, properly completed and executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II) properly completed and executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is neither a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, nor a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S.

 

-68-



--------------------------------------------------------------------------------

Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of any other form prescribed
by applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Requirements of Law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental

 

-69-



--------------------------------------------------------------------------------

Authority. Notwithstanding anything to the contrary in this subsection (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate,
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurocurrency Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate

 

-70-



--------------------------------------------------------------------------------

Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Revolving Credit Borrowing of Base Rate Loans in
the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, with the consent of the Borrower and in consultation with the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section, (2) the Administrative Agent or the affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or

 

-71-



--------------------------------------------------------------------------------

any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give

 

-72-



--------------------------------------------------------------------------------

notice 10 days prior to the relevant Interest Payment Date, such additional
interest or costs shall be due and payable 10 days from receipt of such notice,
provided that, with respect to interest payable on any Interest Payment Date,
the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04(e) for any reserves (or analogous
amount) suffered by such Lender more than four months prior to such Interest
Payment Date.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, or from fees payable to terminate
the deposits from which such funds were obtained, but excluding any loss of
profits or margin. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing. A certificate of a
Lender setting forth the amount of any such loss, cost or expense provided for
in this Section and delivered to the Borrower shall be conclusive absent
manifest error.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any Indemnified Taxes or
any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C

 

-73-



--------------------------------------------------------------------------------

Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Execution Date. The effectiveness of this Agreement and the
occurrence of the Execution Date are subject to the Administrative Agent’s
receipt of the following, each of which shall be originals, telecopies or
electronic images (e.g., “pdf” or “tif”) (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower (to the extent applicable), each dated the Execution Date (or, in the
case of certificates of governmental officials, a recent date before the
Execution Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(a) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(b) a Note executed by the Borrower in favor of each Lender requesting a Note;

(c) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement;

(d) such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is duly organized or formed, and that the
Borrower is validly existing and in good standing in its jurisdiction of
organization;

(e) a favorable opinion of (A) Baker Botts L.L.P., counsel to the Borrower and
(B) Andre Hall, internal counsel to the Borrower, in each case addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and addressing such
matters concerning the Borrower and the Loan Documents to be provided on or
prior to the Execution Date as the Required Lenders may reasonably request;

(f) a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of this Agreement, and such consents, licenses and approvals shall be
in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(g) a certificate of the chief financial officer or treasurer of the Borrower
certifying that as of the Execution Date (A) all of the representations and
warranties in this Agreement (other than those that speak solely to a date after
the Execution Date, including the Closing Date) are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or

 

-74-



--------------------------------------------------------------------------------

Material Adverse Effect standard, in all respects) as of such date (except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects (or, to the extent any such representation and warranty is modified by
a materiality or Material Adverse Effect standard, in all respects) as of such
earlier date) and (B) no Default shall exist, or would result from the
occurrence of the Execution Date (determined as if each provision of
Section 8.01 applied on the Execution Date, other than Section 8.01(d) (solely
with respect to Articles VI and VII) and Section 8.01(i));

(h) such documentation and other information as has been reasonably requested by
the Administrative Agent or any Lender prior to the Execution Date with respect
to the Loan Parties in connection with the provisions of Sections 6.10 and 6.11
hereof;

(i) the Projections; and

(j) the Form 10, along with any amendments or additions thereto, or
modifications thereof, in each case effectuated prior to the Execution Date,
which shall include the three years of audited financial statements and any
unaudited quarterly financial statements required thereby (and, to the extent
not otherwise required to be included in the Form 10, unaudited financial
statements of the Borrower and its Subsidiaries for any fiscal quarter ending
after December 31, 2014 and at least 45 days prior to the Execution Date).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Execution Date
specifying its objection thereto.

4.02 Conditions of Closing Date. The occurrence of the Closing Date and the
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder, are each subject to satisfaction of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following (to the extent not
previously delivered in connection with the Execution Date), each of which shall
be originals, telecopies or electronic images (e.g., “pdf” or “tif”) (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party (to the extent applicable), each
dated the Closing Date (or, in the case of (x) certificates of governmental
officials, a recent date before the Closing Date and (y) documents previously
delivered pursuant to Section 4.01, the date of the prior delivery thereof) and
each in form and substance reasonably satisfactory to the Administrative Agent
and each of the Lenders:

(i) executed counterparts of the Guaranty, sufficient in number for distribution
to the Administrative Agent, each Lender and the Borrower;

(ii) executed counterparts of each Security Instrument to be entered into by any
Loan Party on or prior to the Closing Date, duly executed by each Loan Party
party thereto, together with:

(A) certificates representing the certificated Pledged Interests pledged under
the Collateral Agreement, and accompanied by undated stock or other transfer
powers executed in blank,

 

-75-



--------------------------------------------------------------------------------

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Collateral Agreement, covering the Collateral described therein,

(C) completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any Loan Party as debtor, together with copies
of such financing statements, and

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Instruments to be entered into on the Closing
Date, or that have been entered into prior to the Closing Date, that the
Administrative Agent may deem necessary or desirable in order to perfect, or to
confirm or continue the prior perfection of, the Liens created thereby
(including receipt of duly executed payoff letters and UCC-3 termination
statements, if any), and

(E) such Intellectual Property Security Agreements as the Administrative Agent
may deem necessary or desirable in order to perfect, or provide notice of, the
Liens created under the Collateral Agreement in intellectual property
Collateral, in form appropriate for filing with the United States Patent and
Trademark Office or the United States Copyright Office;

(iii) with respect to each Mortgaged Property described in clause (a) of such
definition, except to the extent the matters set forth in clauses (A), (B),
(C) or (F) below are waived by the Administrative Agent (in which case
Section 6.27 shall apply to any such matters that are so waived), each of the
following:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create, confirm or continue a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties, excepting only Liens permitted
under the Loan Documents, and that all filing, documentary, stamp, intangible
and recording taxes and fees have been paid (or the Borrower has made
arrangements satisfactory to the Administrative Agent for payment thereof),

(B) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policy (or policies) (the “Mortgagee Policies”) or marked up
unconditional binder for such insurance, in each case with endorsements and in
amounts acceptable to the Administrative Agent, issued, coinsured and reinsured
by title insurers acceptable to the Administrative Agent, insuring the Mortgages
to be valid first and subsisting Liens on the property described therein, free
and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Liens permitted under the
Loan Documents,

(C) evidence that all premiums in respect of the Mortgagee Policies have been
paid (or the Borrower has made arrangements satisfactory to the Administrative
Agent for payment thereof),

 

-76-



--------------------------------------------------------------------------------

(D) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto),

(E) evidence satisfactory to each Lender of flood insurance as may be required
to comply with the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, the National Flood Insurance Reform Act of 1994 and the
Biggert-Waters Flood Insurance Act of 2012, and

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens
(excepting only Liens permitted under the Loan Documents) on the property
described in the Mortgages has been taken;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing and in good standing in its jurisdiction of
organization;

(vi) a favorable opinion of (A) Baker Botts L.L.P., counsel to the Loan Parties,
(B) Andre Hall, internal counsel to the Borrower, (C) Vorys, Sater, Seymour and
Pease LLP, local Ohio counsel to certain of the Loan Parties, (D) Jones, Walker,
Waechter, Poitevent, Carrère & Denègre L.L.P., local Mississippi counsel to
certain of the Loan Parties, (E) Beck, Chaet, Bamberger & Polsky, S.C., local
Wisconsin counsel to certain of the Loan Parties and (F) K&L Gates, LLP, local
Pennsylvania counsel to certain of the Loan Parties, in each case addressed to
the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and addressing such
matters concerning the Loan Parties, this Agreement and the Loan Documents to be
executed on the Closing Date as the Required Lenders may reasonably request;

(vii) a certificate of a Responsible Officer of the Borrower (A) either
(x) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (y) stating that no such consents, licenses or approvals are so
required and (B) either (x) attaching copies of any amendments, additions or
modifications to the Form 10 effectuated on or after the Execution Date through
and including the Closing Date, provided that the Form 10 shall not have been
altered, amended, supplemented or otherwise modified (or the information
provided thereby) from the Form 10 provided on or prior to the Execution Date in
any manner that could reasonably be expected to be adverse to any material
interest of the Administrative Agent or the Lenders (unless approved by the
Required Lenders, notwithstanding

 

-77-



--------------------------------------------------------------------------------

the provisions of Section 10.01 to the contrary, such approval not to be
unreasonably conditioned, withheld or delayed) or (y) stating that no
amendments, additions or modifications to the Form 10 have been effectuated on
or after the Execution Date;

(viii) a certificate of the chief financial officer or the treasurer of the
Borrower, certifying that (A) as of the last day of the most recently ended
Fiscal Quarter (but at least 45 days prior to the Closing Date) or Fiscal Year
(but at least 90 days prior to the Closing Date), the Borrower is in compliance
with the financial covenants in Section 7.16 after giving pro forma effect to
the incurrence and repayment of Indebtedness on the Closing Date (and providing
such backup evidence as may reasonably be requested), (B) the Securities and
Exchange Commission has declared the Form 10 effective and that no stop orders
relating to the Spinoff or other restrictions that would otherwise prohibit or
enjoin the occurrence of the Spinoff shall be in existence, (C) the conditions
specified in Sections 4.03(a) and (b) (with satisfaction of Section 4.03(b)
determined as if each provision of Section 8.01, other than Section 8.01(d)
(solely with respect to Articles VI and VII) and Section 8.01(i), applied on and
after the Execution Date) have been satisfied and (D) that there has been no
event or circumstance since December 31, 2014 that has had or would be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

(ix) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance or other appropriate documentation, naming the Administrative Agent,
on behalf of the Secured Parties, as an additional insured or loss payee, as the
case may be, under all insurance policies (including flood insurance policies)
maintained with respect to the assets and properties of the Loan Parties that
constitute Collateral;

(x) such documentation and other information as has been reasonably requested by
the Administrative Agent or any Lender prior to the Closing Date with respect to
the Loan Parties in connection with the provisions of Sections 6.10 hereof;

(xi) unaudited consolidated financial statements of the Borrower and its
Subsidiaries for each fiscal quarter ended after the date of the filing of the
Form 10 and at least 45 days prior to the Closing Date;

(xii) a certificate signed by a person that would (if BWC were a Loan Party) be
a Responsible Officer of BWC certifying that attached thereto is a true and
correct copy of the resolutions of BWC approved and entered into with respect to
the approval of the Spinoff, and stating that such resolutions have not been
amended, altered or otherwise modified since the date thereof (or attaching any
such amendment, alternation or other modification);

(xiii) evidence that the Existing Credit Agreement has been, or substantially
concurrently with the Closing Date is being, terminated, all Indebtedness in
respect of the Existing Credit Agreement has been, or substantially concurrently
with the Closing Date is being, repaid (other than letters of credit thereunder
that are being deemed issued under this Agreement or the Remainco Credit
Facilities), and all Liens, if any, securing any such repaid and terminated
Indebtedness have been or substantially concurrently with the Closing Date are
being released; and

 

-78-



--------------------------------------------------------------------------------

(xiv) evidence that the Remainco Credit Facilities have been, or substantially
concurrently with the Closing Date are being, entered into by BWC and certain of
its Subsidiaries.

(b) The Execution Date shall have occurred.

(c) The Administrative Agent and the Lenders shall have received satisfactory
evidence that as of the Closing Date (i) the Borrower is a direct, wholly-owned
subsidiary of BWC (unless the Spinoff has occurred or is occurring substantially
simultaneously therewith), (ii) BWPGG is a wholly-owned direct or indirect
subsidiary of the Borrower, and (iii) substantially all of the subsidiaries of
BWPGG (other than Babcock & Wilcox Canada, Ltd. and its subsidiary Intech
International, Inc.) are direct or indirect subsidiaries of BWPGG.

(d) The Closing Date shall have occurred on or prior to September 1, 2015.

(e) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid, in each case pursuant to the Fee Letters.

(f) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least two Business Days prior to
the Closing Date (with reasonable and customary supporting documentation), plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.03 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans), including the initial Credit Extension on the Closing Date is
subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrower contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this
Section 4.03, the representations and warranties contained in subsections
(a) and (b) of Section 5.04 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

-79-



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of an L/C Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable L/C Issuer
would make it impracticable for such L/C Credit Extension to be denominated in
the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower (or with respect to a Letter of Credit
Application, any Permitted L/C Party) shall be deemed to be a representation and
warranty of the Borrower that the conditions specified in Sections 4.03(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into this Agreement, the Borrower represents and warrants each of the following
to the Lenders, the L/C Issuers and the Administrative Agent, on and as of the
Execution Date (other than those representations and warranties that speak
solely to a date after the Execution Date or to a document or agreement executed
after the Execution Date), on and as of the Closing Date and the making of
Credit Extensions on the Closing Date and on and as of each date as required by
Section 4.03 or on any other date required by any Loan Document (with references
in this Article V (other than Sections 5.03, 5.04 and 5.05) to “Subsidiaries” to
exclude Captive Insurance Subsidiaries):

5.01 Corporate Existence, Compliance with Law. Each of the Borrower and the
Borrower’s Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign corporation and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not have a Material
Adverse Effect, (c) has all requisite corporate or other organizational power
and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary licenses, permits,
consents or approvals from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, operation and conduct, except for
licenses, permits, consents, approvals, filings or notices that can be obtained
or made by the taking of ministerial action to secure the grant or transfer
thereof or the failure of which to obtain or make would not, in the aggregate,
have a Material Adverse Effect.

5.02 Corporate Power; Authorization; Enforceable Obligations.

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;

 

-80-



--------------------------------------------------------------------------------

(ii) have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required;

(iii) do not and will not (A) contravene such Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the FRB), or any order or decree of any Governmental Authority or
arbitrator applicable to such Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any lawful Contractual Obligation of such Loan Party or any
of its Subsidiaries, other than in the case of this clause (C) any such
conflict, breach, default, termination or acceleration that could not reasonably
be expected to have a Material Adverse Effect, or (D) result in the creation or
imposition of any Lien upon any property of such Loan Party or any of its
Subsidiaries, other than those in favor of the Secured Parties pursuant to the
Security Instruments; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than (A) routine tax filings, of which the failure to so file will not
result in any Loan Document being unenforceable against, or the performance of
any Loan Document being impaired in any way with respect to, any Loan Party,
(B) those listed on Schedule 5.02 or that have been or will be, prior to the
Closing Date, obtained or made, copies of which have been or will be delivered
to the Administrative Agent pursuant to Section 4.02, and each of which on the
Closing Date will be in full force and effect and, (C) with respect to the
Collateral, filings required to perfect the Liens created by the Security
Instruments.

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party who is a party thereto. This Agreement is, and the
other Loan Documents will be, when delivered, the legal, valid and binding
obligation of each Loan Party who is a party thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.03 Ownership of Borrower; Subsidiaries.

(a) All of the outstanding capital stock of the Borrower is validly issued,
fully paid and non-assessable.

(b) Set forth on Schedule 5.03 is a complete and accurate list showing, as of
the Closing Date, all Subsidiaries of the Borrower and, as to each such
Subsidiary, the jurisdiction of its organization, the number of shares of each
class of Stock authorized (if applicable), the number outstanding on the Closing
Date, the number and percentage of the outstanding shares of each such class
owned (directly or indirectly) by the Borrower. Except as set forth on
Schedule 5.03, as of the Closing Date no Stock of any Subsidiary of the Borrower
is subject to any outstanding option, warrant, right of conversion or purchase
of any similar right. Except as set forth on Schedule 5.03, as of the Closing
Date all of the outstanding Stock of each Subsidiary of the Borrower owned
(directly or indirectly) by the Borrower has been validly issued, is fully paid
and non-assessable (to the extent applicable) and is owned by the Borrower or a

 

-81-



--------------------------------------------------------------------------------

Subsidiary of the Borrower, free and clear of all Liens (other than the Lien in
favor of the Secured Parties created pursuant to the Security Instruments),
options, warrants, rights of conversion or purchase or any similar rights.
Except as set forth on Schedule 5.03, as of the Closing Date neither the
Borrower nor any such Subsidiary is a party to, or has knowledge of, any
agreement restricting the transfer or hypothecation of any Stock of any such
Subsidiary, other than the Loan Documents and, with respect to any Subsidiary
that is not a Wholly-Owned Subsidiary, the Constituent Documents of such
Subsidiary. The Borrower does not own or hold, directly or indirectly, any Stock
of any Person other than such Subsidiaries and Investments permitted by
Section 7.03.

5.04 Financial Statements.

(a) The interim unaudited financial statements for the Borrower and its
Subsidiaries for the most-recently ended Fiscal Quarter, copies of which have
been furnished to each Lender, fairly present in all material respects, subject
to the absence of footnote disclosure and normal recurring year-end audit
adjustments, the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of the operations of
the Borrower and its Subsidiaries for the period ended on such dates, all in
conformity with GAAP.

(b) The audited consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of the Fiscal Year ended December 31, 2014, and the related
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, copies of which have been furnished to each Lender, (i) were
prepared in conformity with GAAP and (ii) fairly present in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as at the date indicated and the consolidated results of their
operations and cash flow for the period indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the financial statements).

(c) Except as set forth on Schedule 5.04, neither the Borrower nor any of its
Subsidiaries has, as of the Closing Date, any material obligation, contingent
liability or liability for taxes, long-term leases (other than operating leases)
or unusual forward or long-term commitment that is not reflected in the
financial statements referred to in clause (b) above and not otherwise permitted
by this Agreement.

(d) The Projections have been prepared by the Borrower taking into consideration
past operations of its business, and reflect projections for the period
beginning approximately January 1, 2015 and ending approximately
December 31, 2019 on a Fiscal Year by Fiscal Year basis. The Projections are
based upon estimates and assumptions stated therein, all of which the Borrower
believes, as of the Closing Date, to be reasonable in light of current
conditions and current facts known to the Borrower (other than any necessary
adjustments due to fees payable in accordance herewith) and, as of the Closing
Date, reflect the Borrower’s good faith estimates of the future financial
performance of the Borrower and its Subsidiaries and of the other information
projected therein for the periods set forth therein.

5.05 Material Adverse Change. Since December 31, 2014, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to result in a Material Adverse Effect.

5.06 Solvency. Both before and after giving effect to (a) the Credit Extensions
to be made or extended on the Closing Date or such other date as Credit
Extensions requested hereunder are made or extended, (b) the disbursement of the
proceeds of such Loans pursuant to the instructions of the Borrower, (c) the
consummation of the transactions contemplated hereby and (d) the payment and
accrual of all transaction costs in connection with the foregoing, the Loan
Parties, taken as a whole, are Solvent.

 

-82-



--------------------------------------------------------------------------------

5.07 Litigation. Except as set forth on Schedule 5.07, there are no pending or,
to the knowledge of the Borrower, threatened actions, investigations or
proceedings against the Borrower or any of its Subsidiaries before any court,
Governmental Authority or arbitrator other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
Schedule 5.07 lists all litigation pending against any Loan Party as of the
Closing Date that, if adversely determined, could be reasonably expected to have
a Material Adverse Effect.

5.08 Taxes. All federal income and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by the
Borrower or any of its Subsidiaries have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all material taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the Borrower or such Subsidiary in conformity with GAAP. The Borrower and each
of its Subsidiaries have withheld and timely paid to the respective Governmental
Authorities all material amounts required to be withheld.

5.09 Full Disclosure. The Information Memorandum and any other information
prepared or furnished by or on behalf of any Loan Party and delivered to the
Lenders in writing in connection with this Agreement or the consummation of the
transactions contemplated hereunder or thereunder (in each case, taken as a
whole) does not, as of the time of delivery of such information (with respect to
the Information Memorandum, as of the Closing Date only), contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein not misleading; provided that to the
extent any such information was based upon, or constituted, a forecast or
projection, such Loan Party represents only, in respect of such projection or
forecast, that it acted in good faith and utilized reasonable assumptions and
due care in the preparation of such information.

5.10 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the FRB), and no proceeds of any Credit Extension
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock in
contravention of Regulation T, U or X of the FRB.

5.11 No Burdensome Restrictions; No Defaults.

(a) Neither the Borrower nor any of its Subsidiaries (i) is a party to any
Contractual Obligation (x) the compliance with which could reasonably be
expected to have a Material Adverse Effect or (y) the performance of which by
any party thereof would result in the creation of a Lien (other than a Lien
permitted under Section 7.02) on the property or assets of any party thereof or
(ii) is subject to any charter restriction that could reasonably be expected to
have a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation owed by it, other than, in either case,
those defaults that would not reasonably be expected to have a Material Adverse
Effect.

(c) No Default has occurred and is continuing.

5.12 Investment Company Act. None of the Borrower or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

-83-



--------------------------------------------------------------------------------

5.13 Use of Proceeds. The (a) proceeds of the Loans are being used by the
Borrower only (i) for working capital needs, capital expenditures, Permitted
Acquisitions, general corporate purposes and other lawful corporate purposes of
the Borrower and its Subsidiaries and (ii) to pay fees and expenses in
connection with this Agreement and the related transactions, and (b) Letters of
Credit are being solely used by the Borrower to support warranties, bid bonds,
payment or performance obligations and for other general corporate purposes by
Permitted L/C Parties.

5.14 Insurance. All policies of insurance of any kind or nature currently
maintained by the Borrower or any of its Subsidiaries, including policies of
fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation and employee health and
welfare insurance, are in full force and effect and are of a nature and provide
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of such Person.

5.15 Labor Matters.

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or, to
the Borrower’s knowledge, threatened against or involving the Borrower, any of
its Subsidiaries or any Guarantor, other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

(b) There are no unfair labor practices, grievances or complaints pending, or,
to the Borrower’s knowledge, threatened, against or involving the Borrower, any
of its Subsidiaries or any Guarantor, nor, to the Borrower’s knowledge, are
there any unfair labor practices, arbitrations or grievances threatened
involving the Borrower, any of its Subsidiaries or any Guarantor, other than
those that if resolved adversely to the Borrower, such Subsidiary or such
Guarantor, as applicable, would not reasonably be expected to have a Material
Adverse Effect.

5.16 ERISA.

(a) Each Employee Benefit Plan that is intended to qualify under Section 401 of
the Code (i) (x) has received a favorable determination letter, or is subject to
a favorable opinion letter, from the IRS indicating that such Employee Benefit
Plan is so qualified and any trust created under any Employee Benefit Plan is
exempt from tax under the provisions of Section 501 of the Code, (y) is
substantially similar to an “employee benefit plan” as defined in Section 3(3)
of ERISA that is, or was, sponsored, maintained, or contributed to by a former
ERISA Affiliate that received such a favorable determination letter or opinion
letter prior to the Spinoff, or (z) is the subject of an application for such a
favorable determination letter or opinion letter that is currently being
processed by the IRS, and (ii) to the knowledge of the Borrower, nothing has
occurred subsequent to the issuance of such determination or opinion letter, as
applicable, which would cause such Employee Benefit Plan to lose its qualified
status or that would cause such trust to become subject to tax, except where
such failures could not reasonably be expected to have a Material Adverse
Effect.

(b) The Borrower, each of its Subsidiaries, each Guarantor and each of their
respective ERISA Affiliates is in material compliance with all applicable
provisions and requirements of ERISA, the Code and applicable Employee Benefit
Plan provisions with respect to each Employee Benefit Plan except for
non-compliances that would not reasonably be expected to have a Material Adverse
Effect.

(c) There has been no, nor is there reasonably expected to occur, any ERISA
Event other than those that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

-84-



--------------------------------------------------------------------------------

(d) Except (i) to the extent required under Section 4980B of the Code or similar
state laws, and (ii) with respect to which the aggregate liability, calculated
on a FAS 106 basis as of December 31, 2014, does not exceed $150,000,000, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) to any retired or former employees, consultants or
directors (or their dependents) of the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates.

5.17 Environmental Matters.

(a) The operations of the Borrower and each of its Subsidiaries have been and
are in compliance with all Environmental Laws, including obtaining and complying
with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

(b) None of the Borrower or any of its Subsidiaries or any Real Property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or threatened proceeding or governmental investigation under or
pursuant to Environmental Laws other than those orders, agreements, notices,
proceedings or investigations that, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(c) To the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of the
Borrower or of Real Property owned, operated or leased by the Borrower or any of
its Subsidiaries that are not specifically included in the financial information
furnished to the Lenders other than those that, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

5.18 Intellectual Property. Except where the failure to do so would not, taken
as a whole, reasonably be expected to have a Material Adverse Effect, the
Borrower and its Subsidiaries own or license or otherwise have the right to use
all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and other intellectual property rights (including all
Intellectual Property as defined in the Collateral Agreement) that are necessary
for the operations of their respective businesses, without infringement upon or
conflict with the rights of any other Person with respect thereto. Except where
the failure to do so would not, taken as a whole, reasonably be expected to have
a Material Adverse Effect, no slogan or other advertising device, product,
process, method, substance, part or component, or other material now employed,
or now contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened.

5.19 Title; Real Property.

(a) Each of the Borrower and its Subsidiaries has valid and indefeasible title
to, or valid leasehold interests in, all of its material properties and assets
(including Real Property) and good title to, or valid leasehold interests in,
all material personal property, in each case that is purported to be owned or
leased by it, including those reflected on the most recent financial statements
delivered by the Borrower hereunder, and none of such properties and assets is
subject to any Lien, except Liens permitted under Section 7.02. The Borrower and
its Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents, and have duly

 

-85-



--------------------------------------------------------------------------------

effected all recordings, filings and other actions necessary to establish,
protect and perfect the Borrower’s and its Subsidiaries’ right, title and
interest in and to all such property, other than those that would not reasonably
be expected to result in a Material Adverse Effect.

(b) Set forth on Schedule 5.19(b) is a complete and accurate list, as of the
Closing Date, of all (i) owned Real Property located in the United States with a
reasonably estimated Fair Market Value in excess of $3,000,000 showing, as of
the Closing Date, the street address, county (or other relevant jurisdiction or
state) and the record owner thereof and (ii) leased Real Property located in the
United States with annual lease payments in excess of $1,000,000 showing, as of
the Closing Date, the street address and county (or other relevant jurisdiction
or state) thereof.

(c) No portion of any Real Property has suffered any material damage by fire or
other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that would not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, no portion
of any Mortgaged Property is located in a special flood hazard area as
designated by any federal Governmental Authority other than those for which
flood insurance has been provided in accordance with Section 4.02(a)(iii).

(d) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party has obtained and holds all Permits required in
respect of all Real Property and for any other property otherwise operated by or
on behalf of, or for the benefit of, such person and for the operation of each
of its businesses as presently conducted and as proposed to be conducted,
(ii) all such Permits are in full force and effect, and each Loan Party has
performed and observed all requirements of such Permits, (iii) no event has
occurred that allows or results in, or after notice or lapse of time would allow
or result in, revocation or termination by the issuer thereof or in any other
impairment of the rights of the holder of any such Permit, (iv) no such Permits
contain any restrictions, either individually or in the aggregate, that are
materially burdensome to any Loan Party, or to the operation of any of its
businesses or any property owned, leased or otherwise operated by such person,
(v) each Loan Party reasonably believes that each of its Permits will be timely
renewed and complied with, without material expense, and that any additional
Permits that may be required of such Person will be timely obtained and complied
with, without material expense and (vi) the Borrower has no knowledge or reason
to believe that any Governmental Authority is considering limiting, suspending,
revoking or renewing on materially burdensome terms any such Permit.

(e) None of the Borrower or any of its Subsidiaries has received any notice, or
has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any Real Property or any part thereof, except those that
would not reasonably be expected to have a Material Adverse Effect.

(f) Each of the Loan Parties, and, to the knowledge of the Borrower, each other
party thereto, has complied with all obligations under all leases of Real
Property to which it is a party other than those the failure with which to
comply would not reasonably be expected to have a Material Adverse Effect and
all such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms other than those the failure of which
to so comply with the foregoing would not reasonably be expected to have a
Material Adverse Effect. No landlord Lien has been filed, and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any lease payment
under any lease of Real Property other than those that would not reasonably be
expected to have a Material Adverse Effect.

(g) There are no pending or, to the knowledge of the Borrower, proposed special
or other assessments for public improvements or otherwise affecting any material
portion of the owned Real

 

-86-



--------------------------------------------------------------------------------

Property, nor are there any contemplated improvements to such owned Real
Property that may result in such special or other assessments, other than those
that would not reasonably be expected to have a Material Adverse Effect.

5.20 Security Instruments. The provisions of the Security Instruments, from and
after the Closing Date, are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject to Liens permitted by Section 7.02) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed on or prior to the Closing Date and
filings and other actions contemplated hereby and by the Security Instruments,
no filing or other action in the United States will be necessary to perfect or
protect such Liens.

5.21 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee or agent thereof, is
or is owned or controlled by an individual or entity that is (i) listed on the
List of Specially Designated Nationals and Blocked Persons or Sectoral Sanctions
Identifications List maintained by OFAC, (ii) otherwise the subject of any
Sanctions or a Person who, under any Sanctions, the Administrative Agent, any
Lender or any L/C Issuer is prohibited from transacting business with or
(iii) in violation of any applicable Requirement of Law relating to Sanctions.
No Loan, nor the proceeds from any Loan, has or have been used, directly by the
Borrower or any of its Subsidiaries, or, to the knowledge of the Borrower, by
any recipient of those funds from the Borrower or any Subsidiary, to lend,
contribute, provide or make available by any Loan Party or any Subsidiary to
fund any activity or business in any Designated Jurisdiction if that activity or
business would violate any Sanctions, or to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions, or in any other manner that, in each case, would
result in any violation by any Lender, the Arranger, the Administrative Agent,
any L/C Issuer or the Swing Line Lender of Sanctions.

5.22 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in all material respects in compliance with applicable
Anti-Corruption Laws and have instituted and maintained policies and procedures
intended to promote and achieve compliance with such laws.

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Borrower agrees with the Lenders, L/C Issuers and the Administrative Agent
to each of the following, from and after the Closing Date and thereafter as long
as any Obligation or any Commitment remains outstanding and, in each case,
unless the Required Lenders otherwise consent in writing (provided that those
provisions under this Article VI with which Subsidiaries of the Borrower are
required to comply shall exclude from such compliance any Captive Insurance
Subsidiary):

6.01 Financial Statements. The Borrower shall furnish to the Administrative
Agent each of the following:

(a) Quarterly Reports. Within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (unless such period is extended pursuant to
SEC guidelines), consolidated unaudited balance sheets as of the close of such
quarter and the related statements of income and cash flow for such quarter and
that portion of the Fiscal Year ending as of the close of such quarter, setting
forth in comparative form the figures for the corresponding period in the prior
year, in each case certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the consolidated financial

 

-87-



--------------------------------------------------------------------------------

condition of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).

(b) Annual Reports. Within 90 days after the end of each Fiscal Year (unless
such period is extended pursuant to SEC guidelines), consolidated balance sheets
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
related statements of income and cash flows of the Borrower and its Subsidiaries
for such Fiscal Year, all prepared in conformity with GAAP and certified, in the
case of such consolidated financial statements, without qualification as to the
scope of the audit or as to the Borrower being a going concern by the Borrower’s
Accountants, together with the report of such accounting firm stating that
(i) such financial statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Borrower’s Accountants shall
concur and that shall have been disclosed in the notes to the financial
statements) and (ii) the examination by the Borrower’s Accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards.

(c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a Compliance Certificate
(i) showing in reasonable detail the calculations used in determining the
Leverage Ratio and demonstrating compliance with each of the other financial
covenants contained in Section 7.16, and (ii) stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing,
stating the nature thereof and the action which the Borrower has taken or
proposes to take with respect thereto.

The Borrower hereby acknowledges that (i) the Administrative Agent and/or one or
more of the Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that the
Borrower intends to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, each Arranger, each L/C Issuer and the Lenders to treat
the Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such

 

-88-



--------------------------------------------------------------------------------

documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

6.02 Collateral Reporting Requirements. The Borrower shall furnish to the
Administrative Agent each of the following:

(a) Updated Corporate Chart. If requested by the Administrative Agent, together
with each delivery of any financial statement pursuant to Section 6.01(b), a
corporate organizational chart or other equivalent list, current as of the date
of delivery, in form and substance reasonably acceptable to the Administrative
Agent and certified as true, correct and complete by a Responsible Officer of
the Borrower, setting forth, for each of the Loan Parties, all Persons subject
to Section 6.22, all Subsidiaries of any of them and any joint venture
(including Joint Ventures) entered into by any of the foregoing, (i) its full
legal name, (ii) its jurisdiction of organization and organizational number (if
any) and (iii) the number of shares of each class of its Stock authorized (if
applicable), the number outstanding as of the date of delivery, and the number
and percentage of the outstanding shares of each such class owned (directly or
indirectly) by the Borrower.

(b) Additional Information. From time to time, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral, all as the Administrative Agent may reasonably request, and
in reasonable detail.

(c) Additional Filings. At any time and from time to time, upon the reasonable
written request of the Administrative Agent, and at the sole expense of the Loan
Parties, duly executed, delivered and recorded instruments and documents for the
purpose of obtaining or preserving the full benefits of this Agreement, each
Security Instrument and each other Loan Document and of the rights and powers
herein and therein granted (and each Loan Party shall take such further action
as the Administrative Agent may reasonably request for such purpose, including
the filing of any financing or continuation statement under the UCC or other
similar Requirement of Law in effect in any domestic jurisdiction with respect
to the security interest created by the Collateral Agreement but excluding
(i) the execution and delivery of any control agreements with respect to deposit
accounts or securities accounts (except with respect to deposit accounts holding
Cash Collateral provided hereunder), (ii) any filings to perfect Liens on
intellectual property, other than any such filings under the UCC or with the
U.S. Patent and Trademark Office or U.S. Copyright Office and (iii) any filings
or actions in any jurisdiction outside the United States.

The reporting requirements set forth in this Section 6.02 are in addition to,
and shall not modify and are not in replacement of, any rights and other
obligation set forth in any Loan Document (including notice and reporting
requirements) and satisfaction of the reporting obligations in this Section 6.02
shall not, by itself, operate as an update of any Schedule or any schedule of
any other Loan Document and shall not cure, or otherwise affect in any way, any
Default, including any failure of any representation or warranty of any Loan
Document to be correct in any respect when made.

 

-89-



--------------------------------------------------------------------------------

6.03 Default and certain other Notices. Promptly and in any event within five
Business Days after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall give the Administrative Agent notice:

(a) of the occurrence of any Default or Event of Default;

(b) of any amendments, additions or modifications to the Form 10 effectuated on
or after the Closing Date, or of any material notices from the SEC with respect
thereto, including, without limitation, notice of the effectiveness of the
Spinoff; and

(c) of the issuance of a notice of proposed debarment or notice of proposed
suspension by a Governmental Authority or Governmental Authorities.

Each notice pursuant to this Section 6.03 (other than Section 6.03(b)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein, the anticipated effect
thereof, and stating what action the Borrower has taken and proposes to take
with respect thereto. Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. Any notice pursuant to this Section 6.03, if
given by telephone, shall be promptly confirmed in writing on the next Business
Day.

6.04 Litigation. Promptly after a Responsible Officer of the Borrower obtains
actual knowledge of the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator, regarding the Borrower, any of its Subsidiaries or any Joint Venture
that (i) seeks injunctive or similar relief that, in the reasonable judgment of
the Borrower, if adversely determined, would reasonably be expected to result in
a Material Adverse Effect or (ii) in the reasonable judgment of the Borrower
would expose the Borrower, such Subsidiary or such Joint Venture to liability in
an amount aggregating $20,000,000 (in excess of insurance as to which a solvent
and unaffiliated insurance company has acknowledged coverage) or more or that,
if adversely determined, would reasonably be expected to have a Material Adverse
Effect.

6.05 Labor Relations. Promptly after a Responsible Officer of the Borrower has
actual knowledge of the same, the Borrower shall give the Administrative Agent
written notice of (a) any material labor dispute to which the Borrower, any of
its Subsidiaries, any Guarantors or any Joint Venture is a party, including any
strikes, lockouts or other material disputes relating to any of such Person’s
plants and other facilities, provided that such dispute, strike or lockout
involves a work stoppage exceeding 30 days, (b) any material Worker Adjustment
and Retraining Notification Act or related liability incurred with respect to
the closing of any plant or other facility of any such Person affecting 300 or
more employees of the Borrower and its Subsidiaries and (c) any material union
organization activity with respect to employees of the Borrower or any of its
Subsidiaries not covered by a collective bargaining agreement as of the Closing
Date.

6.06 Tax Returns. Upon the reasonable request of any Lender, through the
Administrative Agent, the Borrower shall provide copies of all federal, state,
local and foreign tax returns and reports filed by the Borrower, any of its
Subsidiaries or any Joint Venture in respect of taxes measured by income
(excluding sales, use and like taxes).

 

-90-



--------------------------------------------------------------------------------

6.07 Insurance. As soon as is practicable and in any event within 90 days after
the end of each Fiscal Year, the Borrower shall furnish the Administrative Agent
with a report on the standard “Acord” form (or other form acceptable to the
Administrative Agent) outlining all material insurance coverage maintained as of
the date of such report by the Borrower and its Subsidiaries and the duration of
such coverage.

6.08 ERISA Matters. The Borrower shall furnish the Administrative Agent each of
the following:

(a) promptly and in any event within 30 days after a Responsible Officer of the
Borrower knows, or has reason to know, that any ERISA Event has occurred that,
alone or together with any other ERISA Event, would reasonably be expected to
result in liability of the Borrower, any Subsidiary, any Guarantor and/or any
ERISA Affiliate in an aggregate amount exceeding $20,000,000, written notice
describing the nature thereof, what action the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto, including copies of
any notices or correspondence with any Governmental Authority and, when known by
such Responsible Officer, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect to such event;

(b) simultaneously with the date that the Borrower, any of its Subsidiaries or
any ERISA Affiliate files with the PBGC a notice of intent to terminate any
Title IV Plan, if, at the time of such filing, such termination would reasonably
be expected to require additional contributions of the Borrower, any Subsidiary,
any Guarantor and/or any ERISA Affiliate in an aggregate amount exceeding
$20,000,000 in order to be considered a standard termination within the meaning
of Section 4041(b) of ERISA, a copy of each notice; and

(c) promptly, copies of (i) each Schedule SB (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower, any of its Subsidiaries,
any Guarantor or any of their respective ERISA Affiliates with the IRS with
respect to each Title IV Plan, which is requested by the Administrative Agent;
(ii) all notices received by the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event that would reasonably be expected to result in
liability of the Borrower, any Subsidiary, any Guarantor and/or any ERISA
Affiliate in an aggregate amount exceeding $20,000,000; and (iii) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request.

6.09 Environmental Matters. The Borrower shall provide the Administrative Agent
promptly, and in any event within 10 Business Days after any Responsible Officer
of the Borrower obtains actual knowledge of any of the following, written notice
of each of the following:

(a) that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that would reasonably be expected to subject such
Loan Party to Environmental Liabilities and Costs of $20,000,000 or more;

(b) the receipt by any Loan Party of notification that any material real or
personal property of such Loan Party is or is reasonably likely to be subject to
any Environmental Lien;

(c) the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Borrower that
there exists a condition that would reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $20,000,000 or more; and

 

-91-



--------------------------------------------------------------------------------

(d) promptly following reasonable written request by any Lender, through the
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Section 6.09.

6.10 Patriot Act Information. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each other Loan Party in
accordance with the Patriot Act. The Borrower shall promptly, following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.

6.11 Other Information. The Borrower shall provide the Administrative Agent or
any Lender with such other information respecting the business, properties,
condition, financial or otherwise, or operations of the Borrower, any of its
Subsidiaries or any Joint Venture as the Administrative Agent or such Lender,
through the Administrative Agent, may from time to time reasonably request. The
Administrative Agent shall provide copies of any written information provided to
it pursuant to Sections 6.01 through 6.10 above to any Lender requesting the
same.

6.12 Preservation of Corporate Existence, Etc. The Borrower shall, and shall
cause each of its Subsidiaries to, preserve and maintain its legal existence,
rights (charter and statutory) and franchises, except as permitted by
Sections 7.03, 7.04 and 7.06 and except if, in the reasonable business judgment
of the Borrower, it is in the business interest of the Borrower or such
Subsidiary not to preserve and maintain such rights (charter and statutory) and
franchises, and such failure to preserve the same would not reasonably be
expected to have a Material Adverse Effect and would not reasonably be expected
to materially affect the interests of the Secured Parties under the Loan
Documents or the rights and interests of any of them in the Collateral.

6.13 Compliance with Laws, Etc. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not
reasonably be expected to have a Material Adverse Effect.

6.14 Conduct of Business. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) conduct its business in the ordinary course (except for
non-material changes in the nature or conduct of its business as carried on as
of the Closing Date) and (b) use its reasonable efforts, in the ordinary course,
to preserve its business and the goodwill and business of the customers,
suppliers and others having business relations with the Borrower or any of its
Subsidiaries, except where the failure to comply with the covenants in each of
clauses (a) and (b) above would not reasonably be expected to have a Material
Adverse Effect.

6.15 Payment of Taxes, Etc. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge (or cause to be paid and discharged) before
the same shall become delinquent, all

 

-92-



--------------------------------------------------------------------------------

lawful governmental claims, taxes, assessments, charges and levies made,
assessed, filed or otherwise imposed on or against any of them, except where
(a) contested in good faith, by proper proceedings and adequate reserves
therefor have been established on the books of the Borrower or the appropriate
Subsidiary in conformity with GAAP or (b) the failure to so pay and discharge
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.16 Maintenance of Insurance. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as, in the
reasonable determination of the Borrower, is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates and (b) cause all
property and general liability insurance to name the Administrative Agent on
behalf of the Secured Parties as additional insured (with respect to liability
policies), loss payee (with respect to property policies) or lender’s loss payee
(with respect to property policies), as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Administrative
Agent.

6.17 Access. The Borrower shall from time to time during normal business hours
permit the Administrative Agent, the L/C Issuers and the Lenders, or any agents
or representatives thereof, within five Business Days after written notification
of the same (except that during the continuance of an Event of Default, no such
notice shall be required) to (a) examine and make copies of and abstracts from
the records and books of account of the Borrower and each of its Subsidiaries,
(b) visit the properties of the Borrower and each of its Subsidiaries,
(c) discuss the affairs, finances and accounts of the Borrower and each of its
Subsidiaries with any of their respective officers or directors; provided that
the Borrower will not be required to permit any examination or visit as set
forth in clauses (a) and (b) above with respect to each of the Administrative
Agent, the L/C Issuers and the Lenders (or any agents or representatives
thereof) (i) within the twelve-month period following the date of the most
recent examination or visit by any L/C Issuer, any Lender or the Administrative
Agent (or any agents or representatives thereof), as applicable, unless an Event
of Default has occurred and is continuing and (ii) unless such visit is
coordinated through the Administrative Agent.

6.18 Keeping of Books. The Borrower shall, and shall cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made in conformity with GAAP of the financial
transactions and assets and business of the Borrower and each such Subsidiary.

6.19 Maintenance of Properties, Etc. The Borrower shall, and shall cause each of
its Subsidiaries to, maintain and preserve (a) in good working order and
condition (ordinary wear and tear excepted) all of its properties necessary in
the conduct of its business, (b) all rights, permits, licenses, approvals and
privileges (including all Permits) necessary in the conduct of its business and
(c) all Material Intellectual Property, except where failure to so maintain and
preserve the items set forth in clauses (a), (b) and (c) above would not
reasonably be expected to have a Material Adverse Effect.

6.20 Application of Proceeds. The Borrower shall use the entire amount of the
proceeds of the Loans as provided in Section 5.13.

6.21 Environmental.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, exercise
reasonable due diligence in order to comply in all material respects with all
Environmental Laws.

 

-93-



--------------------------------------------------------------------------------

(b) The Borrower agrees that the Administrative Agent may, from time to time,
retain, at the expense of the Borrower, an independent professional consultant
reasonably acceptable to the Borrower to review any report relating to
Contaminants prepared by or for the Borrower and to conduct its own
investigation (the scope of which investigation shall be reasonable based upon
the circumstances) of any property currently owned, leased, operated or used by
the Borrower or any of its Subsidiaries, if (x) a Default or an Event of Default
shall have occurred and be continuing, or (y) the Administrative Agent
reasonably believes (1) that an occurrence relating to such property is likely
to give rise to any Environmental Liabilities and Costs or (2) that a violation
of an Environmental Law on or around such property has occurred or is likely to
occur, which could, in either such case, reasonably be expected to result in
Environmental Liabilities and Costs in excess of $20,000,000, provided that,
unless an Event of Default shall have occurred and be continuing, such
consultant shall not drill on any property of the Borrower or any of its
Subsidiaries without the Borrower’s prior written consent. Borrower shall use
its reasonable efforts to obtain for the Administrative Agent and its agents,
employees, consultants and contractors the right, upon reasonable notice to
Borrower, to enter into or on to the facilities currently owned, leased,
operated or used by Borrower or any of its Subsidiaries to perform such tests on
such property as are reasonably necessary to conduct such a review and/or
investigation. Any such investigation of any property shall be conducted, unless
otherwise agreed to by Borrower and the Administrative Agent, during normal
business hours and shall be conducted so as not to unreasonably interfere with
the ongoing operations at any such property or to cause any damage or loss at
such property. Borrower and the Administrative Agent hereby acknowledge and
agree that any report of any investigation conducted at the request of the
Administrative Agent pursuant to this subsection will be obtained and shall be
used by the Administrative Agent and the Lenders for the purposes of the
Lenders’ internal credit decisions, to monitor the Obligations and to protect
the Liens created by the Loan Documents, and the Administrative Agent and the
Lenders hereby acknowledge and agree any such report will be kept confidential
by them to the extent permitted by law except as provided in the following
sentence. The Administrative Agent agrees to deliver a copy of any such report
to Borrower with the understanding that Borrower acknowledges and agrees that
(i) it will indemnify and hold harmless the Administrative Agent and each Lender
from any costs, losses or liabilities relating to Borrower’s use of or reliance
on such report, (ii) neither Administrative Agent nor any Lender makes any
representation or warranty with respect to such report, and (iii) by delivering
such report to Borrower, neither the Administrative Agent nor any Lender is
requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

(c) Promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall advise the Administrative Agent in writing
and in reasonable detail of (i) any Release or threatened Release of any
Contaminants required to be reported by Borrower or its Subsidiaries, to any
Governmental Authorities under any applicable Environmental Laws and which would
reasonably be expected to have Environmental Liabilities and Costs in excess of
$20,000,000, (ii) any and all written communications with respect to any pending
or threatened claims under Environmental Law in each such case which,
individually or in the aggregate, have a reasonable possibility of giving rise
to Environmental Liabilities and Costs in excess of $20,000,000, (iii) any
Remedial Action performed by Borrower or any other Person in response to (x) any
Contaminants on, under or about any property, the existence of which has a
reasonable possibility of resulting in Environmental Liabilities and Costs in
excess of $20,000,000, or (y) any other Environmental Liabilities and Costs in
excess of $20,000,000 that could result in Environmental Liabilities and Costs
in excess of $20,000,000, (iv) discovery by Borrower or its Subsidiaries of any
occurrence or condition on any material property that could cause Borrower’s or
its Subsidiaries’ interest in any such property to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any applicable Environmental Laws or Environmental Liens, and (v) any written
request for information from any Governmental Authority that fairly suggests

 

-94-



--------------------------------------------------------------------------------

such Governmental Authority is investigating whether Borrower or any of its
Subsidiaries may be potentially responsible for a Release or threatened Release
of Contaminants which has a reasonable possibility of giving rise to
Environmental Liabilities and Costs in excess of $20,000,000.

(d) Borrower shall promptly notify the Administrative Agent of (i) any proposed
acquisition of Stock, assets, or property by Borrower or any of its Subsidiaries
that would reasonably be expected to expose Borrower or any of its Subsidiaries
to, or result in Environmental Liabilities and Costs in excess of $20,000,000
and (ii) any proposed action to be taken by Borrower or any of its Subsidiaries
to commence manufacturing, industrial or other similar operations that would
reasonably be expected to subject Borrower or any of its Subsidiaries to
additional Environmental Laws, that are materially different from the
Environmental Laws applicable to the operations of Borrower or any of its
Subsidiaries as of the Closing Date.

(e) Borrower shall, at its own expense, provide copies of such documents or
information as the Administrative Agent may reasonably request in relation to
any matters disclosed pursuant to this subsection.

(f) To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, Borrower shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all necessary Remedial
Action in connection with the presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Contaminants on, under or
affecting any property in order to comply in all material respects with all
applicable Environmental Laws and Permits. In the event Borrower or any of its
Subsidiaries undertakes any Remedial Action with respect to the presence,
Release or threatened Release of any Contaminants on or affecting any property,
Borrower or any of its Subsidiaries shall conduct and complete such Remedial
Action in material compliance with all applicable Environmental Laws, and in
material accordance with the applicable policies, orders and directives of all
relevant Governmental Authorities except when, and only to the extent that,
Borrower or any such Subsidiaries’ liability for such presence, handling,
storage, use, disposal, transportation or Release or threatened Release of any
Contaminants is being contested in good faith by Borrower or any of such
Subsidiaries. In the event Borrower fails to take required actions to address
such Release or threatened Release of Contaminants or to address a violation of
or liability under Environmental Law, the Administrative Agent may, upon
providing the Borrower with 5 Business Days’ prior written notice, enter the
property and, at Borrower’s sole expense, perform whatever action the
Administrative Agent reasonably deems prudent to rectify the situation.

6.22 Additional Collateral and Guaranties. Notify the Administrative Agent
promptly after any Person (i) becomes a Wholly-Owned Domestic Subsidiary that is
not an Immaterial Subsidiary (including a Wholly-Owned Domestic Subsidiary that
ceases for any reason to satisfy the definition of “Immaterial Subsidiary” at
any time) or (ii) becomes a First-Tier Foreign Subsidiary, and promptly
thereafter (and in any event within 30 days, or such longer period of time
permitted by the Administrative Agent in its sole discretion):

(a) if such Person is a Wholly-Owned Domestic Subsidiary and is not a Captive
Insurance Subsidiary or an Excluded Domestic Subsidiary:

(i) cause such Wholly-Owned Domestic Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other document as the Administrative Agent shall deem reasonably appropriate for
such purpose; and

 

-95-



--------------------------------------------------------------------------------

(ii) cause such Person to deliver to the Administrative Agent documents of the
types referred to in clauses (iv), (v) and (vii) of Section 4.02(a) and, at the
request of the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)(i)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent;

(iii) cause such Person to deliver to the Administrative Agent for the benefit
of the Secured Parties, Security Instruments (or supplements thereto), as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all certificated Pledged Interests
in and of such Subsidiary, and other instruments of the type specified in
Section 4.02(a)(ii) and (iii)), securing payment of all the Obligations and
constituting Liens on all such real and personal properties,

(iv) take whatever action (including the filing of Uniform Commercial Code
financing statements and the giving of notices) as may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Security Instruments (or supplements thereto) delivered pursuant
to this Section 6.22, enforceable against all third parties in accordance with
their terms (subject to Liens permitted by the Loan Documents), provided that no
such actions shall be required in any jurisdiction outside the United States;
and

(b) if such Person is a First-Tier Foreign Subsidiary any of whose Stock is
owned by a Loan Party (or a Person becoming a Loan Party pursuant to this
Section), cause such Loan Party to deliver to the Administrative Agent for the
benefit of the Secured Parties all certificated Pledged Interests in and of such
First-Tier Foreign Subsidiary, and any Security Instruments (or supplements
thereto), as specified by and in form and substance reasonably satisfactory to
the Administrative Agent, in each case securing payment of all the Obligations
and constituting Liens on all such Pledged Interests.

6.23 Real Property. With respect to any fee interest in any Material Real
Property that is acquired or any lease of domestic Real Property that is leased
for more than $5,000,000 annually, in either case after the Closing Date by the
Borrower or any other Loan Party, the Borrower or the applicable Loan Party
shall promptly (and, in any event, within thirty days following the date of such
acquisition, unless such date is extended by the Administrative Agent in its
sole discretion) (i) in the case of any Material Real Property, execute and
deliver a first priority Mortgage (subject only to Liens permitted by this
Agreement and such Mortgage) in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering such Real Property and complying with
the provisions herein and in the Security Instruments, (ii) in the case of any
leased domestic Real Property that is leased for more than $5,000,000 annually,
if requested by the Administrative Agent, execute and deliver a first priority
Mortgage (subject only to Liens permitted by this Agreement and such Mortgage)
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such Real Property and complying with the provisions herein and in the
Security Instruments, (iii) provide the Secured Parties with title insurance in
an amount at least equal to the purchase price of such Real Property (or such
other amount as the Administrative Agent shall reasonably specify) described in
clauses (i) or (ii) above, and if applicable, flood insurance and lease estoppel
certificates, all in accordance with the standards for deliveries contemplated
on or prior to the Closing Date, as described in Section 4.02(a)(iii) hereof,
(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, and (v) if requested by the Administrative Agent, use
commercially reasonable efforts to obtain Landlord

 

-96-



--------------------------------------------------------------------------------

Lien Waivers for each domestic Real Property leasehold interest on which a
manufacturing facility or warehouse or other facility where Collateral is stored
or held (but excluding any office lease that does not include manufacturing or
warehouse facilities), provided that no such landlord Lien Waiver shall be
required for any location at which Collateral is stored or located unless the
aggregate value of Collateral stored or held at such location exceeds
$5,000,000.

6.24 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, the Borrower or the applicable Loan
Party shall (a) correct any material defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Instruments,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Security Instruments and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party is or is to be a party, and cause each of its Subsidiaries that is
required by this Agreement to be a Guarantor to do so. Notwithstanding anything
to the contrary contained in this Section 6.24 or any Loan Document, no Loan
Party shall be required to (i) execute or deliver any control agreements with
respect to deposit accounts (other than with respect to Cash Collateral),
commodities accounts or securities accounts, (ii) make any filings to perfect
Liens on intellectual property, other than any such filings under the UCC or
with the U.S. Patent and Trademark Office or U.S. Copyright Office, and
(iii) make any filings or take any actions in any jurisdiction outside the
United States to create or perfect any Liens created by the Security
Instruments.

6.25 Anti-Corruption Laws; Sanctions. The Borrower will, and will cause its
Subsidiaries to, maintain in effect and enforce policies and procedures intended
to promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in their respective
activities on behalf of the Borrower and its Subsidiaries) with applicable
Anti-Corruption Laws and applicable Sanctions.

6.26 Cash Collateralization of Extended Letters of Credit. The Borrower shall
provide Cash Collateral (in an amount equal to 105% of the maximum face amount
of each Extended Letter of Credit, calculated in accordance with Section 1.08)
to each applicable L/C Issuer with respect to each Extended Letter of Credit
issued by such L/C Issuer by a date that is no earlier than 120 days prior to
the Maturity Date, but no later than 95 days prior to the Maturity Date (or, if
such Letter of Credit is issued on or after the date that is 95 days prior to
the Maturity Date, on the date of issuance thereof); provided that if the
Borrower fails to provide Cash Collateral with respect to any such Extended
Letter of Credit by such time, such event shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to 105% of the maximum face
amount of each such Letter of Credit, calculated in accordance with
Section 1.08), which shall be reimbursed (or participations therein funded) in
accordance with Section 2.03(c), with the proceeds being utilized to provide
Cash Collateral for such Letter of Credit.

6.27 Post Closing Deliveries. To the extent not delivered on or prior to the
Closing Date pursuant to a waiver by the Administrative Agent with respect to
such Mortgaged Property as provided in

 

-97-



--------------------------------------------------------------------------------

Section 4.02(a)(iii), the Borrower shall deliver to the Administrative Agent on
or prior to sixty (60) days after the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion) each document, and
satisfy each other condition, with respect to such Mortgaged Property as
described in Section 4.02(a)(iii), including (to the extent applicable) a
favorable opinion with respect thereto as described in Section 4.02(a)(vi).

ARTICLE VII.

NEGATIVE COVENANTS

The Borrower agrees with the Lenders and the Administrative Agent to each of the
following, from the Closing Date and thereafter as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Required Lenders
otherwise consent in writing (provided that references herein to “Subsidiaries”
shall exclude any Captive Insurance Subsidiary for all Sections under this
Article VII except Sections 7.01 and 7.02):

7.01 Indebtedness. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
except for the following:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.01;

(c) Guaranty Obligations incurred by the Borrower or any Guarantor in respect of
Indebtedness of the Borrower or any Guarantor that is permitted by this
Section 7.01 (other than clause (g) below);

(d) (i) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for tangible property, (ii) Indebtedness in respect of sale and
leaseback transactions permitted by Section 7.13 and (iii) other secured
Indebtedness (including secured Indebtedness incurred or assumed by the Borrower
and its Subsidiaries in connection with a Permitted Acquisition); provided,
however, that the aggregate principal amount of all such Indebtedness permitted
by this subsection (d) at any one time outstanding shall not exceed $100,000,000
and the Liens securing such Indebtedness shall be within the limitations set
forth in Sections 7.02(d), 7.02(e) or 7.02(k);

(e) renewals, extensions, refinancings and refundings of Indebtedness permitted
by clause (b) or (d) above or this clause (e); provided, however, that any such
renewal, extension, refinancing or refunding is in an aggregate principal amount
not greater than the principal amount of (plus reasonable fees, expenses and any
premium incurred in connection with the renewal, extension, refinancing or
refunding of such Indebtedness), and is on terms that in the aggregate are not
materially less favorable to the Borrower or such Subsidiary than, including as
to weighted average maturity, the Indebtedness being renewed, extended,
refinanced or refunded;

(f) Indebtedness arising from intercompany loans among the Borrower and its
Subsidiaries; provided that (x) if any such Indebtedness owing to a Loan Party
that is a party to the Collateral Agreement is evidenced by a promissory note,
such note shall be subject to a first priority Lien pursuant to the Collateral
Agreement, (y) all such Indebtedness owed by a Loan Party to a Subsidiary that
is not a Loan Party shall be Subordinated Debt, and (z) any payment by any
Guarantor under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owed by such

 

-98-



--------------------------------------------------------------------------------

Subsidiary to the Borrower or to any of its Subsidiaries for whose benefit such
payment is made; provided, further, that, in each case, the Investment in the
intercompany loan by the lender thereof is permitted under Section 7.03;

(g) Non-Recourse Indebtedness;

(h) Indebtedness under or in respect of Swap Contracts that are not speculative
in nature;

(i) unsecured Indebtedness of any Subsidiary (other than a Guarantor) in
aggregate principal amount not to exceed $100,000,000 at any time outstanding;

(j) Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Borrower or any Subsidiary under customary terms and
conditions and not in connection with the borrowing of money;

(k) Indebtedness under or in respect of Cash Management Agreements;

(l) Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of letters of credit, bankers acceptances, bank guarantees or other
similar obligations, but only so long as such Indebtedness is reimbursed or
extinguished within 5 Business Days of being matured or drawn;

(m) Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of surety bonds, performance bonds and other similar obligations, in each
case that would appear as indebtedness on a consolidated balance sheet of the
Borrower prepared in accordance with GAAP, in an aggregate amount not to exceed
$150,000,000 at any time outstanding;

(n) Cash Collateralized Letters of Credit; and

(o) unsecured Indebtedness of any Loan Party so long as at the time of
incurrence of such Indebtedness (i) no Default has occurred and is continuing or
would result therefrom and (ii) the Borrower and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.16
immediately before and after giving effect to the incurrence of such
Indebtedness.

7.02 Liens. The Borrower shall not, and shall not permit any of its Subsidiaries
to, create or suffer to exist any Lien upon or with respect to any of their
respective properties or assets, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, except for the following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.02;

(c) Customary Permitted Liens;

(d) Liens granted by the Borrower or any Subsidiary of the Borrower under a
Capital Lease and Liens to which any property is subject at the time, on or
after the Closing Date, of the Borrower’s or such Subsidiary’s acquisition
thereof in accordance with this Agreement, in each case securing Indebtedness
permitted under Section 7.01(d) and limited to the property purchased (and
proceeds thereof) with the proceeds subject to such Capital Lease or
Indebtedness;

 

-99-



--------------------------------------------------------------------------------

(e) purchase money security interests in real property, improvements thereto or
equipment (including any item of equipment purchased in connection with a
particular construction project that the Borrower or a Subsidiary expects to
sell to its customer with respect to such project and that, pending such sale,
is classified as inventory) hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Subsidiaries; provided, however, that
(i) such security interests secure purchase money Indebtedness permitted under
Section 7.01(d) and are limited to the property purchased with the proceeds of
such purchase money Indebtedness (and proceeds thereof), (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
ninety days of such acquisition or construction, and (iii) the Indebtedness
secured thereby does not exceed the lesser of the cost or Fair Market Value of
such real property, improvements or equipment at the time of such acquisition or
construction;

(f) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b), (d) or (e) above, this
clause (f) or clause (k) below, without any material change in the assets
subject to such Lien;

(g) Liens in favor of lessors securing operating leases permitted hereunder;

(h) Liens securing Non-Recourse Indebtedness permitted under Section 7.01(g) on
(i) the assets of the Subsidiary or Joint Venture financed by such Non-Recourse
Indebtedness and (ii) the Stock of the Joint Venture or Subsidiary financed by
such Non-Recourse Indebtedness;

(i) Liens arising out of judgments or awards and not constituting an Event of
Default under Section 8.01(g);

(j) Liens encumbering inventory, work-in-process and related property in favor
of customers or suppliers securing obligations and other liabilities to such
customers or suppliers (other than Indebtedness) to the extent such Liens are
granted in the ordinary course of business and are consistent with past business
practices;

(k) Liens not otherwise permitted hereunder securing Indebtedness permitted by
Section 7.01(d)(ii) or (iii) and encumbering assets of (i) Foreign Subsidiaries
or (ii) Domestic Subsidiaries that are not (and are not required to be)
Guarantors, in each case that do not constitute Collateral;

(l) Liens with respect to foreign exchange netting arrangements to the extent
incurred in the ordinary course of business and consistent with past business
practices; provided that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed $10,000,000
at any time;

(m) Liens securing insurance premium financing permitted under Section 7.01(j)
under customary terms and conditions; provided that no such Lien may extend to
or cover any property other than the insurance being acquired with such
financing, the proceeds thereof and any unearned or refunded insurance premiums
related thereto;

(n) Liens not otherwise permitted by this Section securing obligations or other
liabilities (other than Indebtedness for borrowed money) of the Borrower or its
Subsidiaries; provided that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed $15,000,000
at any time;

(o) Liens on Cash Collateral securing only Cash Collateralized Letters of
Credit;

 

-100-



--------------------------------------------------------------------------------

(p) Liens securing reimbursement obligations of any Foreign Subsidiary in
respect of Performance Guarantees (including any obligation to make payments in
connection with such performance, but excluding obligations for the payment of
borrowed money) issued by a Person that is not the Borrower or an Affiliate of
the Borrower; provided such Liens shall be limited to (i) any contract as to
which such Performance Guarantee provides credit support, (ii) any accounts
receivable arising out of such contract and (iii) the deposit account into which
such accounts receivable are deposited (the property described in clauses
(i) through (iii), collectively, the “Performance Guarantee Collateral”); and

(q) Liens on cash or Cash Equivalents securing (i) reimbursement obligations in
respect of Performance Guarantees and other similar obligations (including any
obligation to make payments in connection with such performance, but excluding
obligations for the payment of borrowed money) and (ii) Swap Contracts that are
not speculative in nature; provided that, in each case, the aggregate
outstanding amount of all such obligations and liabilities secured by such Liens
shall not exceed $200,000,000 at any time;

7.03 Investments. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly make or maintain any Investment except
for the following:

(a) Investments existing on the Closing Date and disclosed on Schedule 7.03, and
any refinancings of such Investments to the extent constituting Indebtedness
otherwise permitted under Section 7.01(b), provided such refinancing complies
with the provisions of Section 7.01(e);

(b) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;

(c) Investments in accounts, contract rights and chattel paper (each as defined
in the UCC), notes receivable and similar items arising or acquired from the
sale of Inventory in the ordinary course of business consistent with the past
practice of the Borrower and its Subsidiaries;

(d) Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business;

(e) Investments by the Borrower in any Wholly-Owned Subsidiary and Investments
of any Wholly-Owned Subsidiary in the Borrower or in another Wholly-Owned
Subsidiary;

(f) loans or advances to employees of the Borrower or any of its Subsidiaries
(or guaranties of loans and advances made by a third party to employees of the
Borrower or any of its Subsidiaries) in the ordinary course of business;
provided, that the aggregate principal amount of all such loans and advances and
guaranties of loans and advances shall not exceed $1,000,000 at any time;

(g) Investments constituting Guaranty Obligations permitted by Section 7.01;

(h) Investments in connection with a Permitted Acquisition;

(i) Investments in Rabbi Trusts in an aggregate amount not to exceed $15,000,000
(plus income and capital growth with respect thereto);

(j) Investments in the nature of, and arising directly as a result of,
consideration received in connection with an Asset Sale made in compliance with
Section 7.04;

 

-101-



--------------------------------------------------------------------------------

(k) Investments made in connection with the Foreign Subsidiary Reorganization;
and

(l) other Investments not constituting Acquisitions by the Borrower or any
Subsidiary made after the Closing Date; provided that the aggregate outstanding
amount of all Investments made pursuant to this clause (l) at a time when the
Leverage Ratio (after giving pro forma effect to such Investments and any
Indebtedness incurred in connection therewith) was greater than or equal to 2.00
to 1.00 shall not exceed 10% of the consolidated total assets of the Borrower
and its Subsidiaries, as determined in accordance with GAAP as of the last day
of the immediately preceding Fiscal Year; provided further that upon request by
the Administrative Agent at any time the Leverage Ratio is greater than or equal
to 2.00 to 1.00, the Borrower shall deliver to the Administrative Agent a
schedule of all then-outstanding Investments made pursuant to this clause (l) at
a time when the Leverage Ratio was less than 2.00 to 1.00.

For purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment, minus the amount of any portion of such
Investment repaid to the investor as a dividend, repayment of loan or advance,
release or discharge of a guarantee or other obligation or other transfer of
property or return of capital, as the case may be, but without any other
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment or interest earned on such
Investment.

7.04 Asset Sales. The Borrower shall not, and shall not permit any of its
Subsidiaries to, sell, convey, transfer, lease or otherwise dispose of any of
their respective assets or any interest therein (including the sale or factoring
at maturity of any accounts) to any Person, or permit or suffer any other Person
to acquire any interest in any of their respective assets or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Stock or Stock
Equivalent (any such disposition being an “Asset Sale”) except for the
following:

(a) the sale or disposition of inventory in the ordinary course of business;

(b) transfers resulting from any taking or condemnation of any property of the
Borrower or any of its Subsidiaries (or, as long as no Default exists or would
result therefrom, deed in lieu thereof);

(c) as long as no Default exists or would result therefrom, the sale or
disposition of equipment that the Borrower reasonably determines is no longer
useful in its or its Subsidiaries’ business, has become obsolete, damaged or
surplus or is replaced in the ordinary course of business;

(d) as long as no Default exists or would result therefrom, the sale or
disposition of assets (including the issuance or sale of Stock or Stock
Equivalents) of any Subsidiary that either (i) is not a Wholly-Owned Subsidiary
or (ii) is an Immaterial Subsidiary that, in each case, both at the time of such
sale and as of the Closing Date (or if later, the time of formation or
acquisition of such Subsidiary), do not constitute, in the aggregate, all or
substantially all of the assets (or the Stock or Stock Equivalents) of such
Subsidiary;

(e) as long as no Default exists or would result therefrom, the lease or
sublease of Real Property not constituting a sale and leaseback, to the extent
not otherwise prohibited by this Agreement or the Mortgages;

(f) as long as no Default exists or would result therefrom, non-exclusive
assignments and licenses of intellectual property of the Borrower and its
Subsidiaries in the ordinary course of business;

 

-102-



--------------------------------------------------------------------------------

(g) as long as no Default exists or would result therefrom, discounts,
adjustments, settlements and compromises of Accounts and contract claims in the
ordinary course of business;

(h) any Asset Sale (i) to the Borrower or any Guarantor or (ii) by any
Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party;

(i) as long as no Default exists or would result therefrom, any other Asset Sale
for Fair Market Value and where either (A) at least 75% of the consideration
received therefor is cash or Cash Equivalents or (B) the Non-Cash Consideration
from such Asset Sale and all other Asset Sales made in reliance upon this
subclause (B) during any Fiscal Year does not exceed $10,000,000; provided,
however, that with respect to any such Asset Sale in accordance with this clause
(i), the aggregate consideration received for the sale of all assets sold in
accordance with this clause (i) during any Fiscal Year, including such Asset
Sale, shall not exceed 5% of Consolidated Tangible Assets as of the last day of
the immediately preceding Fiscal Year;

(j) any single transaction or series of related transactions so long as neither
such single transaction nor such series of related transactions involves assets
having a Fair Market Value of more than $3,000,000;

(k) Asset Sales permitted by Section 7.13, Investments permitted by Section 7.03
and Restricted Payments permitted by Section 7.05;

(l) the Foreign Subsidiary Reorganization; and

(m) the Form 10 Transactions by and among the Borrower and its Subsidiaries and
BWC and its Subsidiaries reasonably necessary to effectuate the Spinoff.

7.05 Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, declare, order, pay or make any sum
for any Restricted Payment except for:

(a) Restricted Payments by the Borrower to any Guarantor;

(b) Restricted Payments by (i) any Subsidiary of the Borrower to the Borrower or
any Guarantor or (ii) any Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party;

(c) Restricted Payments by any Subsidiary that is not a Wholly-Owned Subsidiary
to the Borrower or any Guarantor and to any other direct or indirect holders of
equity interests in such Subsidiary to the extent (i) such Restricted Payments
are made pro rata (or on a basis more favorable to the Borrower or such
Guarantor) among the holders of the equity interests in such Subsidiary or
(ii) pursuant to the terms of the joint venture or other distribution agreement
for such Subsidiary in form and substance approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed);

(d) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Borrower or any of its Subsidiaries (i) made solely with the
proceeds received from the exercise of any warrant or option or (ii) that is
deemed to occur upon the cashless exercise of stock options or warrants;

 

-103-



--------------------------------------------------------------------------------

(e) the repurchase, redemption or other acquisition or retirement for value of
any Stock or Stock Equivalents of the Borrower or any Subsidiary held by any
current or former officer, director or employee pursuant to any equity-based
compensation plan, equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement in an aggregate amount not to
exceed $20,000,000 in any Fiscal Year;

(f) so long as no Default exists or would result therefrom, the Borrower may
make Restricted Payments of the type described in clauses (a) and (b) of the
definition thereof (including Restricted Payments of the type described in
clause (e) of this Section that are in excess of the aggregate amount permitted
in clause (e) of this Section); provided that the aggregate amount of all
Restricted Payments made under this clause (f) at a time when the Leverage Ratio
(after giving pro forma effect to such proposed Restricted Payment and any
Indebtedness incurred in connection therewith) was greater than or equal to 2.00
to 1.00 shall not exceed $150,000,000 in any Fiscal Year;

(g) the dividend or other distribution to BWC and its Subsidiaries of
intercompany receivables owed by BWC and its Subsidiaries to the Borrower and
its Subsidiaries in connection with the Spinoff to the extent constituting a
Form 10 Transaction.

7.06 Fundamental Changes. Merge, amalgamate, dissolve, liquidate, consolidate
with or into another Person, or dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

(a) any Subsidiary may merge or consolidate with or into (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries, provided that when any Guarantor is
merging or consolidating with another Subsidiary, the continuing or surviving
Person shall be a Guarantor (whether as the survivor or by becoming a Guarantor
in a manner reasonably satisfactory to the Administrative Agent, including by
joining the Guaranty);

(b) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;

(c) any Person may be merged or amalgamated with or into the Borrower or any
Subsidiary of the Borrower in connection with a transaction that constitutes a
Permitted Acquisition, provided that (i) if the Borrower is a party to such
transaction, the Borrower shall be the continuing or surviving Person, or
(ii) if a Guarantor is a party to such transaction, the continuing or surviving
Person shall be a Guarantor (whether as the survivor or by becoming a Guarantor
in a manner reasonably satisfactory to the Administrative Agent, including by
joining the Guaranty);

(d) any Subsidiary may dissolve or liquidate so long as (i) such dissolution or
liquidation could not reasonably be expected to result in a Material Adverse
Effect or have a material adverse effect on the value of the Guaranty or the
Collateral (if any) and (ii) if such dissolving Subsidiary is a Guarantor, it
transfers all or substantially all of its assets and operations to another
Guarantor; and

(e) an Asset Sale permitted under Section 7.04 may be consummated.

7.07 Change in Nature of Business. The Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any business other than the Eligible Line
of Business.

 

-104-



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates. The Borrower shall not, and shall not permit
any of its Subsidiaries to, enter into any transaction of any kind involving
aggregate payments or consideration in excess of $1,000,000 with any Affiliate
of the Borrower, whether or not in the ordinary course of business, other than
on fair and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as could reasonably be expected to be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate except:

(a) transactions among the Borrower and its Subsidiaries not otherwise
prohibited under the Loan Documents;

(b) Restricted Payments and Investments otherwise permitted by this Agreement;

(c) transactions in accordance with the Affiliate Agreements or as thereafter
amended or replaced in any manner that, taken as a whole, is not more
disadvantageous to the Lenders or the Borrower in any material respect than such
agreement as it was in effect on the Closing Date;

(d) reasonable director, officer and employee compensation (including bonuses)
and other benefits (including pursuant to any employment agreement or any
retirement, health, stock option or other benefit plan) and indemnification and
insurance arrangements, in each case, as determined in good faith by the
Borrower’s board of directors or senior management;

(e) the entering into of a tax sharing agreement, or payments pursuant thereto,
between the Borrower and/or one or more Subsidiaries, on the one hand, and any
Tax Affiliate, on the other hand, which payments by the Borrower and its
Subsidiaries are not in excess of the tax liabilities that would have been
payable by them on a stand-alone basis;

(f) so long as the Borrower is subject to the filing requirements of the SEC,
any transaction not otherwise prohibited under the Loan Documents with a Person
that would constitute an Affiliate of the Borrower solely because the Borrower
or a Subsidiary owns Stock in or otherwise Controls such Person;

(g) pledges by the Borrower or any Subsidiary of Stock of any Joint Venture in a
transaction permitted by Section 7.02(h)(ii);

(h) any transaction entered into by a Person prior to the time such Person
becomes a Subsidiary or is merged or consolidated into the Borrower or a
Subsidiary (provided that such transaction is not entered into in contemplation
of such event); and

(i) the Form 10 Transactions by and among the Borrower and its Subsidiaries and
BWC and its Subsidiaries reasonably necessary to effectuate the Spinoff.

7.09 Burdensome Agreements. Other than pursuant to the Loan Documents and any
agreements governing any Non-Recourse Indebtedness, or any Indebtedness
permitted by Section 7.01(b), (d), (e) or (g) (in the case of any such
Indebtedness, so long as any prohibition or limitation is only effective against
the assets financed thereby), the Borrower shall not, and shall not permit any
of its Subsidiaries to, (a) other than for any Subsidiary that is not a
Wholly-Owned Subsidiary, agree to enter into or suffer to exist or become
effective any consensual encumbrance or consensual restriction of any kind on
the ability of such Subsidiary to pay dividends or make any other distribution
or transfer of funds or assets or make loans or advances to or other Investments
in, or enter into any Guaranty Obligation or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower or (b) other than

 

-105-



--------------------------------------------------------------------------------

customary non-assignment provisions in contracts entered into in the ordinary
course of business, enter into or permit to exist or become effective any
enforceable agreement prohibiting or limiting the ability of the Borrower or any
Subsidiary to create, incur, assume or permit to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, to secure
the Obligations, including any agreement requiring any other Indebtedness or
Contractual Obligation to be equally and ratably secured with the Obligations.

7.10 Form 10. Amend, make additions to or otherwise modify the Form 10 on or
after the Closing Date in a manner that could reasonably be expected to be
adverse to any material interest of the Administrative Agent or the Lenders
(unless approved by the Required Lenders, notwithstanding the provisions of
Section 10.01 to the contrary, such approval not to be unreasonably conditioned,
withheld or delayed); provided that the termination or withdrawal of the Form 10
without the consummation of the Spinoff shall not, without more, be adverse to
any material interests of the Lenders.

7.11 Fiscal Year. The Borrower shall not change its Fiscal Year.

7.12 Use of Proceeds. The Borrower shall not, and shall not permit any of its
Subsidiaries to, use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry margin stock (within the meaning of Regulation U
of the FRB) in contravention of Regulation U of the FRB.

7.13 Sale Leasebacks. The Borrower shall not, and shall not permit any of its
Subsidiaries to, enter into any sale and leaseback transaction unless the
proceeds of such transaction received by the Loan Parties equal the Fair Market
Value of the properties subject to such transaction and, after giving effect to
such sale and leaseback transaction, the aggregate Fair Market Value of all
properties covered at any one time by all sale and leaseback transactions
permitted hereunder (other than any sale and leaseback transaction of property
entered into within 90 days of the acquisition of such property) does not exceed
$20,000,000.

7.14 No Speculative Transactions. The Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any material speculative transaction or in
any material transaction involving the entry into of Swap Contracts by such
Person except for the sole purpose of hedging in the normal course of business.

7.15 Anti-Corruption Laws. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, use the proceeds of any Credit
Extension in violation of applicable Anti-Corruption Laws.

7.16 Financial Covenants.

(a) Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio as of the end of any Fiscal Quarter to be less than 4.00 to 1.00.

(b) Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the
end of any Fiscal Quarter to be greater than 3.00 to 1.00; provided that, at the
Borrower’s option, the maximum Leverage Ratio permitted by this clause (b) may
be increased to 3.25 to 1.00 (each such election, a “Leverage Ratio Increase”)
for the four consecutive Fiscal Quarter ending dates (or such shorter time, as
may be elected by the Borrower) immediately following the consummation of a
Material Acquisition by the Borrower or a Subsidiary; provided further that, in
any event (without regard to the making of more than one Material Acquisition),
the maximum Leverage Ratio permitted by this clause (b) must return to 3.00 to
1.00 for the Fiscal Quarter ending immediately following each single election by
the Borrower of a Leverage Ratio Increase.

 

-106-



--------------------------------------------------------------------------------

7.17 Sanctions. The Borrower shall not, and shall not permit any of its
Subsidiaries to use the proceeds of any Credit Extension, or make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund, finance or facilitate any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, in each case at the time of
such funding, is the subject of Sanctions, or in any other manner that, to the
Borrower’s knowledge, would result in a violation by any Lender, Arranger,
Administrative Agent, L/C Issuer or Swing Line Lender of Sanctions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall, at any time on or after the
Closing Date (other than with respect to Section 8.01(c)), and at any time with
respect to Section 8.01(c), constitute an “Event of Default”:

(a) Non-Payment of Principal. the Borrower shall fail to pay any principal of
any Loan or any L/C Obligation when the same becomes due and payable; or

(b) Non-Payment of Interest and Other Amounts. the Borrower shall fail to pay
any interest on any Loan, any fee under any of the Loan Documents or any other
Obligation (other than one referred to in clause (a) above and other than
Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement) and such non-payment continues for a period of three Business Days
after the due date therefor; or

(c) Representations and Warranties. any representation or warranty made or
deemed made by any Loan Party in any Loan Document shall prove to have been
incorrect in any material respect (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) when made or deemed made; or

(d) Failure to Perform Covenants. any Loan Party shall fail to perform or
observe (i) any term, covenant or agreement contained in Sections 6.03(a), 6.12
(with respect to the existence of the Borrower), 6.17, 6.25, 6.26 or Article VII
or (ii) any other term, covenant or agreement contained in this Agreement or in
any other Loan Document if such failure under this clause (ii) shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower obtains actual knowledge of such failure and (B) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent, any Lender or any L/C Issuer; or

(e) Cross-Default. (i) the Borrower or any of its Material Subsidiaries shall
fail to make any payment on any recourse Indebtedness of the Borrower or any
such Material Subsidiary (other than the Obligations (except Obligations under
Secured Cash Management Agreements and Secured Hedge Agreements, which are
expressly covered by this clause (e))) or any Guaranty Obligation in respect of
Indebtedness of any other Person, and, in each case, such failure relates to
Indebtedness having a principal amount in excess of $50,000,000 when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand, early termination event or otherwise), (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Indebtedness, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness or (iii) any such Indebtedness shall become or be declared to be
due and payable, or required to be prepaid or repurchased (other than by a
regularly scheduled required

 

-107-



--------------------------------------------------------------------------------

prepayment), prior to the stated maturity thereof; provided that clauses
(ii) and (iii) above shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or

(f) Insolvency Proceedings, Etc. (i) the Borrower or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due, shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against the Borrower or any of its Material Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts, under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee or other similar official for it or for any substantial part of its
property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any of its Material Subsidiaries (but not
instituted by the Borrower or any of its Subsidiaries), either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or an order
or decree approving or ordering any of the foregoing shall be entered, or
(iii) the Borrower or any of its Material Subsidiaries shall take any corporate
action to authorize any action set forth in clauses (i) or (ii) above; or

(g) Judgments. one or more judgments, orders or decrees (or other similar
process) for the payment of money in an amount in excess of $35,000,000 in the
aggregate (to the extent not covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage), shall be rendered
against one or more of the Borrower and its Material Subsidiaries and shall
remain unpaid and either (x) enforcement proceedings shall have been commenced
by any creditor upon such judgment, injunction or order or (y) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment, injunction or order, by reason of a pending appeal or otherwise, shall
not be in effect; or

(h) ERISA. one or more ERISA Events shall occur and the amount of all
liabilities and deficiencies resulting therefrom imposed on or which could
reasonably be expected to be imposed directly on the Borrower, any of its
Subsidiaries or any Guarantor, whether or not assessed, when taken together with
amounts of all such liabilities and deficiencies for all other such ERISA Events
exceeds $35,000,000 in the aggregate; or

(i) Invalidity of Loan Documents. either:

(i) any provision of any Security Instrument or the Guaranty after delivery
thereof pursuant to this Agreement or any other Loan Document shall for any
reason, except as permitted by the Loan Documents, cease to be valid and binding
on, or enforceable against, any Loan Party which is a party thereto, or any Loan
Party shall so state in writing; or

(ii) any Security Instrument shall for any reason fail or cease to create a
valid Lien on any Collateral with an aggregate value of $10,000,000 or more
purported to be covered thereby or, except as permitted by the Loan Documents,
such Lien shall fail or cease to be a perfected and first priority Lien or any
Loan Party shall so state in writing; or

(j) Change of Control. there occurs any Change of Control.

 

-108-



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

-109-



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by any applicable
Requirement of Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have any rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Requirement of Law; provided that the meaning of such term in
Section 10.06(c) is intended to be consistent with the meaning of such term as
used in Section 5f.103-1(c) of the United States Treasury Regulations. Instead
such term is used as a matter of market custom, and is intended to create or
reflect only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or

 

-110-



--------------------------------------------------------------------------------

enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Instruments, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Administrative
Agent is further authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action, or permit the any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent to take any action, with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon any Collateral granted pursuant to any Loan Document.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable

 

-111-



--------------------------------------------------------------------------------

judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no

 

-112-



--------------------------------------------------------------------------------

such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender at the time of such
appointment and succession. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(h) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section) . The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender

 

-113-



--------------------------------------------------------------------------------

provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer with respect to the Letters of Credit
issued by Bank of America and the related L/C Obligations (which may be another
existing L/C Issuer) or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Managers, Arrangers, Co-Syndication Agents, Co-Documentation Agents
or Managing Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-114-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Stock, Stock Equivalents or debt
instruments of the acquisition vehicle or vehicles that are used to consummate
such purchase). In connection with any such bid (i) the Administrative Agent
shall be authorized to form one or more acquisition vehicles to make a bid,
(ii) to adopt documents providing for the governance of the acquisition vehicle
or vehicles (provided that any actions by the Administrative Agent with respect
to such acquisition vehicle or vehicles, including any disposition of the
assets, Stock or Stock Equivalents thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (i) of Section 10.01 of this
Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Stock, Stock Equivalents and/or debt instruments issued by
such an acquisition vehicle on account of the assignment of the Obligations to
be credit bid, all without the need for any Secured Party or acquisition vehicle
to take any further action, and (iv) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Stock, Stock
Equivalents and/or debt instruments issued by any acquisition vehicle on account
of the Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

-115-



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank, and
on behalf of their Affiliates in such capacities) and each L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements either (x) as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made or (y) notice has not been received by the Administrative
Agent from the applicable Cash Management Bank or Hedge Bank that such amounts
are then due and payable) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document (including, without limitation, in
connection with the Foreign Subsidiary Reorganization) or (iii) subject to
Section 10.01 (including Section 10.01(h)), if approved, authorized or ratified
in writing by the Required Lenders;

(b) to subordinate or release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(b), (d), (e), (f) or (h), and to
enter into any intercreditor agreement, subordination agreement or similar
agreement with respect to any such property; and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefits of the provisions of Section 8.03, the Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any Security
Instrument shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Security

 

-116-



--------------------------------------------------------------------------------

Instrument) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 or Section 4.02 (other than
Section 4.02(e)(i) or (f)) without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments, if any) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest, commitment fees or Letter of Credit
Fees at the Default Rate or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of the Administrative Agent and each affected L/C Issuer;

(g) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 10.01(h)), without the
written consent of each Lender; or

 

-117-



--------------------------------------------------------------------------------

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, or release all or substantially all of the value
of the Guaranty, in each case without the written consent of each Lender, except
to the extent the release of any Collateral or any Guarantor is permitted
pursuant to Section 9.10 (other than Section 9.10(a)(iii)) (in which case such
release may be made by the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (x) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (1) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (2) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender and (y) the
Administrative Agent, the Borrower and the applicable L/C Issuer may, without
the consent of any other Lender or L/C Issuer, make such changes as may be
necessary to incorporate provisions with respect to the issuance of Letters of
Credit in any Alternative Currency approved by such L/C Issuer. Notwithstanding
anything to the contrary contained in this Section, if the Administrative Agent
and the Borrower shall have jointly identified (each in its sole discretion) an
obvious error or omission of a technical or immaterial nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
applicable Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to

 

-118-



--------------------------------------------------------------------------------

be approved by the Required Lenders or by any other number, percentage or class
of Lenders hereunder so long as such amendment does not adversely impact any
other Lender’s ability to participate in such vote or action.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrower, the Administrative Agent, Bank of America as an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender or any other L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

-119-



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender and each L/C Issuer agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender or L/C Issuer. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Requirements of Law,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower (or with respect to a Letter of Credit Application, any
Permitted L/C Party) even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each

 

-120-



--------------------------------------------------------------------------------

notice purportedly given by or on behalf of the Borrower (or with respect to a
Letter of Credit Application, any Permitted L/C Party). All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including
MLPFS and including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, and of special and local counsel retained by the
Administrative Agent, but not any other separate counsel to the Arrangers or the
Lenders), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement (including, without limitation, the administration of any
assignment under Section 10.06 that is determined to be void ab initio) and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this

 

-121-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit,
provided that the Borrower’s obligations to pay or reimburse for legal fees and
expenses pursuant to this clause (iii) shall be limited to the reasonable and
documented legal fees and expenses of a single law firm as counsel for the
Administrative Agent and one additional law firm as counsel for all other such
parties, taken together, in each appropriate jurisdiction (which may include a
single law firm as special, local or foreign counsel acting in multiple
jurisdictions), except that in the case where any such Person determines in good
faith that a conflict of interest does or may exist in connection with such
legal representation and such Person advises the Borrower of such actual or
potential conflict of interest and engages its own separate counsel, the
reasonable and documented legal fees and expenses of such separate counsel shall
also be paid or reimbursed.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (subject to proviso (y) to this sentence below, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Contaminants on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that (x) such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (B) arises solely from disputes solely between or
among Indemnitees (except that in the event of a dispute involving the
Administrative Agent, an Arranger, any L/C Issuer or the Swing Line Lender (in
each case, acting in its capacity as such), the Administrative Agent, such
Arranger, such L/C Issuer or the Swing Line Lender, as applicable, shall be
entitled (subject to the other limitations and exceptions set forth in this
clause (b)) to the benefit of such indemnification) not relating to or in
connection with acts or omissions by the Company, any of its Subsidiaries, any
of their respective Affiliates or any other Person or entity or (C) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction and (y) the Borrower’s obligation to pay or reimburse an
Indemnitee for the reasonable fees, charges and disbursements of counsel under
this subsection (b) shall be limited to the reasonable and documented fees,
charges and disbursements of a single law firm chosen

 

-122-



--------------------------------------------------------------------------------

by the Administrative Agent as counsel for all such Indemnitees, taken together,
in each appropriate jurisdiction (which may include a single law firm as special
or local counsel acting in multiple jurisdictions), except that in the case
where an Indemnitee determines in good faith that a conflict of interest does or
may exist in connection with such legal representation and such Indemnitee
advises the Borrower of such actual or potential conflict of interest and
engages its own separate counsel, the reasonable and documented fees, charges
and disbursements of each such separate counsel shall also be paid or
reimbursed. This Section 10.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay (and without limiting any obligation of the Borrower
so to pay) any amount required under subsection (a) or (b) of this Section to be
paid by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the applicable L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for the
Borrower’s direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and/or the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

-123-



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that in each case any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding

 

-124-



--------------------------------------------------------------------------------

thereunder) determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
any separate revolving credit or term loan facilities provided pursuant to the
last paragraph of Section 10.01 in each case on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
unfunded Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of each L/C Issuer and of the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person, or (D) to any competitor of the
Borrower or any of its Subsidiaries that is primarily engaged in an Eligible
Line of Business and that has been previously identified as such, by legal
entity name, by the Borrower to the Administrative Agent and provided by the
Administrative Agent to the Lenders on the Platform, it being understood that
the Administrative Agent shall have no responsibility for maintaining or
otherwise managing any such list of competitors.

 

-125-



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Requirements of Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

-126-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Person described in Section 10.06(b)(v) that is not
permitted to be an assignee with respect to Loans or Commitments) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 3.06 and 10.13 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 10.13 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

-127-



--------------------------------------------------------------------------------

(e) Reserved.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America or any other L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, then (i) Bank of America or such other L/C
Issuer may, upon 30 days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer and/or (ii) Bank of America may, upon 30 days’ notice to the
Borrower, resign as the Swing Line Lender. In the event of any such resignation
of an L/C Issuer or the Swing Line Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer (which may be an existing
L/C Issuer) or Swing Line Lender hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of America or the applicable L/C Issuer as an L/C Issuer or of Bank of
America as the Swing Line Lender, as the case may be.

(ii) If Bank of America or any other L/C Issuer resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer
with respect to such resigning L/C Issuer (x) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and (y) such successor L/C Issuer (or another of the L/C
Issuers, as may be arranged by the Borrower) shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by the resigning L/C
Issuer and outstanding at the time of such succession, or make other
arrangements satisfactory to Bank of America or such other resigning L/C Issuer
to effectively assume the obligations of Bank of America or such other resigning
L/C Issuer with respect to such Letters of Credit. The provisions of subparts
(g)(i) and (g)(ii) of this Section shall not limit the ability of the Borrower
to appoint and remove L/C Issuers pursuant to Sections 2.03(l) and (m).

(iii) If Bank of America resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent

 

-128-



--------------------------------------------------------------------------------

required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. For purposes of this Section,
“Information” means all information received from the Borrower, any Subsidiary
or any Affiliate of the Borrower relating to the Borrower, any Subsidiary or any
Affiliate of the Borrower or any of their respective businesses, other than any
such information that is (i) available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by the
Borrower, any Subsidiary or any Affiliate of the Borrower, or (ii) is clearly
and conspicuously marked “PUBLIC” by the Borrower, which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the page thereof. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Requirements of Law, including United States Federal and state
securities laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Requirements of Law to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or such L/C Issuer
different from the branch, office or

 

-129-



--------------------------------------------------------------------------------

Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Requirements of Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

-130-



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender, or
if any Lender is subject to replacement pursuant to the last paragraph of
Section 10.01, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Requirements of Law; and

(e) in the case of an assignment resulting from a Lender becoming a
non-consenting Lender pursuant to the last paragraph of Section 10.01, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN

 

-131-



--------------------------------------------------------------------------------

CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON

 

-132-



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to the Borrower or any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any Arranger
nor any Lender has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another

 

-133-



--------------------------------------------------------------------------------

currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

[Signature Pages Follow]

 

-134-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BABCOCK & WILCOX ENTERPRISES, INC. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Bridgett J. Manduk Mowry

Name:   Bridgett J. Manduk Mowry Title:   Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender By:  

/s/ Stuart Bonomo

Name:   Stuart Bonomo Title:   Director

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender and an L/C Issuer By:  

/s/ Pierre Nicholas Rogers

Name:   Pierre Nicholas Rogers Title:   Managing Director By:  

/s/ Brendan Henghan

Name:   Brendan Henghan Title:   Director

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender and an L/C Issuer By:
 

/s/ Page Dillehunt

Name:   Page Dillehunt Title:   Managing Director By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer By:  

/s/ John Emery

Name:   John Emery Title:   Managing Director

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Adam Spreyer

Name:   Adam Spreyer Title:   Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Lender

By:  

/s/ Lauren Hom

Name:   Lauren Hom Title:   Director

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Khoa Duong

Name:   Khoa Duong Title:   Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

TD BANK, NA, as a Lender and an L/C Issuer By:  

/s/ Betty Chang

Name:   Betty Chang Title:   Senior Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as

a Lender

By:  

/s/ Jonathan F. Lindvall

Name:   Jonathan F. Lindvall Title:   Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY, as a Lender

By:  

/s/ Stuart M. Jones

Name:   Stuart M. Jones Title:   Senior Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as

a Lender

By:  

/s/ Michael C. Colella

Name:   Michael C. Colella Title:   Assistant Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

WHITNEY BANK, as a Lender By:  

/s/ Paul Cole

Name:   Paul Cole Title:   Senior Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jessica F. Sidhom

Name:   Jessica F. Sidhom Title:   Senior Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

NORTHERN TRUST COMPANY, as a Lender By:  

/s/ John Canty

Name:   John Canty Title:   Senior Vice President

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Michelle C. Phillips

Name:   Michelle C. Phillips Title:   Execution Head & Director

 

Babcock & Wilcox Enterprises, Inc.

Credit Agreement (2015)

Signature Pages



--------------------------------------------------------------------------------

Schedule 1.01(a)

Affiliate Agreements

None.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Initial Guarantors

As of the Closing Date:

 

1. Americon Equipment Services, Inc.

2. Americon, Inc.

3. Babcock & Wilcox Construction Co., Inc.

4. Babcock & Wilcox Ebensburg Power, LLC

5. Babcock & Wilcox Equity Investments, LLC

6. Babcock & Wilcox Holdings, Inc.

7. Babcock & Wilcox India Holdings, Inc.

8. Babcock & Wilcox International Sales and Service Corporation

9. Babcock & Wilcox International, Inc.

10. Babcock & Wilcox MEGTEC Holdings, Inc.

11. Babcock & Wilcox Power Generation Group, Inc.

12. Babcock & Wilcox Technology LLC1

13. Delta Power Services, LLC

14. Diamond Operating Co., Inc.

15. Diamond Power Australia Holdings, Inc.

16. Diamond Power China Holdings, Inc.

17. Diamond Power Equity Investments, Inc.

18. Diamond Power International, Inc.

19. DPS Anson, LLC

20. DPS Berlin, LLC

21. DPS Cadillac, LLC

22. DPS Florida, LLC

23. DPS Gregory, LLC

24. DPS Mecklenburg, LLC

25. DPS Piedmont, LLC

26. Ebensburg Energy, LLC

27. Ebensburg Investors Limited Partnership

28. Ebensburg Power Company

29. O&M Holding Company

30. Palm Beach Resource Recovery Corporation

31. Power Systems Operations, Inc.

32. Revloc Reclamation Service, Inc.

33. SOFCo – EFS Holdings LLC

34. MEGTEC Acquisition, LLC

 

 

1  Conversion to Babcock & Wilcox Technology, Inc. to be complete by June 30,
2015.



--------------------------------------------------------------------------------

35. MTS Asia, Inc.

36. MEGTEC Systems, Inc.

37. MEGTEC Systems Australia Inc.

38. MEGTEC India Holdings, LLC

39. MEGTEC Energy & Environmental, LLC

40. MEGTEC TurboSonic Technologies, Inc.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Revolving Credit
Commitment      Applicable Revolving
Credit Percentage  

Bank of America, N.A.

   $ 49,000,000.00         8.166666667 % 

BNP Paribas

   $ 49,000,000.00         8.166666667 % 

Crédit Agricole Corporate and Investment Bank

   $ 49,000,000.00         8.166666667 % 

JPMorgan Chase Bank, N.A.

   $ 49,000,000.00         8.166666667 % 

Wells Fargo Bank, N.A.

   $ 49,000,000.00         8.166666667 % 

Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 40,000,000.00         6.666666667 % 

Compass Bank

   $ 40,000,000.00         6.666666667 % 

TD Bank, N.A.

   $ 40,000,000.00         6.666666667 % 

US Bank, N.A.

   $ 40,000,000.00         6.666666667 % 

Branch Banking and Trust Company

   $ 40,000,000.00         6.666666667 % 

Citizens Bank of Pennsylvania

   $ 40,000,000.00         6.666666667 % 

Whitney Bank

   $ 30,000,000.00         5.000000000 % 

PNC Bank, N.A.

   $ 30,000,000.00         5.000000000 % 

Northern Trust Company

   $ 30,000,000.00         5.000000000 % 

The Bank of Nova Scotia

   $ 25,000,000.00         4.166666666 %    

 

 

    

 

 

 

TOTAL:

   $ 600,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 4.02(a)(iii)

Mortgaged Properties

A) Owned

 

  1. 20 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 – Babcock &
Wilcox Power Generation Group, Inc.

 

  2. 900 B&W Drive and East Halfmile St., West Point, Clay County, Mississippi
39773 – Babcock & Wilcox Power Generation Group, Inc.

 

  3. 3333 Copley Road, Copley, Summit County, Ohio 44321 – Babcock & Wilcox
Power Generation Group, Inc.

 

  4. 2600 E. Main Street, Lancaster, Fairfield County, Ohio 43130 – Diamond
Power International, Inc.

 

  5. 142 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 –
Babcock & Wilcox Power Generation Group, Inc.

 

  6. 180 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 –
Babcock & Wilcox Power Generation Group, Inc.

 

  7. 830 Prosper Street, De Pere, Brown County, Wisconsin 54114 – MEGTEC
Systems, Inc.

 

  8. 2840 New Germany Rd., Ebensburg, PA 15931 – Ebensburg Power Company

B) Leased

 

  1. None.



--------------------------------------------------------------------------------

Schedule 5.02

Consents

None.



--------------------------------------------------------------------------------

Schedule 5.03

Ownership of Subsidiaries

Part A: Wholly-Owned Domestic Subsidiaries:

 

Name

  

Jurisdiction of

Organization

  

Number of

Shares
Authorized

  

Number of
Shares
Outstanding

   % of Outstanding
Shares held by
Borrower (direct
or indirect)  

Americon Equipment Services, Inc.

   Delaware    1,000    1,000      100 % 

Americon, Inc.

   Delaware    1,000    100      100 % 

Babcock & Wilcox Construction Co., Inc.

   Delaware    1,000    100      100 % 

Babcock & Wilcox Ebensburg Power, LLC

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Equity Investments, LLC

   Delaware    N/A    N/A      100 % 

Babcock & Wilcox Holdings, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox India Holdings, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox International Sales and Service Corporation

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox International, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox MEGTEC Holdings, Inc.

   Delaware    1,000    1,000      100 % 

Babcock & Wilcox Power Generation Group, Inc.

   Delaware    101,000    101,000      100 % 

Babcock & Wilcox Technology, LLC

   Delaware    1,000    1,000      100 % 

Dampkraft Insurance Company1

   South Carolina    2,000,000    2,500      100 % 

Delta Power Services, LLC

   Delaware    N/A    N/A      100 % 

Diamond Operating Co., Inc.

   Delaware    1,000    1,000      100 % 

Diamond Power Australia Holdings, Inc.

   Delaware    1,000    1,000      100 % 

Diamond Power China Holdings, Inc.

   Delaware    1,000    1,000      100 % 

Diamond Power Equity Investments, Inc.

   Delaware    1,000    1,000      100 % 

Diamond Power International, Inc.

   Delaware    1,000    1,000      100 % 

DPS Anson, LLC

   Delaware    N/A    N/A      100 % 

DPS Berlin, LLC

   Delaware    N/A    N/A      100 % 

DPS Cadillac, LLC

   Delaware    N/A    N/A      100 % 

DPS Florida, LLC

   Delaware    N/A    N/A      100 % 

DPS Gregory, LLC

   Delaware    N/A    N/A      100 % 

DPS Mecklenburg, LLC

   Delaware    N/A    N/A      100 % 

DPS Piedmont, LLC

   Delaware    N/A    N/A      100 % 

Ebensburg Energy, LLC

   Delaware    N/A    N/A      100 % 

Ebensburg Investors Limited Partnership

   Pennsylvania    N/A    N/A      100 % 

Ebensburg Power Company ***

   Pennsylvania   

N/A

(Partnership)

   N/A      100 % 

MEGTEC Acquisition, LLC

   Delaware    N/A    N/A      100 % 

 

1  Captive insurance company; shares authorized and outstanding to be increased
in connection with internal restructuring.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Organization

  

Number of

Shares
Authorized

  

Number of
Shares
Outstanding

   % of Outstanding
Shares held by
Borrower (direct
or indirect)  

MEGTEC Energy & Environmental, LLC

   Delaware    N/A    N/A      100 % 

MEGTEC India Holdings, LLC

   Delaware    N/A    N/A      100 % 

MEGTEC Systems, Inc.

   Delaware    100    100      100 % 

MEGTEC Systems Australia, Inc.

   Delaware    100    100      100 % 

MEGTEC TurboSonic Technologies, Inc.

   Delaware    1000    1000      100 % 

MTS Asia, Inc.

   Delaware    3,000    100      100 % 

O&M Holding Company

   Delaware    1,000    1,000      100 % 

Palm Beach Resource Recovery Corporation

   Florida    60    60      100 % 

Power Systems Operations, Inc.

   Delaware    1,000    1,000      100 % 

Revloc Reclamation Service, Inc.

   Delaware    1,000    1,000      100 % 

SOFCo – EFS Holdings LLC

   Delaware    N/A    N/A      100 % 

 

*** The Amended & Restated Agreement of Ebensburg Power Company dated as of
June 30, 1992 restricts the transfer or hypothecation of any Stock in the
partnership. Ebensburg Power Company is a general partnership owned 50.5% by
Ebensburg Investors Limited Partnership and 49.5% by Babcock & Wilcox Ebensburg
Power, LLC



--------------------------------------------------------------------------------

Part B: Wholly-Owned Foreign Subsidiaries:

 

Name

  

Jurisdiction of

Organization

  

Number of

Shares
Authorized

  

Number of
Shares
Outstanding

   % of Outstanding
Shares held by
Borrower (direct
or indirect)  

B&W de Panama, Inc.

   Panama    100,000    100,000      100 % 

Babcock & Wilcox Monterrey Finance SARL

   Luxembourg    20,200    20,200      100 % 

B&W PGG Luxembourg Finance

   Luxembourg    6,691,621    6,691,621      100 % 

B&W PGG Luxembourg Canada Holdings

   Luxembourg    12,500    12,500      100 % 

B&W PGG Luxembourg Holdings1

   Luxembourg    5,100,677    5,100,677      100 % 

Babcock & Wilcox de Monterrey, S.A. de C.V.

   Mexico   

Common – Unlimited

Variable – 11,349,464

  

Common – 50,000

Variable – 11,349,464

     100 % 

Babcock & Wilcox Global Sales & Services

   Luxembourg    60,000    60,000      100 % 

Babcock & Wilcox Global Sales & Services-Chile SpA

   Chile    100    100      100 % 

Babcock & Wilcox India Private Limited

   India    1,000,000    675,020      100 % 

Babcock & Wilcox International Investments Co., Inc.

   Panama    100,000    100,000      100 % 

Babcock & Wilcox Power Generation Group Canada Corp.

   Nova Scotia    Unlimited    10      100 % 

Babcock & Wilcox Volund A/S

   Denmark    100,000    100,000      100 % 

Diamond Power Central & Eastern Europe s.r.o.

   Czech Republic    200,000    200,000      100 % 

Diamond Power do Brasil Limitada

   Brazil    500,000    300,000      100 % 

Diamond Power Finland OY

   Finland    600    600      100 % 

Diamond Power Machine (Hubei) Co., Inc.

   China    N/A    N/A      100 % 

Diamond Power Specialty (Proprietary) Limited

   Republic of South Africa    1,000    1      100 % 

Diamond Power Specialty Limited

   United Kingdom    500,000    500,000      100 % 

Diamond Power Sweden AB

   Sweden    5,000    5,000      100 % 

Gotaverken Miljo AB

   Sweden    5,000    5,000      100 % 

Loibl Allen-Sherman-Hoff GmbH

   Germany    300,000    1      100 % 

P. T. Babcock & Wilcox Asia

   Indonesia    1,200    800      100 % 

Servicios de Fabricacion de Valle Soleado, S.A. de C.V.

   Mexico    Unlimited    50,000      100 % 

Servicios Profesionales de Valle Soleado, S.A. de C.V.

   Mexico    Unlimited    50,000      100 % 

MEGTEC Europe Cooperatief U.A

   Netherlands    36,000    36,000      100 % 

MEGTEC IEPG BV

   Netherlands    90,000    900      100 % 

MEGTEC PPG BV

   Netherlands    90,000    900      100 % 

MTS Environmental GmbH

   Germany    25,000    25,000      100 % 

MEGTEC Systems S.A.S.

   France    328,334    81,670      100 % 

MEGTEC Systems Amal AB

   Sweden    5,000    1,000      100 % 

 

1  Among the issued and outstanding shares of B&W PGG Luxembourg Holdings are
Series A Convertible Preferred Equity Certificates (“Series A CPECs”) issued to
a Subsidiary of the Company. The Series A CPECs contain certain conversion and
repurchase rights as more fully described in the terms of the Series A CPECs.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Organization

  

Number of

Shares
Authorized

  

Number of
Shares
Outstanding

   % of Outstanding
Shares held by
Borrower (direct
or indirect)  

MEGTEC Systems AB

   Sweden    50,000    50,000      100 % 

MEGTEC Environmental Limited

   United Kingdom    100,000    50,000      100 % 

MEGTEC Systems Limited

   United Kingdom    50,000    50,000      100 % 

MEGTEC Systems India Private Limited

   India    100,000    100,000      100 % 

MEGTEC Systems (Shanghai), Ltd.

   China    N/A    N/A      100 % 

MEGTEC Thermal Energy & Environmental Technology (Shanghai), Ltd.

   China    N/A    N/A      100 % 

MEGTEC TurboSonic, Inc.

   Ontario    1,955,000    1,955,000      100 % 



--------------------------------------------------------------------------------

Part C: Subsidiaries that are not Wholly-Owned Subsidiaries:

 

Name

   Jurisdiction of
Organization    Number of
Shares
Authorized    Number of
Shares
Outstanding    % of Outstanding
Shares held by
Borrower (direct
or indirect)  

Babcock & Wilcox Conversion Services LLC

   Delaware    N/A    N/A      51 % 

Diamond Power Germany GmbH**

   Germany    125,700    125,700     


 

94.9


(119,400 shares

% 


) 

Diamond Power Services S.E.A. Ltd.

   Thailand    784    784     


 

79.7


(625 shares

% 


) 

 

** The Constituent Documents of Diamond Power Germany GmbH restrict the transfer
or hypothecation of any Stock in such Person.



--------------------------------------------------------------------------------

Schedule 5.04

Supplement to Financial Statements

None.



--------------------------------------------------------------------------------

Schedule 5.07

Litigation

 

1. McMunn Litigation

 

2. Berlin Station Litigation

 

3. ARPA Litigation

For further description on the above-referenced and other matters, reference is
hereby made to The Babcock & Wilcox Company’s annual report on Form 10-K for the
year ended December 31, 2014 and The Babcock & Wilcox Company’s quarterly report
on Form 10-Q for the quarterly period ended March 31, 2015, and the Babcock &
Wilcox Enterprises, Inc. Form 10 and all amendments thereto.



--------------------------------------------------------------------------------

Schedule 5.19(b)

Real Property

A) Owned

 

  1. 20 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 – Babcock &
Wilcox Power Generation Group, Inc.

 

  2. 900 B&W Drive and East Halfmile St., West Point, Clay County, Mississippi
39773 – Babcock & Wilcox Power Generation Group, Inc.

 

  3. 3333 Copley Road, Copley, Summit County, Ohio 44321 – Babcock & Wilcox
Power Generation Group, Inc.

 

  4. 2600 E. Main Street, Lancaster, Fairfield County, Ohio 43130 – Diamond
Power International, Inc.

 

  5. 142 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 –
Babcock & Wilcox Power Generation Group, Inc.

 

  6. 180 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 –
Babcock & Wilcox Power Generation Group, Inc.

 

  7. 830 Prosper Street, De Pere, Brown County, Wisconsin 54114 – MEGTEC
Systems, Inc.

 

  8. 2840 New Germany Rd., Ebensburg, PA 15931 – Ebensburg Power Company

 

  9. 1562 Beeson Street (and Sawburg Road), Alliance, Stark County, Ohio 44601 –
Babcock & Wilcox Technology, Inc.

B) Leased

 

  1. The Harris Building, 13204 Ballantyne Corporate Place, Suite 700 and 500,
Charlotte, NC 28277 - Babcock & Wilcox Enterprises, Inc.



--------------------------------------------------------------------------------

Schedule 7.01

Existing Indebtedness

 

1. Indebtedness in the principal amount of up to RMB 28,000,000, owed by Diamond
Power Machine (Hubei) Co., Inc.@ to Bank of China.

 

2. Indebtedness in the principal amount of up to ZAR 120,000, owed by Diamond
Power Specialty (Proprietary) Limited@ to Standard Bank of South Africa.

 

3. Indebtedness in the principal amount of up to GBP 80,000, related to a
financial bank guarantee issued on behalf of Diamond Power Specialty Limited@
under a bilateral facility for the benefit of Her Majesty’s Revenue and Customs.

Legend:

@ Foreign Subsidiary; Not a Loan Party



--------------------------------------------------------------------------------

Schedule 7.02

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 7.03

Existing Investments

 

1. Investments in Subsidiaries and Joint Ventures of the Borrower existing on
the Closing Date.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

BORROWER:

Babcock & Wilcox Enterprises, Inc.

The Harris Building

13024 Ballantyne Corporate Place, Suite 700

Charlotte, North Carolina 28277

Attention: Treasurer (with copy to General Counsel)

Telephone:

Telecopier:

Electronic Mail:

Website Address: www.babcock.com

U.S. Taxpayer Identification Number: 47-2783641

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention:

Telephone:

Telecopier:

Electronic Mail:

Account No.:

Ref: Babcock & Wilcox Enterprises, Inc., Attn: Credit Services

ABA#

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, CA 94104

Attention:

Telephone:

Telecopier:

Electronic Mail:



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Telephone:

Client Servicing E-mail Address:

General Fax:

SWIFT Address:

SWING LINE LENDER:

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention:

Telephone:

Telecopier:

Electronic Mail:

Account No.:

Ref: Babcock & Wilcox Enterprises, Inc., Attn: Credit Services

ABA#



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 11, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation, as the borrower thereunder, the Lenders, the Administrative Agent,
the Swing Line Lender and each L/C Issuer.

The undersigned hereby requests (select one):

¨    A Revolving Credit Borrowing

¨    A conversion of [Type] to [Type]

¨    A continuation of Eurocurrency Rate Loans

 

  1. On             ,          (a Business Day).

 

  2. In the amount of $        .

[principal amount to be borrowed, converted or continued]

 

  3. Comprised of         .

[Type of Revolving Credit Borrowing requested or to which an existing Revolving
Credit Borrowing is to be converted]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of      months.

 

  5. For conversions or continuations of Eurocurrency Rate Loans: Loan Number
                    

[The Revolving Credit Borrowing requested herein complies with Section 2.01 of
the Credit Agreement.]1

 

1  Applicable if requesting a Revolving Credit Borrowing.



--------------------------------------------------------------------------------

BABCOCK & WILCOX ENTERPRISES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 11, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation, as the borrower thereunder, the Lenders, the Administrative Agent,
the Swing Line Lender and each L/C Issuer.

The undersigned hereby requests a Swing Line Borrowing:

 

  1. On             ,          (a Business Day).

 

  2. In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Credit Agreement.

 

BABCOCK & WILCOX ENTERPRISES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

            ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each [Revolving Credit Loan][Swing Line Loan] (as defined in
the Credit Agreement) from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of May 11, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation, as
the borrower thereunder, the Lenders, the Administrative Agent, the Swing Line
Lender and each L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
[Revolving Credit Loan][Swing Line Loan] from the date of such [Revolving Credit
Loan][Swing Line Loan] until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. Except as
otherwise provided in Section 2.04(f) of the Credit Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement for such unpaid amount.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. [Revolving Credit Loans][Swing Line Loans] made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its [Revolving Credit
Loans][Swing Line Loans] and payments with respect thereto.

In accordance with the Credit Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

The execution and delivery of this Note shall not constitute a novation of any
indebtedness or other obligations owing to any Lender, the Administrative Agent,
any L/C Issuer or any other Secured Party under the Credit Agreement or any
other Loan Document based on facts or events occurring or existing prior to the
execution and delivery of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

BABCOCK & WILCOX ENTERPRISES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 11, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation, as the borrower thereunder, the Lenders, the Administrative Agent,
the Swing Line Lender and each L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Financial Officer/Treasurer] of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on behalf of the Borrower in his or her capacity as a
Responsible Officer of the Borrower and not in his or her individual capacity,
and that:

1.

[Use following paragraph 1 for fiscal year-end financial statements]

The Borrower has delivered the year-end consolidated audited financial
statements required by Section 6.01(b) of the Credit Agreement for the Fiscal
Year ended as of the above date, together with the report and opinion of
Borrower’s Accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

The Borrower has delivered the consolidated unaudited financial statements
required by Section 6.01(a) of the Credit Agreement for the Fiscal Quarter ended
as of the above date. Such financial statements fairly present in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries as at such date and the results of operations and cash flows of the
Borrower and its Subsidiaries for the periods indicated in accordance with GAAP
(subject only to normal year-end audit adjustments and the absence of
footnotes).

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and consolidated condition
(financial or otherwise) of the Borrower and its Subsidiaries during the
accounting period covered by such financial statements.

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and its
Subsidiaries performed and observed all their respective Obligations under the
Loan Documents, and



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Borrower and its Subsidiaries performed and observed each covenant and condition
of the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each Default and its nature and status:]

4. The financial covenant analyses and information set forth on Annex A attached
hereto are true and accurate on and as of the date of this Compliance
Certificate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .

 

BABCOCK & WILCOX ENTERPRISES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (b) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1. Assignors:                     

 

2. Assignee:                     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: Babcock & Wilcox Enterprises, Inc.

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of May 11, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders, the Administrative Agent, the
Swing Line Lender and each L/C Issuer



--------------------------------------------------------------------------------

6. Assigned Interests in the Commitment:

 

Aggregate Amount of Revolving Credit

Commitment/Revolving Credit Loans for

all Lenders2

 

Amount of Revolving

Credit Commitment/

Revolving Credit Loans

Assigned

 

Percentage Assigned of

Revolving Credit

Commitment/

Revolving Credit Loans3

 

CUSIP

Number

     

 

[7. Trade Date:                     ]4

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE By:  

 

Name:  

 

Title:  

 

 

2  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

3  Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitment/ Revolving Credit Loans of all Lenders thereunder.

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

Consented to:

BANK OF AMERICA, N.A.,

as an L/C Issuer and Swing Line Lender

By:  

 

Name:  

 

Title:  

 

[Consented to:   BABCOCK & WILCOX ENTERPRISES, INC. By:  

 

Name:  

 

Title:  

 

  ]

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it has reviewed the list of restricted Persons
posted on the Platform pursuant to Section 10.06(b)(v)(D) of the Credit
Agreement and the Assignee is not a Person to whom assignment is not permitted
pursuant to Section 10.06(b)(v)(D) thereof; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06(b) of
the Credit Agreement) and, after review of the list of restricted Persons posted
on the Platform pursuant to Section 10.06(b)(v)(D) thereof, is not a Person to
whom assignment is not permitted pursuant to Section 10.06(b)(v) thereof,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York. If the
Assignee is a Person to whom assignment is not permitted pursuant to
Section 10.06(b)(v)(D) of the Credit Agreement, the Assignor and Assignee agree
that the assignment provided herein shall be void ab initio, and that each of
them shall, jointly and severally, indemnify the Administrative Agent for any
loss, cost or expense arising from the voiding of such assignment.



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

1. Borrower or Deal Name Babcock & Wilcox Enterprises, Inc.

(i) E-mail this document with your commitment letter to: Bridgett J.
Manduk                                                  

E-mail address of recipient: bridgett.manduk@baml.com

 

 

 

2. Legal Name of Lender of Record for Signature Page:  

 

 

  Markit Entity Identifier (MEI) #                                          
       

  Fund Manager Name (if applicable)  

 

  Legal Address from Tax Document of Lender of Record:

  Country  

 

  Address  

 

  City  

 

  State/Province  

 

  Country  

 

 

 

 

3. Domestic Funding Address:

 

 

4. Eurodollar Funding Address:

 

Street Address  

 

  Street Address  

 

 

 

 

    Suite/ Mail Code  

 

  Suite/ Mail Code  

 

 

 

 

   

City  

 

  State  

 

  City  

 

  State  

 

 

Postal Code  

 

  Country  

 

  Postal Code  

 

  Country  

 

 

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

Primary Credit Contact:

 

First Name  

 

Middle Name  

 

Last Name  

 

Title  

 

Street Address  

 

Suite/Mail Code  

 

City  

 

State  

 

Postal Code  

 

Country  

 

Office Telephone #  

 

Office Facsimile #  

 

Work E-Mail Address  

 

SyndTrak E-Mail Address  

 



--------------------------------------------------------------------------------

Secondary Credit Contact:

 

First Name  

 

Middle Name  

 

Last Name  

 

Title  

 

Street Address  

 

Suite/Mail Code  

 

City  

 

State  

 

Postal Code  

 

Country  

 

Office Telephone #  

 

Office Facsimile #  

 

Work E-Mail Address  

 

SyndTrak E-Mail Address  

 

Additional Syndtrak User Access:

Enter E-Mail Addresses of any respective contact who should have access to
Syndtrak below.

SyndTrak E-Mail

Addresses: __________________________________________________________________________

 

Primary Operations Contact:

 

  Secondary Operations Contact:

First  

 

  MI  

 

  Last  

 

  First  

 

  MI  

 

  Last  

 

Title  

 

  Title  

 

Street Address  

 

  Street Address  

 

 

 

 

Suite/ Mail Code  

 

  Suite/ Mail Code  

 

 

 

 

 

City  

 

  State  

 

  City  

 

  State  

 

 

     

Postal Code  

 

  Country  

 

  Postal Code  

 

  Country  

 

 

     

Telephone  

 

  Facsimile  

 

  Telephone  

 

  Facsimile  

 

 

   

 

E-Mail Address  

 

  E-Mail Address  

 

 

 

   

SyndTrak E-Mail     SyndTrak E-Mail  

Address  

 

  Address  

 

 

Does Secondary Operations Contact need copy of notices?        YES        NO

 

Letter of Credit Contact:

 

  Draft Documentation Contact or Legal Counsel:

First  

 

  MI  

 

  Last  

 

  First  

 

  MI  

 

  Last  

 

Title  

 

  Title  

 

Street Address  

 

  Street Address  

 

 

 

 

Suite/ Mail Code  

 

  Suite/ Mail Code  

 

 

 

 



--------------------------------------------------------------------------------

City  

 

  State  

 

  City  

 

  State  

 

 

     

Postal Code  

 

  Country  

 

  Postal Code  

 

  Country  

 

 

     

Telephone  

 

  Facsimile  

 

  Telephone  

 

  Facsimile  

 

 

   

 

E-Mail Address  

 

  E-Mail Address  

 

 

 

   

6. Lender’s Fed Wire Payment Instructions:

Pay to:

 

  Bank Name  

 

 

 

 

 

 

 

 

 

     

  ABA #  

 

 

 

 

 

 

 

 

 

     

  City  

 

 

 

  State  

 

 

 

 

 

 

  Account #  

 

 

 

 

 

 

 

     

  Account Name  

 

 

 

 

 

 

 

 

 

     

  Attention  

 

 

 

 

 

 

 

 

 

     

 

 

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

  Bank Name  

 

 

 

 

 

 

 

 

 

     

  ABA #  

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

     

 

  City  

 

 

 

  State  

 

 

 

 

 

 

  Account #  

 

 

 

 

 

 

 

     

  Account Name  

 

 

 

 

 

 

 

 

 

     

  Attention  

 

 

 

 

 

 

 

 

 

     

Use Lender’s Fed Wire Payment Instructions in Section #6 above?        YES
       NO

 

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):    

 

   

 

  -  

 

   

 

   

 

   

 

 

 

 

   

 

           

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

         W-9              W-8BEN              W-8ECI              W-8EXP    
         W-8IMY

 

Tax Contact:

 

First                          MI      Last                          Title
                                                              Street Address
                                                              Suite/ Mail Code
                                                  City
                                     State                  Postal Code
                         Country                      Telephone
                     Facsimile                      E-Mail Address
                                                                         

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner) or Form W-8BEN-E, b.) Form W-8ECI (Income
Effectively Connected to a U.S. Trade or Business), or c.) Form W-8EXP
(Certificate of Foreign Government or Governmental Agency).



--------------------------------------------------------------------------------

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

 

LOGO [g43214g00b07.jpg]

 

 

9. Bank of America’s Payment Instructions:

 

Pay to:

   Bank of America, N.A.    ABA #    New York, NY    Account #    Attn:
Corporate Credit Services    Ref: Babcock & Wilcox Enterprises, Inc.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”), dated as of [                ],
2015, is made by (a) certain Subsidiaries of Babcock & Wilcox Enterprises, Inc.,
a Delaware corporation (the “Borrower”), as identified on the signature pages
hereto, and any Additional Guarantor who may become a party to this Guaranty
(such signatories and the Additional Guarantors, collectively, the “Guarantors”
and individually, a “Guarantor”), in favor of BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of the Administrative Agent, the Lenders, each L/C Issuer, the
Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.05 of the
Credit Agreement described below and the other Persons to whom the Guaranteed
Obligations are owed (collectively, the “Guaranteed Parties”) and (b) the
Borrower, in favor of the Administrative Agent for the ratable benefit of the
Hedge Banks and the Cash Management Banks (collectively, the “Borrower
Guaranteed Parties”).

Pursuant to that certain Credit Agreement dated as of May 11, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Lenders party thereto, the Administrative
Agent, the Swing Line Lender and each L/C Issuer, the Lenders have agreed to
make Credit Extensions to the Borrower upon the terms and subject to the
conditions set forth therein.

Each Guarantor will materially benefit from the Credit Extensions made and to be
made under the Credit Agreement.

Certain of the Guarantors are required to enter into this Guaranty pursuant to
the terms of the Credit Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the other Guaranteed Parties to enter into, and make their respective
Credit Extensions and other accommodations under, the Loan Documents, the
Secured Cash Management Agreements or the Secured Hedge Agreements, as
applicable, the Borrower and the Guarantors hereby agree with the Administrative
Agent, for the ratable benefit of the Borrower Guaranteed Parties and the
Guaranteed Parties, as applicable, as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings herein that are assigned to such terms in the Credit
Agreement. The following terms when used herein shall have the meanings set
forth below:

“Additional Guarantor” means each Person which hereafter becomes a Guarantor
pursuant to Section 19 hereof and, if applicable, Section 6.22 of the Credit
Agreement.

“Borrower Guaranteed Obligations” has the meaning set forth in Section 2(b).

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (a) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but



--------------------------------------------------------------------------------

excluding the obligations of the Guarantors hereunder) of the Guarantors other
than the maker of such Excess Payment; provided that for purposes of calculating
the Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.

“Guaranteed Obligations” has the meaning set forth in Section 2(a).

“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided that for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Guaranteed Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment.

2. Guaranty.

(a) Each Guarantor hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of (i) all
Obligations, including any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of the Borrower to any Guaranteed Party arising under the Credit
Agreement, any other Loan Document, any Secured Cash Management Agreement or any
Secured Hedge Agreement and (ii) all Obligations of any Subsidiary of the
Borrower in the nature of Secured Cash Management Agreements or Secured Hedge
Agreements, in each case including all renewals, extensions, amendments,
restatements and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Administrative Agent or any other Guaranteed Party in
connection with the collection or enforcement thereof, and in each case whether
recovery upon such indebtedness and liabilities may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against any Guarantor or the Borrower under any Debtor
Relief Laws, and including interest that accrues after the commencement by or
against the Borrower of any proceeding under any Debtor Relief Laws
(collectively, the “Guaranteed Obligations”); provided that the Guaranteed
Obligations shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

(b) The Borrower hereby absolutely and unconditionally guarantees, as a guaranty
of payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of all
Obligations, including any and all existing and future indebtedness and
liabilities of

 

2



--------------------------------------------------------------------------------

every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
any Subsidiary of the Borrower to any Borrower Guaranteed Party arising under
any Secured Cash Management Agreement or any Secured Hedge Agreement (including
all renewals, extensions, amendments, restatements and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by the
Administrative Agent or any other Borrower Guaranteed Party in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Borrower under any Debtor Relief Laws, and including interest that
accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Borrower Guaranteed
Obligations”).

(c) The books and records of the Administrative Agent and the books and records
of each Guaranteed Party or Borrower Guaranteed Party, as applicable, showing
the amount of the Guaranteed Obligations or Borrower Guaranteed Obligations, as
applicable, shall be admissible in evidence in any action or proceeding, and
shall be conclusive absent manifest error of the amount of the Credit Extensions
and the interest and payments thereon. This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or the Borrower Guaranteed Obligations, as applicable, or any
instrument or agreement evidencing any Guaranteed Obligations or Borrower
Guaranteed Obligations, as applicable, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations or the
Borrower Guaranteed Obligations, as applicable, which might otherwise constitute
a defense to the obligations of the Borrower or each Guarantor under this
Guaranty, and the Borrower and such Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.

3. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by Requirement of Law to make such deduction or withholding and
each Guarantor shall, jointly and severally, pay and indemnify each Guaranteed
Party for Indemnified Taxes and Other Taxes to the extent the Borrower would be
required to do so pursuant to Section 3.01 of the Credit Agreement. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty as to such
Guarantor.

4. Rights of Guaranteed Parties. Each Guarantor consents and agrees that, to the
extent permitted by the Credit Agreement and the other Loan Documents, as
applicable, the Guaranteed Parties may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof, (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations, (c) apply such
security and direct the order or manner of sale thereof as the Guaranteed
Parties in their sole discretion may determine and (d) release or substitute one
or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, such Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

 

3



--------------------------------------------------------------------------------

5. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other Guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Guaranteed Party) of the liability of the Borrower other than payment and
performance in full of the Guaranteed Obligations, (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower, (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder, (d) any right to require any Guaranteed Party
to proceed against the Borrower, proceed against or exhaust any security for the
Guaranteed Obligations, or pursue any other remedy in any Guaranteed Party’s
power whatsoever, (e) any benefit of and any right to participate in any
security now or hereafter held by any Guaranteed Party and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by Requirement of Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

6. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

7. Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until the termination of this Guaranty in
accordance with its terms. If any amounts are paid to any Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent (for the benefit of itself and the other Guaranteed
Parties) to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.

8. Contribution. Subject to Section 7, each Guarantor hereby agrees with each
other Guarantor that if any Guarantor shall make an Excess Payment, such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share of such Excess
Payment. The payment obligations of any Guarantor under this Section shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been paid and performed in full,
and no Guarantor shall exercise any right or remedy under this Section against
any other Guarantor until such Guaranteed Obligations have been paid and
performed in full. Each Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. This Section shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Requirement of Law against the Borrower in respect of
any payment of Guaranteed Obligations.

9. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guarantee of all Guaranteed Obligations, now or hereafter existing, and shall
remain in full force and effect with respect to each of the Guarantors not
otherwise released from their obligations hereunder pursuant to Section 22(b),
until the termination of this Guaranty in accordance with its terms.
Notwithstanding anything to the contrary, this Guaranty shall continue in full
force and effect or be revived, as the case

 

4



--------------------------------------------------------------------------------

may be, if any payment by or on behalf of the Borrower or any Guarantor is made,
or any Guaranteed Party exercises its right of setoff, in respect of the
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Guaranteed Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not any Guaranteed Party is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

10. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of any Guaranteed Party or
resulting from such Guarantor’s performance under this Guaranty, to the payment
in full in cash of all Guaranteed Obligations; provided that, unless an Event of
Default has occurred and is continuing, the Borrower may make payments with
respect to obligations and indebtedness of the Borrower owing to such Guarantor
as permitted by the Credit Agreement and ordinary course payments pursuant to
the Borrower’s and its Subsidiaries’ cash management system. If the
Administrative Agent so requests when an Event of Default has occurred and is
continuing, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Administrative Agent and the proceeds thereof, as well as any other amounts
received by such Guarantor in violation of this Section, shall be paid over to
the Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty.

11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Borrower or any Guarantor under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Administrative Agent.

12. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other Guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other Guarantor
as such Guarantor requires, and that no Guaranteed Party has a duty, and such
Guarantor is not relying on any Guaranteed Party at any time, to disclose to
such Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other Guarantor (such Guarantor waiving any
duty on the part of any Guaranteed Parties to disclose such information and any
defense relating to the failure to provide the same).

13. Representations and Warranties. Each Guarantor represents and warrants that
each representation and warranty contained in Article V of the Credit Agreement
to the extent such representation and warranty relates to such Guarantor is true
and correct in all material respects (or, with respect to representations and
warranties qualified by a materiality or a Material Adverse Effect standard, in
all respects) to the extent set forth therein and except for such of those
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (or, with respect to representations and
warranties qualified by a materiality or a Material Adverse Effect standard, in
all respects) to the extent set forth therein as of such earlier date, as if
made by such Guarantor herein; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 13, be deemed to be a reference to such Guarantor’s knowledge.

 

5



--------------------------------------------------------------------------------

14. Amendments; Etc. None of the terms or provisions of this Guaranty may be
waived, amended, supplemented or otherwise modified, nor any consent be given,
except in accordance with Section 10.01 of the Credit Agreement.

15. Notices. All notices and communications hereunder or under any Joinder
Agreement as set forth in Section 19 shall be given to the addresses and
otherwise made in accordance with Section 10.02 of the Credit Agreement;
provided that notices and communications to the Guarantors shall be directed to
the Guarantors at the address of the Borrower set forth in Section 10.02 of the
Credit Agreement.

16. Expenses; Indemnification and Survival. Without limitation on any other
obligations of each Guarantor or remedies of the Administrative Agent or any
other Guaranteed Party under this Guaranty, each Guarantor shall, to the fullest
extent permitted by Requirement of Law, indemnify, defend and save and hold
harmless the Administrative Agent and each other Guaranteed Party from and
against, and shall pay on demand, any and all damages, losses, liabilities and
out-of-pocket expenses (including attorneys’ fees and expenses) that may be
suffered or incurred by the Administrative Agent or any other Guaranteed Party
in connection with or as a result of any failure of any Guaranteed Obligations
to be the legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms. The obligations of such
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty in accordance with its
terms.

17. Right of Setoff; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL; Judgment Currency. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting the
general applicability of the foregoing and the terms of the other Loan Documents
to this Guaranty and the parties hereto, the terms of Sections 10.08, 10.14,
10.15 and 10.18 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis, with each reference to the “Borrower” therein (whether express
or by reference to the Borrower as a “party” thereto) being a reference to the
Guarantors, and the parties hereto agree to such terms.

18. Counterparts; Electronic Execution. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Guaranty.

19. Additional Guarantors. At any time after the date of this Guaranty, one or
more additional Persons may become a party hereto by executing and delivering to
the Administrative Agent a Joinder Agreement pursuant to Section 6.22 of the
Credit Agreement. Immediately upon such execution and delivery of such Joinder
Agreement (and without any further action), each such additional Person will
become a party to this Guaranty as a “Guarantor” and have all of the rights and
obligations of a Guarantor hereunder and this Guaranty shall be deemed amended
by such Joinder Agreement. Attached hereto as Exhibit A is a form of Joinder
Agreement.

20. Miscellaneous. No failure by any Guaranteed Party to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent and each Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by any Guarantor or any other guarantor for the benefit of the
Guaranteed Parties or any term or provision thereof.

 

6



--------------------------------------------------------------------------------

21. Acknowledgments. Each Guarantor hereby acknowledges that (a) it has been
advised by counsel in the negotiation, execution and delivery of this Guaranty
and the other Loan Documents to which it is a party and (b) it has received a
copy of the Credit Agreement and the other Loan Documents and has reviewed and
understands the same.

22. Termination; Release.

(a) At such time as the Loans and the other Obligations (other than
(i) contingent indemnification obligations and (ii) Obligations in respect of
Secured Cash Management Agreements and Secured Hedge Agreements either (A) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (B) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) shall have been paid in full, the
Commitments under the Credit Agreement have been terminated or expired and each
Letter of Credit issued under the Credit Agreement shall be Cash Collateralized
or no longer outstanding (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made), this Guaranty and all obligations (other than
those expressly stated to survive such termination or as may be reinstated after
such termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party.

(b) At the request and sole expense of the Borrower, a Guarantor shall be
released from its obligations hereunder in the event that all the Stock and
Stock Equivalents in such Guarantor shall be sold or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least three Business Days (or
such lesser period permitted in writing by the Administrative Agent) prior to
the date of the proposed release, a written request for such release identifying
the relevant Guarantor and the terms of the relevant sale or other disposition
in reasonable detail, including the price thereof and any expenses incurred in
connection therewith, together with a certification by the Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents.

23. Subordination of Intercompany Debt. Each Guarantor agrees that, to the
extent it owes any Indebtedness to any Subsidiary of the Borrower that is not a
Guarantor, payment of the principal of, and interest on and other charges with
respect to, such Indebtedness is expressly subordinated and subject in right of
payment to the prior payment in full of all obligations of such Guarantor under
the Loan Documents, and such Guarantor agrees not to make any payment or
prepayment, whether required or optional, of principal, interest or other
charges on or with respect to any such Indebtedness if an Event of Default under
Sections 8.01(a), (b) or (f) of the Credit Agreement shall have occurred and be
continuing. Each Guarantor that owes any Indebtedness to any Subsidiary of the
Borrower agrees to cause the payee of such Indebtedness to acknowledge the terms
of this Section 23, either by (i) having such Subsidiary execute an
Acknowledgment of Subordination of Intercompany Debt in the form attached to
this Guaranty as Exhibit B and delivering such Acknowledgment of Subordinated
Intercompany Debt to the Administrative Agent, or (ii) otherwise including the
substance of this Section 23 in the documentation for the Intercompany Debt and
delivering such documentation to the Administrative Agent.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to be
duly executed as of the date first above written.

 

BORROWER:     BABCOCK & WILCOX ENTERPRISES, INC.     By:  

 

    Name:       Title:   GUARANTORS:     BABCOCK & WILCOX HOLDINGS, INC.     By:
 

 

    Name:       Title:      

BABCOCK & WILCOX POWER GENERATION
GROUP, INC.1

    BABCOCK & WILCOX TECHNOLOGY, LLC2     By:  

 

    Name:       Title:       AMERICON EQUIPMENT SERVICES, INC.     AMERICON,
INC.     BABCOCK & WILCOX CONSTRUCTION CO., INC.     BABCOCK & WILCOX EBENSBURG
POWER, LLC     BABCOCK & WILCOX EQUITY INVESTMENTS, INC.     BABCOCK & WILCOX
INDIA HOLDINGS, INC.    

BABCOCK & WILCOX INTERNATIONAL SALES

    AND SERVICE CORPORATION

    BABCOCK & WILCOX INTERNATIONAL, INC.     DELTA POWER SERVICES, LLC    
DIAMOND OPERATING CO., INC.     DIAMOND POWER AUSTRALIA HOLDINGS, INC.    
DIAMOND POWER CHINA HOLDINGS, INC.     DIAMOND POWER EQUITY INVESTMENTS, INC.  
  DIAMOND POWER INTERNATIONAL, INC.     By:  

 

    Name:       Title:  

 

1  Entity name to be changed to The Babcock & Wilcox Company in connection with
the Spin-Off.

2  Babcock & Wilcox Technology, Inc. will convert to an LLC sometime in May 2015

 

Babcock & Wilcox Enterprises, Inc.

Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

   DPS ANSON, LLC    DPS BERLIN, LLC    DPS CADILLAC, LLC    DPS FLORIDA, LLC   
DPS GREGORY, LLC    DPS MECKLENBURG, LLC    DPS PIEDMONT, LLC    EBENSBURG
ENERGY, LLC    O&M HOLDING COMPANY    PALM BEACH RESOURCE RECOVERY CORPORATION
   POWER SYSTEMS OPERATIONS, INC.    REVLOC RECLAMATION SERVICE, INC.    SOFCO -
EFS HOLDINGS LLC    By:   

 

   Name:       Title:       EBENSBURG INVESTORS LIMITED PARTNERSHIP    EBENSBURG
POWER COMPANY    By:    BABCOCK & WILCOX EBENSBURG POWER, INC.    Its:   
General Partner    By:   

 

   Name:       Title:       BABCOCK & WILCOX MEGTEC HOLDINGS, INC.    MEGTEC
ACQUISITION, LLC    MEGTEC SYSTEMS, INC.    MTS ASIA, INC.    MEGTEC SYSTEMS
AUSTRALIA INC.    MEGTEC INDIA HOLDINGS, LLC    MEGTEC ENERGY & ENVIRONMENTAL,
LLC    MEGTEC TURBOSONIC TECHNOLOGIES, INC.    By:   

 

   Name:       Title:   

 

Babcock & Wilcox Enterprises, Inc.

Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Bridgett J. Manduk Title:   Vice President

 

Babcock & Wilcox Enterprises, Inc.

Guaranty Agreement

Signature Pages



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”) dated as of             , 20     between
                    , a                      (the “New Subsidiary”), and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) under that certain Credit Agreement, dated as of May 11, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation, as the borrower thereunder (the “Borrower”), the Lenders party
thereto, the Administrative Agent, the Swing Line Lender and each L/C Issuer
(each as defined therein). All capitalized terms used and not defined herein
shall have the meanings given thereto in the Credit Agreement or the applicable
Loan Document referred to herein.

The Borrower desires to or is required by Section 6.22 of the Credit Agreement
to cause the New Subsidiary to become a “Guarantor”.

Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Guaranteed Parties:

1. The New Subsidiary hereby agrees that by execution of this Agreement it is a
Guarantor (as defined in the Guaranty) under the Guaranty as if a signatory
thereof on the Closing Date, and the New Subsidiary (a) shall comply with, and
be subject to, and have the benefit of, all of the terms, conditions, covenants,
agreements and obligations set forth in the Guaranty and (b) hereby makes each
representation and warranty of a Guarantor, as set forth in the Guaranty. The
New Subsidiary hereby agrees that (i) each reference to a “Guarantor” or the
“Guarantors” in the Guaranty and the other Loan Documents shall include the New
Subsidiary and (ii) each reference to the “Guaranty” as used therein shall mean
the Guaranty as supplemented hereby and as otherwise amended, restated,
supplemented or otherwise modified prior to the date hereof. Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary
hereby, jointly and severally together with the other Guarantors, guarantees to
the Administrative Agent, for the benefit of the Guaranteed Parties, as provided
in the Guaranty, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

2. The New Subsidiary hereby agrees that by execution of this Agreement it is a
Grantor (as defined in the Collateral Agreement) under the Collateral Agreement
as if a signatory thereof on the Closing Date, and the New Subsidiary (a) shall
comply with, and be subject to, and have the benefit of, all of the terms,
conditions, covenants, agreements and obligations set forth in the Collateral
Agreement and (b) hereby makes each representation and warranty of a Grantor, as
set forth in the Collateral Agreement. The New Subsidiary hereby agrees that
(i) each reference to a “Grantor” or the “Grantors” in the Collateral Agreement
and the other Loan Documents shall include the New Subsidiary, (ii) each
reference to the “Collateral Agreement” as used therein shall mean the
Collateral Agreement as supplemented hereby and as otherwise amended, restated,
modified or supplemented as of the date hereof and (iii) each reference to a
“Collateral” in the Collateral Agreement and the other Loan Documents shall
include all Collateral (as defined in the Collateral Agreement) of the New
Subsidiary (other than any of New Subsidiary’s Excluded Assets). Without
limiting the generality of the foregoing terms of this paragraph 2, the New
Subsidiary hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right of setoff
against, any and all right, title and interest, whether now or hereafter owned
or acquired, of the New Subsidiary in and to the Collateral of the New
Subsidiary.



--------------------------------------------------------------------------------

3. Attached hereto as Annex A are supplements to Schedules 5.03 and 5.19(b) of
the Credit Agreement and each of the Schedules to the Collateral Agreement to
the extent such Schedules have or will change after the execution and delivery
hereof (which supplements include, as of the date hereof, all information
required to be provided therein with respect to the New Subsidiary).

4. All notices and communications to the New Subsidiary shall be given to the
address of the Borrower set forth in, and otherwise made in accordance with,
Section 10.02 of the Credit Agreement.

5. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Guaranteed Parties of the guarantee by the New Subsidiary under the Guaranty
upon the execution of this Agreement by the New Subsidiary.

6. The New Subsidiary hereby acknowledges that (a) it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is deemed a party and (b) it has received a
copy of the Credit Agreement and the other Loan Documents and has reviewed and
understands the same.

7. This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

8. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.

 

[                    ], as Guarantor By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX A

Supplemental Schedules

Schedules to Credit Agreement

Schedules to Collateral Agreement



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGMENT OF SUBORDINATION OF INTERCOMPANY DEBT

Reference is made to the Guaranty Agreement dated as of [            ], 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”) among Babcock & Wilcox Enterprises, Inc., a Delaware corporation
(the “Borrower”), and certain of its Subsidiaries (the Borrower and such
Subsidiaries, the “Loan Parties”) in favor of Bank of America, N.A., as
Administrative Agent for the benefit of the Guaranteed Parties. Unless otherwise
defined herein, capitalized terms used herein shall have the meanings given to
them in the Guaranty.

The undersigned, a Subsidiary of the Borrower, has or may in the future loan
money to a Loan Party (collectively, the “Intercompany Indebtedness”). The
undersigned hereby agrees that all Intercompany Indebtedness owed to the
undersigned by any Loan Party is expressly subordinated and subject in right of
payment to the prior payment in full of all obligations of such Loan Party under
the Loan Documents, and the undersigned further agrees not to accept any payment
or prepayment, whether required or optional, of principal, interest or other
charges on or with respect to any such Intercompany Indebtedness if an Event of
Default under Sections 8.01(a), (b) or (f) of the Credit Agreement shall have
occurred and be continuing. Any payment received in contravention of the
foregoing subordination terms shall be promptly turned over to the
Administrative Agent, and until so turned over, shall be held by the undersigned
in trust for the Guaranteed Parties, segregated from other funds of the
undersigned.

 

[SUBSIDIARY] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COLLATERAL AGREEMENT

 

 

 

PLEDGE AND SECURITY AGREEMENT

made by

BABCOCK & WILCOX ENTERPRISES, INC.

and certain Subsidiaries of the Borrower

in favor of

BANK OF AMERICA, N.A., as Administrative Agent,

for the ratable benefit of the Secured Parties

Dated as of [            ], 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINED TERMS

     1   

1.1.      

 

Definitions

     1   

1.2.      

 

Other Definitional Provisions

     6   

SECTION 2.

 

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

     6   

2.1.      

 

Grant of Security Interest

     6   

2.2.      

 

Continuing Liability Under Collateral

     7   

2.3.      

 

Foreign Action

     7   

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

     7   

3.1.      

 

Representations in Credit Agreement

     7   

3.2.      

 

Title; No Other Liens

     8   

3.3.      

 

Perfected First Priority Liens

     8   

3.4.      

 

Name; Jurisdiction of Organization, etc

     8   

3.5.      

 

Inventory and Equipment

     9   

3.6.      

 

Types of Collateral

     9   

3.7.      

 

Investment Property

     9   

3.8.      

 

Receivables

     10   

3.9.      

 

Intellectual Property

     10   

3.10.    

 

Commercial Tort Claims

     11   

3.11.    

 

Contracts

     11   

SECTION 4.

 

COVENANTS

     12   

4.1.      

 

Covenants in Credit Agreement

     12   

4.2.      

 

Delivery and Control of Instruments, Chattel Paper, Negotiable Documents and
Investment Property

     12   

4.3.      

 

Maintenance of Insurance

     12   

4.4.      

 

Payment of Obligations

     13   

4.5.      

 

Maintenance of Perfected Security Interest; Further Documentation

     13   

4.6.      

 

Changes in Locations, Name, Jurisdiction of Incorporation, etc

     13   

4.7.      

 

Notices

     14   

4.8.      

 

Investment Property

     14   

4.9.      

 

Receivables

     15   

4.10.    

 

Intellectual Property

     15   

4.11.    

 

Contracts

     18   



--------------------------------------------------------------------------------

         Page  

4.12.    

 

Commercial Tort Claims

     18   

SECTION 5.

 

REMEDIAL PROVISIONS

     18   

5.1.      

 

Certain Matters Relating to Receivables

     18   

5.2.      

 

Communications with Obligors; Grantors Remain Liable

     19   

5.3.      

 

Pledged Securities

     19   

5.4.      

 

Proceeds to be Turned Over To Administrative Agent

     20   

5.5.      

 

Application of Proceeds

     20   

5.6.      

 

Code and Other Remedies

     20   

5.7.      

 

Private Sales, etc

     22   

5.8.      

 

Deficiency

     22   

SECTION 6.

 

THE ADMINISTRATIVE AGENT

     22   

6.1.      

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc

     22   

6.2.      

 

Duty of Administrative Agent

     24   

6.3.      

 

Execution of Financing Statements

     24   

6.4.      

 

Authority of Administrative Agent

     25   

6.5.      

 

Appointment of Co-Administrative Agents

     25   

SECTION 7.

 

MISCELLANEOUS

     25   

7.1.      

 

Amendments in Writing

     25   

7.2.      

 

Notices

     25   

7.3.      

 

No Waiver by Course of Conduct; Cumulative Remedies

     25   

7.4.      

 

Enforcement Expenses; Indemnification

     25   

7.5.      

 

Successors and Assigns

     26   

7.6.      

 

Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL

     26   

7.7.      

 

Counterparts

     26   

7.8.      

 

Severability

     26   

7.9.      

 

Section Headings

     27   

7.10.    

 

Integration

     27   

7.11.    

 

Acknowledgments

     27   

7.12.    

 

Additional Grantors

     27   

7.13.    

 

Releases; Termination of this Agreement

     27   

 

ii



--------------------------------------------------------------------------------

Schedule 3.3 – Perfected First Priority Liens

Schedule 3.4 – Name; Jurisdiction of Organization, etc

Schedule 3.5 – Inventory and Equipment

Schedule 3.7 – Investment Property

Schedule 3.9 – Intellectual Property

Schedule 3.10 – Commercial Tort Claims

Exhibit A – Intellectual Property Notices



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of [            ], 2015, made by
each of the signatories hereto (together with any other grantor that may become
a party hereto as provided herein, the “Grantors”), in favor of BANK OF AMERICA,
N.A., as administrative agent (in such capacity and together with its successors
in such capacity, the “Administrative Agent”) for the benefit of the Secured
Parties in connection with that certain Credit Agreement dated as of May 11,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among BABCOCK & WILCOX ENTERPRISES, INC., a
Delaware corporation, as the borrower thereunder, the Lenders, the
Administrative Agent, the Swing Line Lender and the L/C Issuers.

Pursuant to the Credit Agreement, the Lenders have severally agreed to make
Credit Extensions to the Borrower.

This Agreement is required by the terms of the Credit Agreement.

In consideration of the mutual covenants and agreements contained herein and in
the other Loan Documents, the parties hereto covenant and agree as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC: Accounts,
Account Debtor, As-Extracted Collateral, Certificated Security, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Commodity
Intermediary, Consumer Goods, Deposit Account, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Financial Asset, Fixtures, General Intangibles,
Goods (as defined in Article 9 of the New York UCC), Instruments, Inventory,
Letter-of-Credit Rights, Manufactured Homes, Money, Payment Intangibles,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 4.10(i).

“Agreement” shall mean this Pledge and Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Collateral” shall have the meaning assigned to such term in Section 2.1.

“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Sections 5.1 or 5.4.

“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies) and investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all Money, notes, certificates of deposit, checks and other
instruments from time to time hereafter delivered to or otherwise possessed by
the Administrative Agent for or on behalf of any Grantor



--------------------------------------------------------------------------------

in substitution for, or in addition to, any or all of the Collateral; and all
interest, dividends, cash, instruments and other property from time to time
received in, receivable or otherwise distributed to the Collateral Account in
respect of or in exchange for any or all of the items constituting Collateral.

“Contracts” shall mean all contracts and agreements between any Grantor and any
other Person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (a) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (b) all rights of any Grantor to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect thereto, (c) all
rights of any Grantor to damages arising thereunder and (d) all rights of any
Grantor to terminate and to perform and compel performance of, such Contracts
and to exercise all remedies thereunder.

“Copyright Licenses” shall mean any agreement, whether written or oral, naming
any Grantor as licensor or licensee (including those listed in Schedule 3.9(a)
(as such schedule may be amended or supplemented from time to time)), granting
any right in, to or under any Copyright, including the grant of rights to
publicly perform, display, copy, prepare derivative works or distribute under
any Copyright. This term shall exclude implied licenses and any rights obtained
or granted under a copyright pursuant to the doctrines of first sale or
estoppel.

“Copyrights” shall mean (a) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including those listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time)), all registrations
and recordings thereof, and all applications in connection therewith and rights
corresponding thereto throughout the world, including all registrations,
recordings and applications in the United States Copyright Office, and all Mask
Works (as defined in 17 USC 901), (b) the right to, and to obtain, all
extensions and renewals thereof, and the right to sue for past, present and
future infringements of any of the foregoing, (c) all proceeds of the foregoing,
including license, royalties, income, payments, claims, damages, and proceeds of
suit and (d) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

“Excluded Assets” shall mean:

(a) any lease, license, contract, property right or agreement to which any
Grantor is a party or any of its rights or interests thereunder if, and only for
so long as, the grant of a security interest hereunder shall constitute or
result in a breach, termination or default under any such lease, license,
contract, property right or agreement (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity); provided, however, that such security interest shall
attach immediately to any portion of such lease, license, contract, property
rights or agreement that does not result in any of the consequences specified
above;

(b) all Security Entitlements, Securities Accounts, Deposit Accounts, Financial
Assets, Letter-of-Credit Rights (other than Letter-of-Credit Rights constituting
a Supporting Obligation), Commodity Contracts and Commodity Accounts to which
any Grantor has any right, title or interest;

(c) the Excluded Stock; and

 

2



--------------------------------------------------------------------------------

(d) all cars, trucks, trailers and other vehicles covered by a certificate of
title under the laws of any state to which any Grantor has any right, title or
interest.

“Excluded Stock” shall mean:

(e) the Voting Stock of any Foreign Subsidiary in excess of 65% of the
outstanding Voting Stock of such Foreign Subsidiary;

(f) the Stock and Stock Equivalents of any Captive Insurance Subsidiary;

(g) the Stock and Stock Equivalents of any Joint Venture to the extent that the
Constituent Documents of such Joint Venture prohibit such a security interest to
be granted to the Administrative Agent; and

(h) the Stock and Stock Equivalents of (i) any Subsidiary that is not a Loan
Party or (ii) any Joint Venture, to the extent that such Subsidiary or Joint
Venture has incurred Non-Recourse Indebtedness the terms of which either
(A) require security interests in such Stock and Stock Equivalents to be granted
to secure such Non-Recourse Indebtedness or (B) prohibit such a security
interest to be granted to the Administrative Agent.

“Grantors” shall have the meaning assigned to such term in the preamble.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).

“Intellectual Property” shall mean the collective reference to all intellectual
property rights whether arising under United States, multinational or foreign
laws or otherwise, including the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets and the Trade Secret Licenses.

“Intellectual Property Security Agreement” shall mean a Notice of Grant of
Security Interest in substantially the form of Exhibit A or such other form as
may be approved by the Administrative Agent and the applicable Grantor.

“Intercompany Note” shall mean any promissory note evidencing Indebtedness
permitted to be incurred pursuant to Section 7.01(f) of the Credit Agreement
with respect to any outstanding intercompany obligations and advances owed by or
to a Loan Party.

“Investment Property” shall mean the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Excluded Stock), including all Certificated Securities and
Uncertificated Securities and (b) whether or not otherwise constituting
“investment property,” all Pledged Notes and all Pledged Equity Interests.

“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).

“Material Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(b).

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).

 

3



--------------------------------------------------------------------------------

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to make, use, import, offer for
sale, or sell any invention covered in whole or in part by a Patent, including
any of the foregoing listed in Schedule 3.9(a) (as such schedule may be amended
or supplemented from time to time). This term shall exclude implied licenses and
any rights obtained or granted under a patent pursuant to the doctrines of
exhaustion or estoppel.

“Patents” shall mean (a) all United States patents, patents issued by any other
country, union of countries or any political subdivision of any of the
foregoing, and all reissues and extensions thereof, including any of the
foregoing listed in Schedule 3.9(a) (as such schedule may be amended or
supplemented from time to time), (b) all patent applications pending in the
United States or any other country or union of countries or any political
subdivision of any of the foregoing and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing listed in Schedule
3.9(a) (as such schedule may be amended or supplemented from time to time),
(c) all rights to, and to obtain, any reissues or extensions of the foregoing
and (d) all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages and proceeds of suit.

“Pledged Equity Interests” means the Pledged Interests, including the Stock and
Stock Equivalents of the Subsidiaries owned by such Grantor as set forth on
Schedule 3.7(a) (as such schedule may be amended or supplemented from time to
time), in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

(a) all Stock and Stock Equivalents representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(b) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Stock and Stock Equivalents of the successor Person formed by or resulting
from such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of a Grantor.

“Pledged LLC/Partnership Interests” means, with respect to any Grantor, the
entire partnership, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such partnership, limited partnership or
limited liability company, as applicable, by separate agreement or otherwise.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 3.7(b) (as such schedule may
be amended or supplemented from time to time) and all Intercompany Notes at any
time issued to or held by any Grantor (other than (a) promissory notes in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business and (b) promissory notes constituting Cash
Equivalents that are held by any Grantor).

 

4



--------------------------------------------------------------------------------

“Pledged Securities” shall mean the collective reference to the Pledged Notes
and the Pledged Equity Interests.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Secured Obligations” shall mean (a) with respect to the Borrower, the
Obligations and the Borrower Guaranteed Obligations (as defined in the Guaranty)
and (b) with respect to each Grantor other than the Borrower, such Grantor’s
Guaranteed Obligations (as defined in the Guaranty).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to in Schedule 3.9(a) (as such schedule
may be amended or supplemented from time to time). This term shall exclude
implied licenses and any rights obtained or granted under a trademark pursuant
to the doctrines of first sale or estoppel.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, designs and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country, union of countries, or any political subdivision of any of the
foregoing, or otherwise, and all common-law rights related thereto, including
any of the foregoing listed in Schedule 3.9(a) (as such schedule may be amended
or supplemented from time to time), (b) the right to, and to obtain, all
renewals thereof, (c) the goodwill of the business symbolized by the foregoing
and (d) the right to sue for past, present and future infringements or dilution
of any of the foregoing or for any injury to goodwill, and all proceeds of the
foregoing, including royalties, income, payments, claims, damages and proceeds
of suit.

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret, including any of the foregoing listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time). This term shall
exclude implied licenses and any rights obtained or granted under a trade secret
pursuant to the doctrine of estoppel.

“Trade Secrets” shall mean (a) all trade secrets and all other confidential or
proprietary information and know how whether or not reduced to a writing or
other tangible form, (b) all documents and things embodying, incorporating or
describing such Trade Secrets, and (c) the right to sue for past, present and
future misappropriations of any Trade Secret and all proceeds of the foregoing,
including royalties, income, payments, claims, damages and proceeds of suit.

 

5



--------------------------------------------------------------------------------

1.2. Other Definitional Provisions. Without limiting the general applicability
of the terms of the other Loan Documents to this Agreement and the parties
hereto, the terms of Sections 1.02 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

SECTION 2. GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

2.1. Grant of Security Interest. Each Grantor hereby grants and pledges to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
following property, in each case, wherever located and whether now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Secured Obligations:

(a) all Accounts;

(b) all As-Extracted Collateral;

(c) all Chattel Paper;

(d) all Collateral Accounts and all Collateral Account Funds;

(e) all Commercial Tort Claims from time to time specifically described on
Schedule 3.10;

(f) all Contracts;

(g) all Documents;

(h) all Equipment;

(i) all Fixtures;

(j) all General Intangibles;

(k) all Goods;

(l) all Instruments;

(m) all Insurance;

(n) all Intellectual Property;

(o) all Inventory;

(p) all Investment Property;

(q) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon; and

 

6



--------------------------------------------------------------------------------

(r) to the extent not otherwise included, all Proceeds, goodwill, products,
accessions, rents and profits of any and all of the foregoing and all collateral
security, Supporting Obligations and guarantees given by any Person with respect
to any of the foregoing;

provided that, notwithstanding any other provision set forth in this
Section 2.1, this Agreement shall not, at any time, constitute a grant of a
security interest in any property that is, at such time, an Excluded Asset, and
the term “Collateral” and each of the defined terms incorporated therein shall
exclude the Excluded Assets.

2.2. Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (a) each Grantor shall remain liable for all obligations under and
in respect of the Collateral and nothing contained herein is intended or shall
be a delegation of duties to the Administrative Agent or any other Secured
Party, (b) each Grantor shall remain liable under and each of the agreements
included in the Collateral, including any Receivables, any Contracts and any
agreements relating to Pledged LLC/Partnership Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related hereto nor shall the Administrative Agent nor any other Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to any Receivables, any Contracts or any agreements relating
to Pledged LLC/Partnership Interests and (c) the exercise by the Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, including any agreements relating to any Receivables, any Contracts
and any agreements relating to Pledged LLC/Partnership Interests.

2.3. Foreign Action. Notwithstanding anything to the contrary herein, to the
extent any Collateral is located in any jurisdiction outside the United States,
or the creation or perfection of a lien in any Collateral requires any action or
documentation outside the United States, no such action or documentation outside
the United States shall be required with respect to such Collateral.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make their respective Credit Extensions, each Grantor hereby
represents and warrants to the Secured Parties that:

3.1. Representations in Credit Agreement.

In the case of each Grantor, the representations and warranties set forth in
Article V of the Credit Agreement as they relate to such Grantor or to the Loan
Documents to which such Grantor is a party, each of which is hereby incorporated
herein by reference, are true and correct, in all material respects (or, with
respect to representations and warranties modified by a materiality or Material
Adverse Effect standard, in all respects), except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date, and the Secured Parties shall be entitled to rely on each of

 

7



--------------------------------------------------------------------------------

them as if they were fully set forth herein, provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 3.l, be deemed to be a reference to such Grantor’s
knowledge.

3.2. Title; No Other Liens. Such Grantor owns or licenses or otherwise has the
right to use each item of the Collateral free and clear of any and all Liens,
including Liens arising as a result of such Grantor becoming bound (as a result
of merger or otherwise) as grantor under a security agreement entered into by
another Person, except for Liens expressly permitted by Section 7.02 of the
Credit Agreement. No effective financing statement, mortgage or other public
notice indicating the existence of a Lien with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are expressly permitted by
Section 7.02 of the Credit Agreement.

3.3. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3.3 (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
duly completed and duly executed form, as applicable, and may be filed by the
Administrative Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Secured Obligations,
enforceable in accordance with the terms hereof, to the extent such security
interest in such Collateral can be perfected by (i) the filing of a financing
statement under the Uniform Commercial Code of any jurisdiction, (ii) the filing
with the United States Patent and Trademark Office or the United States
Copyright Office of an Intellectual Property Security Agreement, or (iii) the
possession of such Collateral, and (b) are prior to all other Liens on the
Collateral, except for Liens expressly permitted by Section 7.02 of the Credit
Agreement. Without limiting the foregoing, each Grantor has taken all actions
necessary or desirable under all Requirements of Law of the United States and of
any state, territory or possession thereof, including those specified in
Section 4.2 to (i) establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the New York UCC) over any portion of
the Investment Property constituting Certificated Securities, Uncertificated
Securities (each as defined in the New York UCC), other than any such Investment
Property issued by a Foreign Subsidiary to the extent establishing “control”
over such Investment Property would require actions under the Requirements of
Law of a jurisdiction other than the United States or any state, territory or
possession thereof, (ii) establish the Administrative Agent’s control (within
the meaning of Section 9-105 of the New York UCC) over all Electronic Chattel
Paper and (iii) establish the Administrative Agent’s “control” (within the
meaning of Section 16 of the Uniform Electronic Transaction Act as in effect in
the applicable jurisdiction “UETA”) over all “transferable records” (as defined
in UETA).

3.4. Name; Jurisdiction of Organization, etc. On the date hereof, such Grantor’s
exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, United States taxpayer
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 3.4. Each
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as otherwise indicated on Schedule 3.4, the
jurisdiction of each such Grantor’s organization of formation is required to
maintain a public record showing the Grantor to have been organized or formed.
Except as specified on Schedule 3.4, as of the Closing Date (or the date of any
applicable Joinder Agreement hereto in the case of an Additional Grantor) no
such Grantor has changed its name, jurisdiction of organization, chief executive
office or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five years and has not within the last five years become bound (whether as a
result of merger or otherwise) as a grantor under a security agreement entered
into by another Person, which has not heretofore been terminated.

 

8



--------------------------------------------------------------------------------

3.5. Inventory and Equipment.

(a) On the date hereof, the material Inventory, Fixtures and Equipment (other
than mobile goods, Inventory in transit, and Inventory, Fixtures and Equipment
located outside the United States of America) that is included in the Collateral
are kept at the locations listed on Schedule 3.5.

(b) Any Inventory now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance in all material respects
with the requirements of all applicable laws and regulations, including the Fair
Labor Standards Act, as amended.

(c) No material portion of the Inventory, Fixtures or Equipment that is included
in the Collateral is in the possession of an issuer of a negotiable document (as
defined in Section 7-104 of the New York UCC) therefor or is otherwise in the
possession of any bailee or warehouseman.

3.6. Types of Collateral. None of the Collateral constitutes, or is the Proceeds
of (a) Farm Products, (b) As-Extracted Collateral, (c) Consumer Goods,
(d) Manufactured Homes, (e) standing timber, or (f) as of the Closing Date,
aircraft, airframe, aircraft engine, aircraft lease or any other related
property.

3.7. Investment Property.

(a) Schedule 3.7(a) hereto sets forth under the heading “Pledged Equity
Interests” all of the Pledged Equity Interests as of the Closing Date, and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such schedule. Schedule 3.7(b) sets forth under the heading
“Pledged Notes” all of the Pledged Notes owned by any Grantor as of the Closing
Date, and all of such Pledged Notes have been duly authorized, authenticated or
issued, and delivered and are the legal, valid and binding obligation of the
issuers thereof enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principals of
equity, regardless of whether considered in a proceeding in equity or at law,
and constitute all of the issued and outstanding indebtedness evidenced by an
instrument or certificated security of the respective issuers thereof owing to
such Grantor.

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Stock and
Stock Equivalents owned by such Grantor in each issuer thereof (other than
Excluded Stock).

(c) The Pledged Equity Interests have been duly and validly issued and, except
as set forth on Schedule 3.7(a) hereto, are fully paid and nonassessable (to the
extent applicable).

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
Liens expressly permitted by Section 7.02 of the Credit Agreement, and there are
no outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests.

 

9



--------------------------------------------------------------------------------

3.8. Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
in excess of $5,000,000 that is included in the Collateral is evidenced by any
Instrument or Tangible Chattel Paper which has not been delivered to the
Administrative Agent or constitutes Electronic Chattel Paper that has not been
subjected to the control (within the meaning of Section 9-105 of the New York
UCC) of the Administrative Agent.

(b) Each Receivable that is included in the Collateral (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is and will
be enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law, (iii) is not and will not be
subject to any setoffs, defenses, taxes or counterclaims (except with respect to
refunds, returns and allowances in the ordinary course of business) and (iv) is
and will be in compliance with all applicable laws and regulations, except where
the failure to comply with this Section 3.8(b) with respect to each Receivable
would not reasonably be expected to have a Material Adverse Effect.

3.9. Intellectual Property.

(a) Schedule 3.9(a) lists all Copyrights, Patents, and Trademarks which are
registered with the U.S. Patent and Trademark Office or the U.S. Copyright
Office or are the subject of an application for registration with any such
Governmental Authority, in each case which is owned by such Grantor in its own
name on the date hereof (collectively, the “Owned Intellectual Property”).
Except as set forth in Schedule 3.9(a), such Grantor is the exclusive owner of
the entire and unencumbered right, title and interest in and to all material
Owned Intellectual Property and is otherwise entitled to grant to others the
right to use (and, where applicable, itself use) all such material Owned
Intellectual Property. Such Grantor has a valid and enforceable right to use all
material Intellectual Property used by, or licensed to others by, such Grantor
which is not Owned Intellectual Property either pursuant to one of the written
material Copyright Licenses, Patent Licenses, Trademark Licenses, and/or Trade
Secret Licenses listed on Schedule 3.9(a) and subject to the terms thereof
(collectively, the “Licensed Intellectual Property”) or otherwise.

(b) On the date hereof all Owned Intellectual Property and all Licensed
Intellectual Property, in each case, which is material to such Grantor’s
business (collectively, the “Material Intellectual Property”), is valid,
subsisting, unexpired and enforceable and has not been abandoned. The operation
of such Grantor’s business as currently conducted or as contemplated to be
conducted does not infringe, constitute a misappropriation of, dilute, or
otherwise violate the Intellectual Property rights of any other Person where the
same would have a Material Adverse Effect.

(c) No claim has been asserted that the use of the Material Intellectual
Property does or may infringe upon or constitute a misappropriation of the
rights of any other Person.

(d) To such Grantor’s knowledge, no decision or judgment has been rendered by
any Governmental Authority or arbitrator in the United States or outside the
United States which would materially limit or cancel the validity or
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property. Such Grantor is not aware of any uses of any item of Material
Intellectual Property that could reasonably be expected to lead to such item
becoming invalid or unenforceable including unauthorized trademark uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses.

 

10



--------------------------------------------------------------------------------

(e) No action or proceeding is pending, or, to such Grantor’s knowledge,
threatened, on the date hereof (i) seeking to limit, cancel or invalidate any
Owned Intellectual Property, (ii) alleging that any services provided by,
processes used by, or products manufactured or sold by such Grantor infringe any
Patent, Trademark, Copyright, or misappropriate any Trade Secret or violate any
other right of any other Person, or (iii) alleging that any Material
Intellectual Property (A) owned by such Grantor or (B) licensed by such Grantor
(to such Grantor’s knowledge), is being licensed or sublicensed in violation of
any intellectual property or any other right of any other Person, in each case,
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect. To such Grantor’s knowledge, no Person is engaging in any
activity that infringes upon or misappropriates, or is otherwise an unauthorized
use of, any Material Intellectual Property owned by Grantor. The consummation of
the transactions contemplated by this Agreement and the other Loan Documents
will not result in the termination of any of the Material Intellectual Property.

(f) With respect to each Copyright License, Trademark License, Trade Secret
License and Patent License which license constitutes Material Intellectual
Property or the loss of which could otherwise have a Material Adverse Effect:
(i) such license is binding and enforceable against the other party thereto;
(ii) such license will not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights
and interests granted herein (including, but not limited to, the enforceability
of such rights and interests with respect to each such license), nor will the
grant of such rights and interests (or the enforceability thereof) constitute a
breach or default under such license or otherwise give the licensor or licensee
a right to terminate such license; (iii) such Grantor has not received any
notice of termination or cancellation under such license; (iv) such Grantor has
not received any notice of a breach or default under such license, which breach
or default has not been cured; and (v) such Grantor is not in breach or default
in any material respect, and no event has occurred that, with notice and/or
lapse of time, would constitute such a breach or default or permit termination,
modification or acceleration under such license.

(g) Except as set forth on Schedule 3.9(g), such Grantor has made all filings
and recordations and paid all required fees and taxes to maintain each and every
item of registered Material Intellectual Property in full force and effect and
to protect and maintain its interest therein.

(h) To the knowledge of such Grantor, (i) none of the Trade Secrets that
constitute Material Intellectual Property of such Grantor have been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person without permission of such Grantor; and (ii) no
employee, independent contractor or agent of such Grantor has misappropriated
any Trade Secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor where
the same would reasonably be expected to have a Material Adverse Effect.

(i) Such Grantor has taken commercially reasonable steps to exercise quality
control over any licensee of such Grantor’s Trademarks.

3.10. Commercial Tort Claims. No Grantor has knowledge that it has any
Commercial Tort Claims as of the date hereof individually or in the aggregate in
excess of $5,000,000, except as set forth on Schedule 3.10.

3.11. Contracts. No amount payable to such Grantor under or in connection with
any Contract which has a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is evidenced by any Instrument or Tangible Chattel
Paper which has not been delivered to the Administrative Agent or constitutes
Electronic Chattel Paper that is not under the control (within the meaning of
Section 9-105 of the New York UCC) of the Administrative Agent.

 

11



--------------------------------------------------------------------------------

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, as of the date
hereof and until the termination of this Agreement in accordance with its terms:

4.1. Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is within its control and is
necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Grantor or any of its Subsidiaries.

4.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property.

(a) If any of the Collateral having a value in excess of $5,000,000 individually
or $10,000,000 in the aggregate is or shall become evidenced or represented by
any Instrument, Certificated Security, Negotiable Document or Tangible Chattel
Paper, such Instrument (other than checks received in the ordinary course of
business), Certificated Security, Negotiable Documents or Tangible Chattel Paper
shall be promptly delivered to the Administrative Agent, duly endorsed in a
manner reasonably satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement, and all of such property owned by any
Grantor as of the Closing Date and represented in such form shall be delivered
on the Closing Date.

(b) If any of the Collateral having a value in excess of $5,000,000 individually
or $10,000,000 in the aggregate is or shall become “Electronic Chattel Paper”
such Grantor shall ensure that (i) a single authoritative copy shall exist which
is unique, identifiable, unalterable (except as provided in clauses (iii),
(iv) and (v) of this paragraph), (ii) such authoritative copy identifies the
Administrative Agent as the assignee and is communicated to and maintained by
the Administrative Agent or its designee, (iii) copies or revisions that add or
change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and that is not
the authoritative copy; (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision, and (vi) the
Administrative Agent has “control” within the meaning of the New York UCC of
such Electronic Chattel Paper.

(c) If any Collateral having a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is or shall become an Uncertificated Security, such
Grantor shall cause the issuer thereof, if such issuer is a Subsidiary of the
Borrower, either (i) to register the Administrative Agent as the registered
owner of such Uncertificated Security, upon original issue or registration of
transfer or (ii) to agree in writing with such Grantor and the Administrative
Agent that such issuer will comply with instructions with respect to such
Uncertificated Security originated by the Administrative Agent without further
consent of such Grantor and such actions shall be taken on or prior to the
Closing Date with respect to any such Uncertificated Securities owned as of the
Closing Date by any Grantor and the Grantor shall take or cause to be taken all
such other actions as may be necessary for the Administrative Agent to have
“control” defined in Article 8 of the New York UCC.

4.3. Maintenance of Insurance.

(a) Such Grantor will maintain insurance in accordance with Section 6.16 of the
Credit Agreement, and furnish to the Administrative Agent, upon written request,
a copy of such insurance policies.

 

12



--------------------------------------------------------------------------------

(b) Such Grantor will deliver to the Administrative Agent on behalf of the
Secured Parties, (i) on the Closing Date, a certificate dated as of a recent
date showing the amount and types of insurance coverage as of such date,
(ii) upon reasonable request of the Administrative Agent from time to time,
reasonably detailed information as to the insurance carried, (iii) promptly
following receipt of notice from any insurer, a copy of any notice of
cancellation or material change in coverage from that existing on the Closing
Date and (iv) forthwith, notice of any cancellation or nonrenewal of coverage by
such Grantor. To the extent applicable, the Administrative Agent shall be named
as additional insured on all such liability insurance policies of such Grantor
and the Administrative Agent shall be named as loss payee (and, where
applicable, mortgagee) on all property and casualty insurance policies of such
Grantor.

4.4. Payment of Obligations. Such Grantor shall pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such tax, assessment or charge need be
paid if (a) the amount or validity thereof is currently being contested in good
faith by appropriate proceedings, reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor and such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any interest therein, or (b) the
failure to so pay and discharge would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.5. Maintenance of Perfected Security Interest; Further Documentation.

(a) Except as otherwise expressly permitted by the Credit Agreement, such
Grantor shall maintain each of the security interests created by this Agreement
as a perfected security interest under all Requirements of Law of the United
States and of any state, territory or possession thereof, having at least the
priority described in Section 3.3 and shall defend such security interest
against any claims and demands of any Persons (other than the Secured Parties),
subject to the provisions of Section 7.13.

(b) Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request to be taken in the United States for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in the United States or any State, territory or possession
thereof with respect to the security interests created hereby and in the case of
Investment Property and any other relevant Collateral, taking any actions
necessary to enable the Administrative Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto.

4.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor shall not, except upon at least 10 days’ prior written notice (or such
shorter period consented to by the Administrative Agent in writing), in each
case, to the Administrative Agent and delivery to the Administrative Agent of
duly authorized and, where required, executed copies of all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein:

(a) change its legal name, jurisdiction of organization or the location of its
chief executive office or sole place of business from that referred to in
Section 3.4; or

 

13



--------------------------------------------------------------------------------

(b) change its legal name, identity or structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become misleading.

4.7. Notices. Such Grantor shall advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than any Lien expressly permitted by Section 7.02 of the
Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder;

(b) the occurrence of any other event of which such Grantor becomes aware that
would reasonably be expected to have a Material Adverse Effect on the aggregate
value of the Collateral or on the security interests created hereby; and

(c) the acquisition or ownership by any Grantor of any aircraft, airframe,
aircraft engine, aircraft lease or any other related property with a value in
excess of $5,000,000 individually or in the aggregate.

4.8. Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of Stock and Stock Equivalents in
any issuer thereof, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of or other ownership interests in the
Pledged Securities, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Secured Parties, hold the same in trust for the
Secured Parties and promptly deliver the same to the Administrative Agent in the
exact form received (other than Excluded Stock), duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
or similar instrument of transfer covering such certificate duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations. Any sums
paid upon or in respect of the Pledged Securities upon the liquidation or
dissolution of any issuer thereof shall be paid over to the Administrative Agent
to be held by it hereunder as additional collateral security for the Obligations
if an Event of Default then exists, and in case any distribution of capital
shall be made on or in respect of the Pledged Securities or any property shall
be distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any issuer thereof or
pursuant to the reorganization thereof, the property so distributed shall, if an
Event of Default then exists, and unless otherwise subject to a perfected
security interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Pledged Securities shall be received by such
Grantor in violation of the immediately preceding sentence, such Grantor shall,
until such money or property is paid or delivered to the Administrative Agent,
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Grantor, as additional collateral security for the
Obligations.

 

14



--------------------------------------------------------------------------------

(b) Without the prior written consent of the Administrative Agent, such Grantor
shall not (i) vote to enable, or take any other action to permit, any Subsidiary
of the Borrower that is an issuer of Pledged Securities to issue any stock,
partnership interests, limited liability company interests or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock, partnership interests,
limited liability company interests or other equity securities of any nature of
any such issuer (except, in each case, pursuant to a transaction expressly
permitted by the Credit Agreement), (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, any of the Investment
Property or Proceeds thereof or any interest therein (except, in each case,
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or any Lien expressly permitted thereon pursuant to Section 7.02
of the Credit Agreement, (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof or
any interest therein or (v) without the prior written consent of the
Administrative Agent, cause or permit any Subsidiary of the Borrower that is an
issuer of any Pledged LLC/Partnership Interests which are not securities (for
purposes of the New York UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged LLC/Partnership Interests to be treated as
Securities for purposes of the New York UCC; provided, however, notwithstanding
the foregoing, if any issuer of any Pledged LLC/Partnership Interests takes any
such action in violation of the provisions in this clause (v) or any
non-Subsidiary of the Borrower that is an issuer takes any of the foregoing
actions, such Grantor shall promptly notify the Administrative Agent in writing
of any such election or action and, in such event, shall take all steps
necessary or advisable to establish the Administrative Agent’s “control”
thereof.

(c) In the case of each Grantor which is an issuer of Pledged Securities, such
issuer agrees that (i) it shall be bound by the terms of this Agreement relating
to the Pledged Securities issued by it and shall comply with such terms insofar
as such terms are applicable to it, (ii) it shall notify the Administrative
Agent promptly in writing of the occurrence of any of the events described in
Section 4.8(a) with respect to the Pledged Securities issued by it and (iii) the
terms of Sections 5.3(c) and 5.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 5.3(c) or
5.7 with respect to the Pledged Securities issued by it. In addition, each
Grantor which is either an issuer or an owner of any Pledged Security hereby
consents to the grant by each other Grantor of the security interest hereunder
in favor of the Administrative Agent and to the transfer of any Pledged Security
to the Administrative Agent or its nominee following the occurrence and during
the continuance of an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner, member or shareholder of the
issuer of the related Pledged Security.

4.9. Receivables. Other than in the ordinary course of business, such Grantor
shall not (a) grant any extension of the time of payment of any Receivable,
(b) compromise or settle any Receivable for less than the full amount thereof,
(c) release, wholly or partially, any Person liable for the payment of any
Receivable, (d) allow any credit or discount whatsoever on any Receivable or
(e) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof.

4.10. Intellectual Property.

(a) Such Grantor (either itself or through licensees) shall, in the exercise of
its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, (i) continue to use each owned Trademark
material to its business, (ii) maintain commercially reasonable

 

15



--------------------------------------------------------------------------------

quality of products and services offered under such Trademarks and take all
necessary steps to ensure that all licensed users of such Trademarks comply with
such Grantor’s quality control requirements and maintain reasonable quality,
(iii) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademarks unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement and an Intellectual Property Security
Agreement, and (iv) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not do any act, or omit to do any act,
whereby any Patent owned by such Grantor material to its business may become
forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not (and shall not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of Copyrights owned by such Grantor and material to its
business may become invalidated or otherwise impaired. Such Grantor shall not
(either itself or through licensees) do any act whereby any material portion of
such Copyrights may fall into the public domain.

(d) Such Grantor shall notify the Administrative Agent promptly if it knows or
suspects that any application or registration relating to any Material
Intellectual Property owned by such Grantor may become forfeited, abandoned or
dedicated to the public, or of any adverse determination (including the
institution of, or any such determination in, any proceeding in the United
States Patent and Trademark Office, the United States Copyright Office or any
court or tribunal in any country) regarding such Grantor’s ownership of, or the
validity of, any such Material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.

(e) After such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property that is material to the business of such Grantor with the
United States Patent and Trademark Office or the United States Copyright Office,
such Grantor shall report such filing or receipt of a registration to the
Administrative Agent prior to or concurrently with the delivery of the
Compliance Certificate required by Section 6.01(c) of the Credit Agreement for
the earlier to occur of either the Fiscal Quarter ending June 30 or the Fiscal
Year ending (or such longer period of time permitted by the Administrative Agent
in its sole discretion), in each case, immediately following the date of such
filing or receipt of registration. Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded in the United States
Patent and Trademark office or the United States Copyright Office, as
applicable, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in any Copyright, Patent, Trademark or other Intellectual Property of
such Grantor.

(f) Such Grantor, subject to the exercise of its reasonable business judgment,
taking into account the Secured Parties’ interests under this Agreement, shall
take reasonable and necessary steps, including in any proceeding before the
United States Patent and Trademark Office or the United States Copyright Office,
to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of Intellectual Property
material to its business, including the payment of required fees and taxes, the
filing of responses to office actions issued by the United States Patent and
Trademark Office and the United States Copyright Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional,

 

16



--------------------------------------------------------------------------------

continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

(g) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not, without the prior written consent of
the Administrative Agent, discontinue use of or otherwise abandon any of its
registered Owned Intellectual Property, or abandon any application or any right
to file an application for any patent, trademark, or copyright, unless such
Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property is no longer desirable in the conduct
of such Grantor’s business and that the loss thereof could not reasonably be
expected to have a Material Adverse Effect.

(h) In the event that any Intellectual Property material to its business is
infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

(i) Such Grantor agrees that, should it obtain an ownership interest in any item
of intellectual property which is not, as of the Closing Date, a part of the
Intellectual Property Collateral (the “After-Acquired Intellectual Property”),
(i) the provisions of Section 2.1 shall automatically apply thereto, (ii) any
such After-Acquired Intellectual Property, and in the case of trademarks, the
goodwill of the business connected therewith or symbolized thereby, shall
automatically become part of the Intellectual Property Collateral, (iii) provide
written notice thereof prior to or concurrently with the delivery of the
Compliance Certificate required by Section 6.01(c) of the Credit Agreement for
the earlier to occur of either the Fiscal Quarter ending June 30 or the Fiscal
Year ending (or such longer period of time permitted by the Administrative Agent
in its sole discretion), in each case, following the date on which such
ownership is obtained, and (v) promptly after the Administrative Agent’s
request, it shall provide the Administrative Agent with an amended Schedule
3.9(a) and take the actions specified in clauses (j) and (k) of Section 4.10.

(j) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its Intellectual Property in order to record the security
interest granted herein to the Administrative Agent for the ratable benefit of
the Secured Parties with the United States Patent and Trademark Office and the
United States Copyright Office.

(k) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its After-Acquired Intellectual Property in order to record the
security interest granted herein to the Administrative Agent for the ratable
benefit of the Secured Parties with the United States Patent and Trademark
Office and the United States Copyright Office.

(l) Such Grantor shall take commercially reasonable steps to protect the secrecy
of all trade secrets or confidential information material to its business,
including entering into confidentiality agreements with employees and labeling
and restricting access to secret information and documents.

 

17



--------------------------------------------------------------------------------

4.11. Contracts.

(a) Such Grantor shall perform and comply in all material respects with all its
obligations under the Contracts, except where the failure to so perform and
comply would not reasonably be expected to have a Material Adverse Effect.

(b) Such Grantor shall not amend, modify, terminate, waive or fail to enforce
any provision of any Contract in any manner which would reasonably be expected
to have a Material Adverse Effect.

(c) Such Grantor shall exercise promptly and diligently each and every material
right which it may have under each contract (other than any right of
termination), except where the failure to so exercise would not reasonably be
expected to have a Material Adverse Effect.

(d) Such Grantor shall not permit to become effective in any document creating,
governing or providing for any permit, lease, license or contract, a provision
that would limit the creation, perfection or scope of, or exercise or
enforcement of remedies in connection with, a Lien on such permit, lease,
license or contract in favor of the Administrative Agent for the ratable benefit
of the Secured Parties unless such Grantor believes, in its reasonable judgment,
that such prohibition is usual and customary in transactions of such type.

4.12. Commercial Tort Claims. Such Grantor shall advise the Administrative Agent
promptly after such Grantor becomes aware of any Commercial Tort Claim held by
such Grantor individually or in the aggregate in excess of $5,000,000 and shall
promptly execute a supplement to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent to grant a security interest in such
Commercial Tort Claim to the Administrative Agent for the ratable benefit of the
Secured Parties.

SECTION 5. REMEDIAL PROVISIONS

5.1. Certain Matters Relating to Receivables.

(a) The Administrative Agent shall have the right (but shall in no way be
obligated), at its own expense if an Event of Default does not then exist, to
make test verifications of the Receivables that are included in the Collateral
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection with such test
verifications.

(b) Subject to the rights of the Administrative Agent under Section 5.2(b), each
Grantor hereby agrees to use its commercially reasonable efforts to continue to
collect all amounts due or to become due to such Grantor under the Receivables
and any Supporting Obligation and diligently exercise each material right it may
have under any Receivable and any Supporting Obligation, in each case, at its
own expense. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be promptly (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly endorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 5.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

 

18



--------------------------------------------------------------------------------

(c) At the Administrative Agent’s request but subject to the confidentiality
provisions set forth in the Credit Agreement, during the continuance of an Event
of Default each Grantor shall make available to the Administrative Agent
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables that are included in the
Collateral, including original orders, invoices and shipping receipts.

5.2. Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.

(b) The Administrative Agent may at any time after the occurrence and during the
continuance of an Event of Default notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable or Contract of the security
interest of the Administrative Agent therein. In addition, after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
upon written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivables and/or Contracts directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. No
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

5.3. Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Equity Interests and all payments made in respect
of the Pledged Notes, to the extent not prohibited by the Credit Agreement, and
to exercise all voting, corporate and other ownership (or other similar) rights
with respect to the Pledged Securities; provided, however, that no vote shall be
cast or corporate or other ownership (or other similar) right exercised or other
action taken which would materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall have given notice to the relevant Grantor of the Administrative
Agent’s intent to exercise its rights pursuant to this Section 5.3(b): (i) all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall

 

19



--------------------------------------------------------------------------------

thereupon have the sole right, but shall be under no obligation, to exercise or
refrain from exercising such voting and other consensual rights; (ii) the
Administrative Agent shall have the right, without notice to any Grantor (where
permitted by applicable law), to transfer all or any portion of the Investment
Property to its name or the name of its nominee or agent; and (iii) the
Administrative Agent shall have the right, without notice to any Grantor, to
exchange any certificates or instruments representing any Investment Property
for certificates or instruments of smaller or larger denominations. In order to
permit the Administrative Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder
each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all proxies, dividend payment orders and
other instruments as the Administrative Agent may from time to time reasonably
request and each Grantor acknowledges that the Administrative Agent may utilize
the power of attorney set forth herein.

(c) Each Grantor hereby authorizes and instructs each issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each such issuer
shall be fully protected in so complying, and (ii) upon any such instruction
following the occurrence and during the continuance of an Event of Default, pay
any dividends or other payments with respect to the Investment Property,
including Pledged Securities, directly to the Administrative Agent.

5.4. Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 5.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, all
Proceeds received by any Grantor consisting of cash, cash equivalents, checks
and other near-cash items shall, if requested in writing by the Administrative
Agent, be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 5.5.

5.5. Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of the net Proceeds (after
deducting fees and reasonable out-of-pocket expenses as provided in Section 5.6)
constituting Collateral realized through the exercise by the Administrative
Agent of its remedies hereunder, whether or not held in any Collateral Account,
and any proceeds of the guarantee set forth in the Guaranty, in payment of the
Obligations in accordance with the Credit Agreement.

5.6. Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC (whether or not the New York
UCC applies to the affected Collateral) or its rights under any other applicable
law or in equity. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of

 

20



--------------------------------------------------------------------------------

performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Each Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. The Administrative Agent may sell the Collateral without
giving any warranties as to the Collateral. The Administrative Agent may
specifically disclaim or modify any warranties of title or the like. This
procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. Each Grantor agrees that it would
not be commercially unreasonable for the Administrative Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
To the extent permitted by applicable law, each Grantor hereby waives any claims
against the Administrative Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. To the
extent permitted by applicable law, and so long as an Event of Default is
continuing, the Administrative Agent shall have the right to enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process.

(b) The Administrative Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 5.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations and only after such application and after the payment by the
Administrative Agent of any other amounts required by any provision of law,
including Section 9-615(a) of the New York UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor. If the Administrative Agent
sells any of the Collateral upon credit, the Grantor will be credited only with
payments actually made by the purchaser and received by the Administrative Agent
and applied to indebtedness of the purchaser. In the event the purchaser fails
to pay for the Collateral, the Administrative Agent may resell the Collateral
and the Grantor shall be credited with proceeds of the sale. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against any Secured Party arising out of the exercise by any
Secured Party of any rights hereunder.

 

21



--------------------------------------------------------------------------------

(c) In the event of any disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such disposition shall be included, and the applicable Grantor shall, to the
extent commercially reasonable and feasible under the circumstances, supply the
Administrative Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

5.7. Private Sales, etc.

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Interests for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

(b) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity Interests pursuant to this Section 5.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 5.7 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Credit
Agreement or a defense of payment.

5.8. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable fees and disbursements of any
outside attorneys employed by any Secured Party to collect such deficiency.

SECTION 6. THE ADMINISTRATIVE AGENT

6.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of such Grantor
and in the name of such Grantor or in its own name,

 

22



--------------------------------------------------------------------------------

for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.7, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

23



--------------------------------------------------------------------------------

Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 6.1(b), it will
not exercise any rights under the power of attorney provided for in this
Section 6.1(a) unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making demand
on the Grantor and the Grantor failing to promptly comply therewith.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Loans that are Base Rate Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, nor any
other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from their own gross negligence
or willful misconduct in breach of a duty owed to such Grantor.

6.3. Execution of Financing Statements. Each Grantor acknowledges that pursuant
to Section 9-509(b) of the New York UCC and any other applicable law, each
Grantor authorizes the Administrative Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, without the signature
of such Grantor, in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Administrative Agent under this Agreement. Each
Grantor agrees that such financing statements may describe the collateral in the
same manner as described in this Agreement or as “all assets,” “all personal
property” or words of similar effect, regardless of whether or not the
Collateral includes all assets or all personal property of such Grantor, or such
other description as the Administrative Agent, in its sole judgment, determines
is necessary or advisable that is of an equal or lesser scope or with greater
detail. A photographic or other reproduction of this Agreement shall, where
permitted by applicable law, be sufficient as a financing statement or other
filing or recording document or instrument for filing or recording in any
jurisdiction.

 

24



--------------------------------------------------------------------------------

6.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

6.5. Appointment of Co-Administrative Agents. At any time or from time to time,
in order to comply with any applicable requirement of law, the Administrative
Agent may appoint another bank or trust company or one of more other Persons,
either to act as co-agent or agents on behalf of the Secured Parties with such
power and authority as may be necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent).

SECTION 7. MISCELLANEOUS

7.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Administrative Agent,
subject to any consents required under Section 10.01 of the Credit Agreement;
provided that any provision of this Agreement imposing obligations on any
Grantor may be waived by the Administrative Agent in a written instrument
executed thereby.

7.2. Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 10.02 of the Credit
Agreement; provided that notices and communications to any Grantor other than
the Borrower shall be directed to such Grantor, at the address of the Borrower.

7.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

7.4. Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse each Secured Party for its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Grantor under the guarantee contained in the Guaranty or otherwise enforcing or
preserving any rights under this Agreement and the

 

25



--------------------------------------------------------------------------------

other Loan Documents to which such Grantor is a party, including the reasonable
fees and disbursements of outside counsel to each Secured Party and outside
counsel to the Administrative Agent; provided that each Grantor’s obligation to
pay or reimburse for legal fees and expenses pursuant to this subsection
(a) shall be limited to the reasonable and documented legal fees and expenses of
a single law firm as counsel for the Administrative Agent and one additional law
firm as counsel for all other such Secured Parties, taken together, in each
appropriate jurisdiction (which may include a single law firm as special, local
or foreign counsel acting in multiple jurisdictions), except that in the case
where any such Secured Party determines in good faith that a conflict of
interest does or may exist in connection with such legal representation and such
Secured Party advises such Grantor of such actual or potential conflict of
interest and engages its own separate counsel, the reasonable and documented
legal fees and expenses of such separate counsel shall also be paid or
reimbursed.

(b) Each Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes (other than Excluded
Taxes) which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.04 of the Credit
Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

7.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their permitted successors and assigns; provided that, except as
otherwise permitted by the Credit Agreement, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent, and any attempted assignment
without such consent shall be null and void.

7.6. Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. Without limiting the general applicability of
the foregoing and the terms of the other Loan Documents to this Agreement and
the parties hereto, the terms of Sections 10.08, 10.14 and 10.15 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis, with each
reference to the “Borrower” therein (whether express or by reference to the
Borrower as a “party” thereto) being a reference to the Grantors, and the
parties hereto agree to such terms.

7.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

26



--------------------------------------------------------------------------------

7.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

7.11. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

7.12. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.22 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Joinder Agreement.

7.13. Releases; Termination of this Agreement.

(a) At such time as the Loans and the other Obligations (other than
(i) contingent indemnification obligations and (ii) Obligations in respect of
Secured Cash Management Agreements and Secured Hedge Agreements either (A) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (B) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) shall have been paid in full, the
Commitments under the Credit Agreement have been terminated or expired and each
Letter of Credit issued under the Credit Agreement shall be Cash Collateralized
or no longer outstanding (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made), the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

 

27



--------------------------------------------------------------------------------

(b) If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the Stock and Stock Equivalents in
such Grantor shall be sold or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least three Business Days (or such lesser period
permitted in writing by the Administrative Agent) prior to the date of the
proposed release, a written request for such release identifying the relevant
Grantor and the terms of the relevant sale or other disposition in reasonable
detail, including the price thereof and any expenses incurred in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

(c) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Sections 9-509(d)(2) and 9-518 of the New York UCC.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

  BABCOCK & WILCOX ENTERPRISES, INC.   By:  

 

  Name:     Title:     BABCOCK & WILCOX HOLDINGS, INC.   By:  

 

  Name:     Title:    

BABCOCK & WILCOX POWER GENERATION
GROUP, INC.1

  BABCOCK & WILCOX TECHNOLOGY, INC.   By:  

 

  Name:     Title:     AMERICON EQUIPMENT SERVICES, INC.   AMERICON, INC.  
BABCOCK & WILCOX CONSTRUCTION CO., INC.   BABCOCK & WILCOX EBENSBURG POWER, LLC
  BABCOCK & WILCOX EQUITY INVESTMENTS, INC.   BABCOCK & WILCOX INDIA HOLDINGS,
INC.   BABCOCK & WILCOX INTERNATIONAL SALES        AND SERVICE CORPORATION  
BABCOCK & WILCOX INTERNATIONAL, INC.   DELTA POWER SERVICES, LLC   DIAMOND
OPERATING CO., INC.   DIAMOND POWER AUSTRALIA HOLDINGS, INC.   DIAMOND POWER
CHINA HOLDINGS, INC.   DIAMOND POWER EQUITY INVESTMENTS, INC.   DIAMOND POWER
INTERNATIONAL, INC.   By:  

 

  Name:     Title:  

 

1  Entity name to be changed to The Babcock & Wilcox Company in connection with
the Spin-Off.

 

Babcock & Wilcox Enterprises, Inc.

Pledge and Security Agreement

Signature Page



--------------------------------------------------------------------------------

   DPS ANSON, LLC    DPS BERLIN, LLC    DPS CADILLAC, LLC    DPS FLORIDA, LLC   
DPS GREGORY, LLC    DPS MECKLENBURG, LLC    DPS PIEDMONT, LLC    EBENSBURG
ENERGY, LLC    O&M HOLDING COMPANY    PALM BEACH RESOURCE RECOVERY CORPORATION
   POWER SYSTEMS OPERATIONS, INC.    REVLOC RECLAMATION SERVICE, INC.   
SOFCO-EFS HOLDINGS LLC    By:  

 

   Name:      Title:      EBENSBURG INVESTORS LIMITED PARTNERSHIP    EBENSBURG
POWER COMPANY    By:   BABCOCK & WILCOX EBENSBURG POWER, INC.    Its:   General
Partner    By:  

 

   Name:      Title:      BABCOCK & WILCOX MEGTEC HOLDINGS, INC.    MEGTEC
ACQUISITION, LLC    MEGTEC SYSTEMS, INC.    MTS ASIA, INC.    MEGTEC SYSTEMS
AUSTRALIA INC.    MEGTEC INDIA HOLDINGS, LLC    MEGTEC ENERGY & ENVIRONMENTAL,
LLC    MEGTEC TURBOSONIC TECHNOLOGIES, INC.    By:  

 

   Name:      Title:  

 

Babcock & Wilcox Enterprises, Inc.

Pledge and Security Agreement

Signature Page



--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A., as Administrative Agent   By:  

 

  Name:   Bridgett J. Manduk   Title:   Vice President

 

Babcock & Wilcox Enterprises, Inc.

Pledge and Security Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULES TO

PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

DATED:                     

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Pledge and Security Agreement dated as of
[            ], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) among the Grantor (as defined below), the
other grantors party thereto and the Administrative Agent for the Secured
Parties referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon the patents and patent
applications on Schedule 1 to the Administrative Agent for the ratable benefit
of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such patents and
patent applications (a) may only be terminated in accordance with the terms of
the Agreement and (b) is not to be construed as an assignment of any patent or
patent application.

 

GRANTOR:   Very truly yours, [Address]     [GRANTOR]     By:  

 

Jurisdiction:                         Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:     Acknowledged and accepted: [Address]     BANK OF
AMERICA, N.A.,     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

PATENTS

 

Patent No.

 

Description of

Patent Item

 

Date of Patent

                

    PATENT APPLICATIONS

Patent Applications No.

 

Description of

Patent Applied for

 

Date of

Patent Applications

   



--------------------------------------------------------------------------------

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

DATED:                     

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Pledge and Security Agreement dated as of
[            ], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) among the Grantor (as defined below), the
other grantors party thereto and the Administrative Agent for the Secured
Parties referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon the trademarks and trademark
applications on Schedule 1 to the Administrative Agent for the ratable benefit
of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such trademarks and
trademark applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
trademark or trademark application.

 

GRANTOR:     Very truly yours, [Address]     [GRANTOR]     By:  

 

Jurisdiction:                         Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:     Acknowledged and accepted: [Address]     BANK OF
AMERICA, N.A.,     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

 

TRADEMARKS

 

Trademark No.

 

Description of

Trademark Item

 

Date of Trademark

                    

 

TRADEMARK APPLICATIONS

 

Trademark Applications

No.

 

Description of

Trademark Applied for

 

Date of

Trademark Applications

   



--------------------------------------------------------------------------------

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

DATED:                     

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Pledge and Security Agreement dated as of
[            ], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) among the Grantor (as defined below), the
other grantors party thereto and the Administrative Agent for the Secured
Parties referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon the copyrights and copyright
applications on Schedule 1 to the Administrative Agent for the ratable benefit
of the Secured Parties.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such copyrights and
copyright applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
copyright or copyright application.

 

GRANTOR:     Very truly yours, [Address]     [GRANTOR]     By:  

 

Jurisdiction:                         Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:     Acknowledged and accepted: [Address]     BANK OF
AMERICA, N.A.,     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

COPYRIGHTS

 

Copyright No.

 

Description of

Copyright Item

 

Date of Copyright

                

   

COPYRIGHT APPLICATIONS

 

Copyright Applications

No.

 

Description of

Copyright Applied for

 

Date of

Copyright Applications

                

   



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of May 11, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation,
as the borrower thereunder (the “Borrower”), the Lenders, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of May 11, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation, as
the borrower thereunder (the “Borrower”), the Lenders, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of May 11, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation,
as the borrower thereunder (the “Borrower”), the Lenders, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of May 11, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation,
as the borrower thereunder (the “Borrower”), the Lenders, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:                  , 20[    ]